Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

ABL CREDIT AGREEMENT

 

Dated as of July 29, 2010

 

Among

 

ACCURIDE CORPORATION,

as Co-Borrower and Funds Administrator

 

THE INITIAL U.S. SUBSIDIARIES NAMED HEREIN, as Co-Borrowers

 

DEUTSCHE BANK SECURITIES INC. and CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers and Joint Book Runners

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and Security Agent

 

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent

 

SUNTRUST BANK and WELLS FARGO CAPITAL FINANCE, LLC,

as Documentation Agents

 

and

 

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I Definitions and Accounting Terms

 

2

 

 

 

Section 1.01 Certain Defined Terms

 

2

Section 1.02 Computation of Time Periods

 

53

Section 1.03 Accounting Terms

 

53

Section 1.04 FASB ASC 825

 

54

Section 1.05 Currency Equivalent

 

54

Section 1.06 Uniform Commercial Code

 

54

 

 

 

ARTICLE II Amounts and Terms of the Advances and the Letters of Credit

 

54

 

 

 

Section 2.01 Revolving Advances and Swingline Advances

 

54

Section 2.02 Making Revolving Advances and Swingline Advances

 

56

Section 2.03 Issuance of and Drawings and Reimbursements Under Letters of Credit

 

60

Section 2.04 Mandatory Repayment of Advances

 

66

Section 2.05 Termination or Reduction of Commitments

 

66

Section 2.06 Prepayments

 

67

Section 2.07 Interest

 

68

Section 2.08 Fees

 

69

Section 2.09 Conversion of Advances

 

70

Section 2.10 Increased Costs, Etc.

 

71

Section 2.11 Payments and Computations

 

73

Section 2.12 Taxes

 

74

Section 2.13 Sharing of Payments, Etc.

 

77

Section 2.14 Use of Proceeds

 

78

Section 2.15 Defaulting Lenders

 

78

Section 2.16 Incremental Loan Commitments

 

81

 

 

 

ARTICLE III Conditions of Effectiveness of Lending

 

83

 

 

 

Section 3.01 Conditions Precedent to Closing Date

 

83

Section 3.02 Conditions Precedent to Each Borrowing and Issuance

 

89

Section 3.03 Determinations Under Section 3.01

 

90

 

 

 

ARTICLE IV Representations and Warranties

 

90

 

 

 

Section 4.01 Representations and Warranties of the Borrower

 

90

 

 

 

ARTICLE V Affirmative Covenants

 

98

 

 

 

Section 5           Affirmative Covenants

 

98

Section 5.01 Compliance with Laws, Etc.

 

99

Section 5.02 Payment of Taxes, Etc.

 

99

Section 5.03 Maintenance of Insurance

 

99

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 5.04 Preservation of Corporate, Limited Liability Company and
Partnership Existence, Etc.

 

99

Section 5.05 Conduct of Business

 

100

Section 5.06 Visitation Rights

 

100

Section 5.07 Appraisals and Field Exams

 

100

Section 5.08 Keeping of Books

 

101

Section 5.09 Maintenance of Properties, Etc.

 

101

Section 5.10 Transactions with Affiliates

 

101

Section 5.11 Covenant to Guarantee Obligations and to Give Security

 

101

Section 5.12 Compliance with Environmental Laws

 

104

Section 5.13 Preparation of Environmental Reports

 

104

Section 5.14 Know Your Customer Requests

 

105

Section 5.15 Restricted Accounts

 

105

Section 5.16 ABL Priority Collateral

 

107

Section 5.17 Designated Senior Indebtedness

 

107

Section 5.18 Use of Proceeds

 

107

Section 5.19 Permitted Acquisitions

 

108

 

 

 

ARTICLE VI Negative Covenants

 

109

 

 

 

Section 6           Negative Covenants

 

109

Section 6.01 Liens, Etc.

 

109

Section 6.02 Debt

 

110

Section 6.03 Mergers, Etc.

 

113

Section 6.04 Sales, Etc., of Assets

 

113

Section 6.05 Investments in Other Persons

 

115

Section 6.06 Dividends, Etc.

 

116

Section 6.07 Prepayments, Etc., of Debt

 

117

Section 6.08 Amendment, Etc. of Documents

 

118

Section 6.09 Partnerships, Etc.

 

118

Section 6.10 Negative Pledge

 

118

Section 6.11 No Additional Deposit Accounts, Etc.

 

118

 

 

 

ARTICLE VII Reporting Requirements

 

119

 

 

 

Section 7           Reporting Requirements

 

119

Section 7.01 Annual Financials

 

119

Section 7.02 Quarterly Financials

 

120

Section 7.03 Monthly Financials

 

121

Section 7.04 Accounts Information

 

121

Section 7.05 Annual Forecasts

 

121

Section 7.06 ERISA

 

121

Section 7.07 Environmental Conditions

 

122

Section 7.08 Default or Litigation Notice

 

123

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 7.09 Amendment of Documents

 

123

Section 7.10 Management Letters

 

123

Section 7.11 Securities Reports/Other Information

 

123

Section 7.12 Borrowing Base Certificate

 

123

Section 7.13 Damage of Collateral

 

124

Section 7.14 Additional Information

 

124

Section 7.15 Delivery of Documents

 

124

 

 

 

ARTICLE VIII Financial Covenant

 

125

 

 

 

Section 8           Consolidated Fixed Charge Coverage Ratio

 

125

 

 

 

ARTICLE IX Events of Default and Application of Funds

 

125

 

 

 

Section 9           Events of Default

 

125

Section 9.01 Non-payment

 

125

Section 9.02 Representations and Warranties

 

125

Section 9.03 Specific Covenants

 

125

Section 9.04 Other Defaults

 

125

Section 9.05 Cross Default

 

125

Section 9.06 Bankruptcy, Etc

 

126

Section 9.07 Judgments

 

126

Section 9.08 Invalidity of Loan Documents

 

126

Section 9.09 Collateral Documents

 

127

Section 9.10 Intercreditor Agreement

 

127

Section 9.11 Change of Control

 

127

Section 9.12 ERISA

 

127

Section 9.13 Failure of Debt to be Subordinated

 

127

Section 9.14 Application of Funds

 

128

 

 

 

ARTICLE X The Administrative Agent and the Co-Collateral Agents

 

132

 

 

 

Section 10.01 Authorization and Action

 

132

Section 10.02 Administrative Agent’s and Co-Collateral Agent’s Reliance, Etc.

 

133

Section 10.03 DBTCA and Affiliates

 

134

Section 10.04 Lender Party Credit Decision

 

134

Section 10.05 Indemnification

 

135

Section 10.06 Successor Administrative Agents

 

136

Section 10.07 Lead Arrangers, Syndication Agent and Documentation Agent

 

137

Section 10.08 Collateral Matters

 

137

Section 10.09 Delivery of Information

 

138

Section 10.10 Co-Collateral Agents

 

138

 

 

 

ARTICLE XI Miscellaneous

 

139

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 11.01 Amendments, Etc.

 

139

Section 11.02 Notices, Etc.

 

141

Section 11.03 No Waiver; Remedies

 

142

Section 11.04 Costs, Expenses

 

142

Section 11.05 Right of Set-off

 

144

Section 11.06 Binding Effect

 

144

Section 11.07 Assignments and Participations

 

144

Section 11.08 Replacements of Lenders Under Certain Circumstances

 

148

Section 11.09 Execution in Counterparts

 

148

Section 11.10 No Liability of an Issuing Bank

 

149

Section 11.11 Confidentiality

 

149

Section 11.12 Release of Collateral

 

150

Section 11.13 USA Patriot Act

 

150

Section 11.14 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.

 

150

Section 11.15 Jurisdiction, Etc.

 

151

Section 11.16 Judgment

 

151

Section 11.17 Governing Law

 

152

Section 11.18 Waiver of Jury Trial

 

152

Section 11.19 Approved Hedge Agreement Obligations

 

152

 

 

 

ARTICLE XII Nature of Obligations

 

153

 

 

 

Section 12.01 Nature of Obligations

 

153

Section 12.02 Independent Obligation

 

154

Section 12.03 Authorization

 

154

Section 12.04 Reliance

 

154

Section 12.05 Contribution; Subrogation

 

155

Section 12.06 Waiver

 

155

Section 12.07 Rights and Obligations

 

155

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

 

SCHEDULES

 

 

 

 

 

Schedule I

—

Commitments

Schedule 1.01(a)

—

Concentration Limits

Schedule 3.01(h)(xiii)

—

Mortgages

Schedule 4.01(b)

—

Subsidiaries

Schedule 4.01(n)

—

Environmental Issues

Schedule 4.01(s)

—

Existing Debt

Schedule 4.01(t)

—

Owned Real Property

Schedule 4.01(u)

—

Leased Real Property

Schedule 4.01(v)

—

Leases of Real Property

Schedule 4.01(w)

—

Intellectual Property

Schedule 6.01

—

Existing Liens

Schedule 6.05(a)

—

Existing Investments

Schedule 6.11

—

Existing Accounts

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

—

Form of Revolving Note

Exhibit A-2

—

Form of Swingline Note

Exhibit B

—

Form of Notice of Revolving Borrowing

Exhibit C-1

—

Form of Notice of Swingline Borrowing

Exhibit C-2

—

Form of Notice of Swingline Redemption

Exhibit D

—

Form of Letter of Credit Request

Exhibit E

—

Form of Assignment and Acceptance

Exhibit F

—

Form of Mortgage

Exhibit G

—

Form of Solvency Certificate

Exhibit H-1

—

Form of Opinion of Latham & Watkins LLP

Exhibit H-2

—

Form of Opinion of In-House Counsel of Borrower

Exhibit H-3

—

[Reserved]

Exhibit H-4

—

[Reserved]

Exhibit I

—

Form of Guarantee and Collateral Agreement

Exhibit J

—

Form of Borrowing Base Certificate

Exhibit K

—

Form of Intercreditor Agreement

Exhibit L

—

Form of Accuride Mexican Pledge Agreement

Exhibit M

—

Form of Bostrom Mexican Pledge Agreement

Exhibit N

—

[Reserved]

Exhibit O

—

Form of Incremental Commitment Agreement

Exhibit P

—

Form of Subordination Agreement

 

v

--------------------------------------------------------------------------------


 

ABL CREDIT AGREEMENT

 

ABL CREDIT AGREEMENT, dated as of July 29, 2010 (this “Agreement”), among
ACCURIDE CORPORATION, a Delaware corporation (the “Borrower”), each U.S.
Subsidiary of the Borrower set forth on the signature pages hereto (together
with the Borrower and any other entity that becomes a Co-Borrower pursuant to a
joinder agreement, collectively, the “Co-Borrowers” and each, a “Co-Borrower”),
DEUTSCHE BANK SECURITIES INC. (“DBSI”) and CREDIT SUISSE SECURITIES (USA) LLC as
joint lead arrangers and joint book runners (in such capacity, the “Lead
Arrangers”) for the Lender Parties, DEUTSCHE BANK TRUST COMPANY AMERICAS
(“DBTCA”), as administrative agent and security agent for the Secured Parties
(as hereinafter defined) (in such capacity, together with any successor
appointed pursuant to Article X, the “Administrative Agent”), DBTCA, SUNTRUST
BANK and WELLS FARGO CAPITAL FINANCE, LLC as co-collateral agents (in such
capacity, collectively the “Co-Collateral Agents” and each a “Co-Collateral
Agent”), CREDIT SUISSE SECURITIES (USA) LLC, as syndication agent (in such
capacity, the “Syndication Agent”), SUNTRUST BANK and WELLS FARGO CAPITAL
FINANCE, LLC as co-documentation agents (in such capacity, collectively the
“Co-Documentation Agents” and each a “Co-Documentation Agent”) and the banks and
financial institutions listed on the signature pages hereof as lenders.

 

PRELIMINARY STATEMENTS:

 

(1)   The Borrower and Accuride Canada Inc., a corporation organized and
existing under the law of the Province of Ontario (together with the Borrower,
the “Existing Borrowers”) are party to a Fifth Amended and Restated Credit
Agreement, dated as of February 26, 2010, with the banks, financial institutions
and other institutional lenders party thereto, Citibank, N.A. as the existing
issuing bank, DBTCA as the administrative agent and DBSI as the lead arranger
(the “Existing Credit Agreement”).

 

(2)   The Existing Borrowers intend to repay in full all outstandings and
terminate all commitments under the Existing Credit Agreement.

 

(3)   The sources of funds needed to effect the Refinancing and to pay all fees
and expenses incurred in connection with the Transaction and to provide for the
working capital needs and general corporate requirements of the Borrower and its
subsidiaries after giving effect to the Transaction shall be provided partially
through (i) the issuance and sale by the Borrower of approximately $310.0
million in aggregate principal amount of senior secured notes in a Regulation S
registered public offering or a Rule 144A private placement and (ii) the
Facility provided under this Agreement.

 

Capitalized terms used but not defined in the foregoing Preliminary Statements
have the meanings ascribed to such terms in Section 1.01.

 

NOW, THEREFORE, IT IS AGREED:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions and Accounting Terms

 

Section 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“ABL Priority Collateral” means all “ABL Priority Collateral” as defined in the
Intercreditor Agreement and shall include, collectively, all of the personal
property in which first priority liens are granted or purported to be granted
pursuant to the Collateral Documents as security for the Obligations of the
Co-Borrowers under the Loan Documents including, without limitation, all
Accounts and Inventory of the Co-Borrowers.

 

“Account” means (i) any “Account” as such term is defined in Article 9 of the
UCC and (ii) any other right to payment for the sale, lease, license, assignment
or other disposal of any Inventory or the performance of services (whether
performed or to be performed), in each case existing on the date of this
Agreement or hereafter arising, whether or not earned by performance.

 

“Account Debtor” means each Person who is obligated on an Account.

 

“Accounts Formula Amount” means on any date of determination, (x) 85% of the
Eligible Accounts minus (y) the Dilution Reserve on such date of determination.

 

“Accounts Information” has the meaning specified in Section 7.04.

 

“Accuride Canada” means Accuride Canada Inc.

 

“Accuride Mexican Pledge Agreement” means the Pledge of Shares Agreement
substantially in the form of Exhibit L attached hereto, dated as of July 29,
2010, between the Borrower and the Security Agent, for the benefit of the
Secured Parties, as such may be amended, supplemented or otherwise modified from
time to time, and including any agreement entered into by the Borrower and the
Security Agent as a replacement thereof.

 

“Acquired Entity or Business” means either (a) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (b) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the acquisition of such Equity Interests, become a
Wholly-Owned U.S. Subsidiary of the Borrower (or shall be merged with and into
the Borrower or another Wholly-Owned U.S. Subsidiary of the Borrower that is a
Co-Borrower, with the Borrower or such Co-Borrower being the surviving or
continuing Person).

 

“Adjustable Applicable Margins” has the meaning provided in the definition of
Applicable Margin.

 

“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA for
such period minus, to the extent any Restructuring Charges or any non-cash
charges pursuant to clauses (a)(iv), (a)(vii) or (a)(viii) respectively of the
definition of Consolidated EBITDA were added back to Consolidated Net Income
when computing Consolidated EBITDA for a prior period (or that would have been
added back had this Agreement been in effect during such prior period), an
amount equal to the difference between the amount actually paid in cash during
such

 

2

--------------------------------------------------------------------------------


 

period on account of such Restructuring Charges or such other non-cash charges
(except to the extent otherwise already reflected in Consolidated Net Income for
such period) less an amount not to exceed, for each consecutive four Fiscal
Quarter period, $3,500,000 in aggregate (or for periods shorter than 12 months,
an amount equal to $3,500,000 multiplied by a fraction, the numerator of which
is the actual number of months in the period and the denominator of which is 12
months).

 

“Adjusted Total Commitment” means the amount equal to 85% of the Total
Commitment as in effect on the Closing Date.

 

“Administrative Agent” has the meaning specified in the first paragraph of this
Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at (a) its office at 60 Wall Street, New
York, New York 10005, Reference:  Accuride ABL Facility or (b) such other office
of the Administrative Agent located in the United States as may from time to
time hereafter be designated as such in a written notice delivered by the
Administrative Agent to the Funds Administrator and each Lender.

 

“Advance” means an Agent Advance, a Revolving Advance, a Swingline Advance or a
Letter of Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person (or, in the case of any Lender which is an investment fund, (a) the
investment advisor thereof, and (b) any other investment fund having the same
investment advisor), or is a director or officer of such Person.  For purposes
of this definition, the term “control” (including the terms “controlling”,
“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to vote 10% or more of the Voting
Stock of such Person or to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Affiliated Account Debtors” means, with respect to an Account Debtor, an
Affiliate of such Account Debtor which is also an Account Debtor.

 

“Agent Advance” has the meaning provided in Section 2.01(c).

 

“Agent Advance Amount” has the meaning provided in Section 2.01(c).

 

“Agent Advance Period” has the meaning provided in Section 2.01(c).

 

“Aggregate Exposure” at any time means the sum of (a) the aggregate principal
amount of all Revolving Advances outstanding at such time, (b) the aggregate
principal amount of all Swingline Advances outstanding at such time (exclusive
of Swingline Advances which are repaid with the proceeds of, and simultaneously
with the incurrence of, the respective incurrence of Revolving Advances) and
(c) the aggregate amount of all Letter of Credit Outstandings at

 

3

--------------------------------------------------------------------------------


 

such time (exclusive of Letter of Credit Outstandings that are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Advances).

 

“Agreement” has the meaning specified in the first paragraph of this Agreement.

 

“Anti-Terrorism Laws” means:

 

(a)           the Executive Order No. 13224 of September 23, 2001, Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism (the “Executive Order”);

 

(b)           the USA Patriot Act;

 

(c)           the Money Laundering Control Act of 1986, Public Law 99-570;

 

(d)           the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., and the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et seq., and
any Executive Order or regulation promulgated thereunder and administered by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the
Treasury; and

 

(e)           any similar law enacted in the United States of America subsequent
to the date of this Agreement.

 

“Applicable Eligible Jurisdiction” means (i) in the case of Eligible Accounts,
the United States or Canada (subject to the proviso set forth in clause (i) of
the definition of “Eligible Accounts”) and (ii) in the case of Eligible
Inventory, (x) the United States and (y) each Province of Canada and each other
Canadian jurisdiction (other than Quebec), where the Administrative Agent has a
first priority lien on the Inventory of the applicable Co-Borrower located in
such jurisdiction.

 

“Applicable Margin” initially means a percentage per annum equal to (i) in the
case of Revolving Advances maintained as (A) Base Rate Advances, 2.50% and
(B) LIBOR Advances, 3.50%; and (ii) in the case of Swingline Advances, 2.50%. 
From and after each day of delivery of any certificate delivered in accordance
with the first sentence of the following paragraph indicating an entitlement to
a different margin for any Borrowing than that described in the immediately
preceding sentence (each, a “Start Date”) to and including the applicable End
Date described below, the Applicable Margins for such Advances (hereinafter, the
“Adjustable Applicable Margins”) shall be those set forth below opposite the
Total Leverage Ratio indicated to have been achieved in any certificate
delivered in accordance with the following sentence:

 

Total Leverage Ratio

 

Revolving Advance
LIBOR Margin

 

Revolving Advance and Swingline
Advance Base Rate Margin

 

 

 

 

 

 

 

Greater than 4.00 to 1.0

 

3.75

%

2.75

%

 

 

 

 

 

 

Greater than 3.50 to 1.0 but less than or equal to 4.00 to 1.0

 

3.50

%

2.50

%

 

4

--------------------------------------------------------------------------------


 

Total Leverage Ratio

 

Revolving Advance
LIBOR Margin

 

Revolving Advance and Swingline
Advance Base Rate Margin

 

 

 

 

 

 

 

Greater than 3.00 to 1.0 but less than or equal to 3.50 to 1.0

 

3.25

%

2.25

%

 

 

 

 

 

 

Less than or equal to 3.00 to 1.0

 

3.00

%

2.00

%

 

The Total Leverage Ratio used in a determination of Adjustable Applicable
Margins shall be determined based on the delivery of a certificate of the
Borrower (each, a “Quarterly Pricing Certificate”) by a Responsible Officer of
the Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender, if requested by them), concurrently with
delivery of the financial statements required to be delivered pursuant to
Sections 7.01 or 7.02, which certificate shall set forth the calculation of the
Total Leverage Ratio as at the last day of the Measurement Period ended
immediately prior to the relevant Start Date (but determined on a Pro Forma
Basis solely to give effect to all Permitted Acquisitions (if any) and all
Significant Asset Sales (if any) consummated on or prior to the date of delivery
of such certificate and any Debt incurred, assumed or permanently repaid in
connection therewith) and the Adjustable Applicable Margins which shall be
thereafter applicable (until the same are changed or cease to apply in
accordance with the following sentences); provided that at the time of the
consummation of any Permitted Acquisition or Significant Asset Sale, a
Responsible Officer of the Borrower shall deliver to the Administrative Agent a
certificate setting forth the calculation of the Total Leverage Ratio on a Pro
Forma Basis (solely to give effect to all Permitted Acquisitions (if any) and
all Significant Asset Sales (if any) consummated on or prior to the date of the
delivery of such certificate and any Debt incurred or assumed in connection
therewith) as of the last day of the last Measurement Period ended prior to the
date on which such Permitted Acquisition or Significant Asset Sale is
consummated for which financial statements have been made available (or were
required to be made available) pursuant to Sections 7.01 or 7.02, as the case
may be, and the date of such consummation shall be deemed to be a Start Date and
the Adjustable Applicable Margins which shall be thereafter applicable (until
the same are changed or cease to apply in accordance with the following
sentences) shall be based upon the Total Leverage Ratio as so calculated.  The
Adjustable Applicable Margins so determined shall apply, except as set forth in
the succeeding sentence, from the relevant Start Date to the earliest of (x) the
date on which the next certificate is delivered to the Administrative Agent,
(y) the date on which the next Permitted Acquisition or Significant Asset Sale
is consummated or (z) the date on which financial statements are required to be
delivered pursuant to Sections 7.01 or 7.02 with respect to the Measurement
Period in which the previous Start Date occurred (such earliest date, the “End
Date”), at which time, if no certificate has been delivered to the
Administrative Agent indicating an entitlement to new Adjustable Applicable
Margins (and thus commencing a new Start Date), the Adjustable Applicable
Margins shall be those set forth in the first sentence of this definition,
provided that if at the time such certificate is not delivered, the Adjustable
Applicable Margins are higher than those set forth in the first sentence of this
definition, the Adjustable Applicable Margins will remain at such higher rates. 
Notwithstanding anything to the contrary contained above in this definition, the
Adjustable Applicable Margins at all times (i) prior to the date of delivery of
the financial statements

 

5

--------------------------------------------------------------------------------


 

pursuant to Section 7.02 for the Fiscal Quarter of the Borrower ended
September 30, 2010, shall be those set forth in the first sentence of this
definition and (ii) during which there shall exist any Default or Event of
Default, shall be the highest percentages set forth in the grid above.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Leverage Ratio set forth in any Quarterly Pricing Certificate delivered for any
period is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Margin that is
less than that which would have been applicable had the Total Leverage Ratio
been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Quarterly Pricing Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Total Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrower for the relevant period pursuant to Sections 2.07(a) and 2.08(a) as a
result of the miscalculation of the Total Leverage Ratio shall be deemed to be
(and shall be) due and payable under the relevant provisions of
Section 2.07(a) or Section 2.08(a), as applicable, at the time the interest or
fees for such period were required to be paid pursuant to said Section on the
same basis as if the Total Leverage Ratio had been accurately set forth in such
Quarterly Pricing Certificate (and shall remain due and payable until paid in
full, together with all amounts owing under Section 2.07(b), in accordance with
the terms of this Agreement).

 

“Applicable Percentage” means the percentage per annum set forth below opposite
the applicable daily average Total Unused Commitment for the period for which
commitment fees are payable pursuant to Section 2.08(a):

 

Total Unused Commitment

 

Applicable Percentage

 

 

 

 

 

Less than or equal to 50% of the Total Commitment

 

0.50

%

 

 

 

 

Greater than 50% of the Total Commitment

 

0.75

%

 

“Appraisal Report” means any appraisal report reasonably satisfactory to the
Administrative Agent and prepared by independent consultants selected by the
Administrative Agent and reasonably satisfactory to the Borrower.

 

“Approved Hedge Agreement Obligations” means all Secured Hedging Obligations
that have been designated to the Administrative Agent and the Security Agent as
an Approved Hedge Agreement Obligation by the Borrower and acknowledged as such
by the Administrative Agent and the Security Agent to the Borrower in accordance
with Section 11.19(a).

 

“Asset Sale” means any sale, transfer or other disposition by the Borrower or
any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Borrower or a Wholly-Owned Subsidiary of the Borrower
of any asset (including, without limitation, any capital stock or other
securities of, or Equity Interests in, another Person), but excluding sales of
assets pursuant to Sections 6.04(a), (d), (e) and (f).

 

6

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent
and the Borrower, in accordance with Section 11.07(e) and in substantially the
form of Exhibit E hereto.

 

“Assumption Agreement” means an assumption agreement, substantially in the form
of Annex 1 to the Guarantee and Collateral Agreement.

 

“Availability Condition” means (a) in the case of determining whether a Dominion
Period is in effect, the greater of (i) $10,000,000 and (ii) 15% of the Total
Commitment as then in effect, and (b) in the case of determining whether a
Compliance Period is in effect, the greater of (i) $10,000,000 and (ii) 15% of
the Total Commitment as then in effect.

 

“Availability Reserve” means, with respect to the Borrowing Base, as of any date
of determination, the sum (without duplication) of:

 

(a)                          the Hedging Reserve; plus

 

(b)                         the Inventory Reserve; plus

 

(c)                          the Rent Reserve; plus

 

such other events, conditions or contingencies (and in such amounts) in respect
of which the Co-Collateral Agents, in their Permitted Discretion, determine
additional reserves should be established from time to time.

 

“Available LC Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time, in each
case determined (a) as if any future automatic increases in the maximum amount
available that are provided for in any such Letter of Credit had in fact
occurred at such time and (b) without regard to whether any conditions to
drawing could then be met but after giving effect to all previous drawings made
thereunder (assuming compliance at such time with all conditions to drawing).

 

“Back-Stop Arrangements” means, collectively, the Letter of Credit Back-Stop
Arrangements and the Swingline Back-Stop Arrangements.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended from time to time.

 

“Bankruptcy Proceedings” means, with respect to the Borrower and each of its
U.S. Subsidiaries, the voluntary cases commenced by them under Chapter 11 of the
Bankruptcy Code (Case Nos. 09-13450 through 09-13469, inclusive, which were
administratively consolidated as Chapter 11 Case No. 09-13449 (collectively, the
“Bankruptcy Filings”)) in the United States Bankruptcy Court for the District of
Delaware, on October 8, 2009 and the subsequent entry, on February 18, 2010, of
a confirmation order confirming the Joint Plan of Reorganization for Accuride
Corporation.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1%

 

7

--------------------------------------------------------------------------------


 

and (c) the LIBOR for a LIBOR Advance denominated in U.S. Dollars with a
one-month interest period commencing on such day plus 1.0%.  For purposes of
clause (c) of this definition, the LIBOR shall be determined using the LIBOR as
otherwise determined by the Administrative Agent in accordance with the
definition of LIBOR, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than on the second Business Day
prior to the first day of an Interest Period) or (y) if a given day is not a
Business Day, the LIBOR for such day shall be the rate determined by the
Administrative Agent pursuant to the preceding clause (x) for the most recent
Business Day preceding such day; provided that the determination of the LIBOR
shall disregard the rounding requirement set forth in the definition of LIBOR.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“Borrower” has the meaning specified in the first paragraph of this Agreement.

 

“Borrower’s Account” means the account of the Funds Administrator maintained by
the Funds Administrator with the Administrative Agent at its office at (i) 60
Wall Street, New York, New York 10005 or (ii) such other office of the
Administrative Agent as may from time to time hereafter be designated as such in
a written notice delivered by the Administrative Agent to the Funds
Administrator and each Lender as the case may be.

 

“Borrowing” means a Revolving Borrowing or a Swingline Advance.

 

“Borrowing Base” means, as of any date of calculation, an amount equal to the
sum of:

 

(a)           the Accounts Formula Amount; plus

 

(b)           the Inventory Formula Amount (provided that, if applicable, the
Inventory Formula Amount for the purposes of this calculation shall be reduced
to an amount that would not cause such Inventory Formula Amount to exceed 50% of
the sum of clause (a) above and this clause (b); minus

 

(c)           the Availability Reserves.

 

The Co-Collateral Agents shall have the right (but shall not have any
obligation) to review such computations in consultation with the Funds
Administrator and if, in their Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Co-Collateral Agents shall have the right to correct any such errors in such
manner as they shall determine in their Permitted Discretion.

 

“Borrowing Base Certificate” means the Initial Borrowing Base Certificate and
each Bring Down Borrowing Base Certificate.

 

“Bostrom Mexican Pledge Agreement” means the Pledge of Shares Agreement
substantially in the form of Exhibit M attached hereto, dated as of July 29,
2010, between Bostrom Seating, Inc. and the Security Agent, for the benefit of
the Secured Parties, as amended,

 

8

--------------------------------------------------------------------------------


 

supplemented or otherwise modified from time to time, and including any
agreement entered into by Bostrom Seating, Inc. and the Security Agent as a
replacement thereof.

 

“Bring Down Borrowing Base Certificate” has the meaning specified in
Section 7.12.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or in the city in which the office
of the Core Concentration Account Bank is located, and if the applicable
Business Day relates to any LIBOR Advances, on which dealings are carried on in
the London interbank market.

 

“Capital Expenditures” means, for any Person for any period, all expenditures by
such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of the principal portion of all Obligations under
Capitalized Leases incurred by such Person.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” has the meaning specified in Section 5.15(d).

 

“Cash Equivalents” means (a) marketable securities (i) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (ii) issued by any agency of the United States of America the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within 24 months after the date of acquisition
thereof; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within 12 months after the date
of acquisition thereof and having, at the time of the acquisition thereof, an
investment grade rating generally obtainable from either S&P or Moody’s;
(c) commercial paper maturing no more than 12 months from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of a least
A-1 from S&P or at least P-1 from Moody’s; (d) domestic and eurodollar
certificates of deposit or bankers’ acceptances maturing within 12 months after
the date of acquisition thereof and issued or accepted by any Lender or by any
other commercial bank organized or doing business under the laws of the United
States or any state thereof or the District of Columbia that has combined
capital and surplus of not less than $500,000,000; (e) repurchase agreements
with a term of not more than thirty (30) days for underlying securities of the
types described in clauses (a) and (b) above entered into with any commercial
bank meeting the requirements specified in clause (d) above or with any
securities dealer of recognized national standing; (f) shares of investment
companies that are registered under the Investment Company Act of 1940 and that
invest solely in one or more of the types of investments referred to in clauses
(a) through (e) above; and (g) in the case of any Subsidiary which is not a U.S.
Person, high quality, short-term liquid Investments made by such Subsidiary in
the ordinary course of managing its surplus cash position in a manner consistent
with past practices.

 

“Cash Management Agreement” means any agreement to provide (a) cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic

 

9

--------------------------------------------------------------------------------


 

funds transfer and other cash management arrangements, (b) commercial credit
card and merchant and purchasing card services, or (c) other banking products or
services as may be requested by any Loan Party, other than Letters of Credit.

 

“Cash Management Control Agreement” means a “control agreement” entered into
with respect to one or more Deposit Accounts governed by a Cash Management
Control Agreement by and among the Security Agent, the Senior Secured Noteholder
Collateral Agent (if applicable) and the financial institution and the Loan
Party or Loan Parties party to such Cash Management Control Agreement, which
control agreement shall (a) provide the Security Agent “control” (as defined in
Section 9-104 of the UCC) of such Deposit Accounts, (b) be in form and substance
reasonably acceptable to the Administrative Agent and the Security Agent and
(c) contain terms regarding the treatment of all cash and other amounts on
deposit in (or credited to) such Deposit Account that are consistent with the
requirements of Section 5.15.

 

“Cash Management Creditors” means, collectively, each Lender and/or any
Affiliate thereof that has entered into one or more Secured Cash Management
Agreements, even if such Person is not or subsequently ceases to be a Lender
under this Agreement and/or an Affiliate of a Lender for any reason, together
with such Person’s or their Affiliate’s successors, if any, for so long as such
Person or their Affiliate (or successor thereof) participates in such Secured
Cash Management Agreement.

 

“Cash Management Obligations” means all obligations and liabilities (other than
Debt) owing by any Loan Party to the Cash Management Creditors, whether now
existing or hereafter incurred under, arising out of or in connection with any
Secured Cash Management Agreement, whether such Secured Cash Management
Agreement is now in existence or hereinafter arising.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“Change of Control” means, and shall be deemed to have occurred, if: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act shall have become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d) 5 under the Exchange Act), directly or indirectly, of
more than 30% of the outstanding Voting Stock of the Borrower; and/or (b) at any
time Continuing Directors shall not constitute a majority of the Board of
Directors of the Borrower; and/or (c) a Specified Change of Control shall
occur.  For purposes of this definition, “Continuing Director” means, as of any
date of determination, an individual (i) who is a member of the Board of
Directors of the Borrower on the Closing Date, (ii) who, as of such date of
determination, has been a member of such Board of Directors for at least the 12
preceding months (or, if such date of determination occurs during the period
comprising the first 12 months after the Closing Date, since the Closing Date),
or (iii) who is recommended by at least a majority of the then Continuing
Directors.

 

“Closing Date” has the meaning specified in Section 3.01.

 

“Co-Collateral Agent” and “Co-Collateral Agents” have the meanings specified in
the first paragraph of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means the Intercreditor Agreement, the Guarantee and
Collateral Agreement, any Cash Management Control Agreements, the Mexican
Collateral Documents, the Mortgages and any other agreement that creates or
purports to create a Lien in favor of the Security Agent for the benefit of the
Secured Parties.

 

“Collection Bank” means the Administrative Agent or any other financial
institution that is (a) selected by the Funds Administrator to act as a
collection bank and (b) reasonably acceptable to the Administrative Agent.

 

“Commingled Inventory” means Inventory of a Loan Party that is commingled
(whether pursuant to a consignment, a toll manufacturing agreement or otherwise)
with Inventory of another Person (other than another Loan Party) at a location
owned or leased by a Loan Party to the extent that such Inventory of such Loan
Party is not readily identifiable.

 

“Commitment” means, with respect to any Lender at any time, the amount set forth
opposite such Lender’s name on Schedule I hereto under the caption “Commitment”
or, if such Lender has entered into one or more Assignments and Acceptances, set
forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 11.07(d) as such Lender’s “Commitment”, as such amount may
be reduced from time to time as provided herein.  The aggregate principal amount
of the Commitments on the Closing Date is $75,000,000.

 

“Compliance Period” means any period (x) commencing on the date on which the
Excess Availability is less than or equal to the Availability Condition and
(y) ending on the first date thereafter on which the Excess Availability has
been greater than the Availability Condition for 45 consecutive days.

 

“Confidential Information” has the meaning specified in Section 11.11(a).

 

“Consolidated” means the consolidation of financial statements in accordance
with GAAP.

 

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the Consolidated Interest Expense of such Person for such period less
the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense, (a) the amortization of any deferred financing
costs for such period, (b) the amortized amount of debt discount and debt
issuance costs for such period, (c) any interest expense actually “paid in kind”
or accreted during such period, (d) charges relating to write-ups or write-downs
in the book or carrying value of existing Consolidated Total Debt and (e) other
non-cash interest.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (calculated without giving effect to (a) any extraordinary gains or
losses, (b) any gains or losses attributable to any sale, transfer or other
disposition or abandonment of assets (other than Inventory sold in the ordinary
course of business), (c) any income or loss for such

 

11

--------------------------------------------------------------------------------


 

period attributable to the early extinguishment of Debt or accounts payable,
(d) any non-cash gains or losses on foreign currency derivatives and any foreign
currency transaction non-cash gains or losses and any foreign currency exchange
translation gains or losses that arise on consolidation of integrated
operations, (e) any re-evaluation of Inventory or other assets or any
liabilities due to “fresh start” accounting adjustments upon the Borrower’s
emergence from the Bankruptcy Proceedings and (f) mark-to-market adjustments in
the valuation of derivative obligations resulting from the application of
Statement of Financial Accounting Standards No. 133, Accounting for Derivative
Instruments and Hedging Activities),

 

(a)         plus, in each case to the extent deducted in determining such
Consolidated Net Income, and without duplication, the amount of:

 

(i)            total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees)) of the Borrower
and its Subsidiaries for such period;

 

(ii)           provision for taxes based on income and foreign withholding taxes
for the Borrower and its Subsidiaries for such period;

 

(iii)          all depreciation and amortization expense of the Borrower and its
Subsidiaries for such period;

 

(iv)          restructuring charges or reserves for such period relating to
current or anticipated future cash expenditures incurred or to be incurred by
the Borrower or any Subsidiary in connection with (A) plant closures and the
consolidation, relocation or elimination of operations and (B) related severance
costs and other costs incurred in connection with the termination, relocation
and training of employees (collectively, “Restructuring Charges”); provided that
the maximum amount of all restructuring charges or reserves that may be included
in EBITDA (x) during the term of this Agreement shall not exceed $25,000,000 in
the aggregate or (y) in any consecutive four Fiscal Quarters shall not exceed
$15,000,000 in the aggregate;

 

(v)           any fees and expenses incurred during such period and related to
Investments permitted pursuant to Section 6.05 of this Agreement;

 

(vi)          any deduction for minority interest expense during such period;

 

(vii)         non-cash charges and expenses (but excluding any write-downs of
current assets or additions to bad debt reserves or bad debt expense) incurred
during such period;

 

(viii)        other non-recurring charges limited to $2,000,000 in the aggregate
in any consecutive four Fiscal Quarters;

 

(ix)           costs and expenses related to the Bankruptcy Proceedings,
including in connection with the termination or settlement of executory
contracts, and professional and accounting fees, costs and expenses, incurred
during such period relating thereto;

 

(x)            upfront fees and expenses paid in connection with any equity
issuance or incurrence of Debt permitted by the terms of this Agreement (whether
or not successful), the

 

12

--------------------------------------------------------------------------------


 

proceeds of which are applied (or if unsuccessful, were intended to be applied)
to consummate Permitted Acquisitions or applied towards refinancing of Debt in
accordance with the terms of this Agreement, incurred during such period; and

 

(xi)           the amount of all fees, costs, expenses, commissions and other
cash charges incurred in connection with the Transaction, incurred during such
period;

 

(b)        minus, in each case to the extent added in determining such
Consolidated Net Income, and without duplication,

 

(i)            the amount of any non-cash income or gains for such period
(excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period); and

 

(ii)           any credit for United States federal income taxes or other taxes
measured by net income received during such period,

 

in each case of clauses (a) and (b), determined on a Consolidated basis in
accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a)(i) Adjusted Consolidated EBITDA for such period minus (ii) the aggregate
amount of all Capital Expenditures made by the Borrower and its Subsidiaries
during such period (other than Capital Expenditures to the extent financed with
the Net Cash Proceeds of any sale or issuance of Equity Interests, the Net Cash
Proceeds of any asset sale, the Net Cash Proceeds of any Recovery Event or the
Net Cash Proceeds of any incurrence of Debt (other than the incurrence of any
Advances), but including Capital Expenditures to the extent financed with
proceeds of Advances to (b) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges” means, for any period, the sum of (a) any
amortization payments made during such period on all Debt of the Borrower and
its Subsidiaries for such period (including the principal component of all
obligations in respect of all Capitalized Leases) as determined on the first day
of such period (or, with respect to a given issue of Debt incurred thereafter,
on the date of the incurrence thereof) net of the proceeds of any other Debt the
proceeds of which are used to make such payment (other than with proceeds of
Advances), plus (b) Consolidated Cash Interest Expense of the Borrower and its
Subsidiaries for such period, plus (c) the amount of all cash payments made by
the Borrower and its Subsidiaries in respect of income taxes or income tax
liabilities (net of cash income tax refunds) during such period (excluding such
cash payments related to asset sales not in the ordinary course of business),
plus (d) without duplication of any amounts included in clause (c) above, the
aggregate amount of all cash restricted payments paid by the Borrower as
permitted under Section 6.06 for such period, plus (e) the greater of (i) the
sum of (x) actual cash pension funding payments made with respect to pension
funding obligations for such period, minus (y) the profit and loss statement
charge (or benefit) with respect to such pension funding obligations for such
period and (ii) zero.

 

“Consolidated Interest Expense” means, for any period, the sum of (i) the total
Consolidated interest expense of the Borrower and its Subsidiaries for such
period calculated in accordance with GAAP (and without regard to any limitations
on payment thereof), including all

 

13

--------------------------------------------------------------------------------


 

commissions, discounts and other commitment and banking fees and charges (e.g.,
fees with respect to letters of credit, prepayment fees, premiums or discounts)
for such period, and after giving effect to the net amount of payments made or
received by the Borrower and its Subsidiaries with respect to any Hedge
Agreement for such period but excluding any gain or loss recognized under GAAP
that results from any mark-to-market valuation of any Hedge Agreement, (as
adjusted to exclude (to the extent the same would otherwise be included in the
calculation above in this clause (i)) (x) the amortization of any deferred
financing costs (including, without limitation, amortization of original issue
discount) for such period and (y) any interest expense actually “paid in kind”
or accreted during such period) plus (ii) without duplication, (x) that portion
of Capitalized Leases of the Borrower and its Subsidiaries on a consolidated
basis representing the interest factor for such period and (y) the “deemed
interest expense” (i.e., the interest expense which would have been applicable
if the respective obligations were structured as on-balance sheet financing
arrangements) with respect to all Debt of the Borrower and its Subsidiaries of
the type described in clause (viii) of the definition of Debt contained herein
(to the extent the same does not arise from a financing arrangement constituting
an operating lease) for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries determined on a Consolidated basis of such period
(taken as a single accounting period) in accordance with GAAP, provided that the
following items shall be excluded in computing Consolidated Net Income (without
duplication):  (i) the net income (or loss) of any Person in which a Person or
Persons other than the Borrower and its Wholly-Owned Subsidiaries has an Equity
Interest or Equity Interests to the extent of such Equity Interests held by a
Person or Persons other than the Borrower and its Wholly-Owned Subsidiaries,
(ii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Subsidiary and (iii) the net income of any
Subsidiary to the extent that the declaration or payment of cash dividends or
similar cash distributions by such Subsidiary of such net income is not at the
time permitted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary (except to the extent of the amount of cash
dividends or other cash distributions actually paid by such Subsidiary during
such period which the recipient thereof is legally entitled to retain based on
advice from the Borrower’s counsel, a summary of which is provided to the
Administrative Agent).

 

“Consolidated Total Debt” means, on any date of determination, the sum of
(without duplication) (i) all Debt of the Borrower and its Subsidiaries (on a
Consolidated basis) that would be required to be reflected as debt or a
Capitalized Lease on the liability side of a consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP, (ii) all Debt of the
Borrower and its Subsidiaries of the type described in clauses (f) (including
unpaid drawings thereof and reimbursement obligations relating thereto, but
excluding amounts available to be drawn (i.e., unfunded amounts) in respect
thereof, from any such determination) and (h) of the definition of “Debt” and
(iii) all Contingent Obligations of the Borrower and its Subsidiaries in respect
of Debt of any third Person of the type referred to in preceding clauses (i) and
(ii), provided that the amount of Debt in respect of Hedge Agreements shall be
at any time the unrealized net loss position, if any, of the Borrower and/or its
Subsidiaries thereunder on a marked-to-market basis determined no more than one
(1) month prior to such time.

 

14

--------------------------------------------------------------------------------


 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Core Concentration Account” has the meaning specified in Section 5.15(c).

 

“Core Concentration Account Bank” has the meaning specified in Section 5.15(c).

 

“DBSI” has the meaning specified in the first paragraph of this Agreement.

 

“DBTCA” has the meaning specified in the first paragraph of this Agreement.

 

“Debt” of any Person means, without duplication, (a) all indebtedness,
liabilities and obligations of such Person for borrowed money, (b) all
Obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred in the
ordinary course of such Person’s business) that in accordance with GAAP would be
shown on the liability side of the balance sheet of such Person, (c) all
Obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all Obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), it being understood that if such Person has not
assumed or otherwise become liable for such Obligations, the amount of the Debt
of such Person in connection therewith shall be limited to the lesser of the
face amount of the related Obligations or the fair market value of all property
of such Person securing such Obligations, (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations, contingent or otherwise,
of such Person under acceptance, letter of credit or similar facilities issued
for the account of such Person, (g) all Obligations of

 

15

--------------------------------------------------------------------------------


 

such Person in respect of Hedge Agreements, (h) all Off-Balance Sheet
Liabilities of such Person, (i) all Disqualified Equity Interests issued by such
Person with the amount of Debt represented by such Disqualified Equity Interests
being equal to the greater of its voluntary or involuntary liquidation
preference and its maximum fixed repurchase price, but excluding accrued
dividends, if any, (j) all Debt of others referred to in clauses (a) through
(i) above or clause (k) below guaranteed directly or indirectly in any manner by
such Person, or in effect guaranteed directly or indirectly by such Person
through an agreement (i) to pay or purchase such Debt or to advance or supply
funds for the payment or purchase of such Debt, (ii) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Debt or to assure the
holder of such Debt against loss, (iii) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (iv) otherwise to assure a creditor against loss; provided that any
such guaranteed Obligations shall not include endorsements of instruments for
deposit or collection in the ordinary course of business, and (k) all Debt
referred to in clauses (a) through (j) above of another Person secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt; provided
that the amount of Debt of such Person under clauses (j) and (k) above shall
(subject to any obligation set forth therein) be deemed to be the principal
amount of the Debt guaranteed or secured thereby and, with respect to any Lien
on property of such Person as described in clause (k) above, if such Person has
not assumed or otherwise become liable for any such Debt, the amount of the Debt
of such Person in connection therewith shall be limited to the lesser of the
face amount of such Debt or the fair market value of all property of such Person
securing such Debt.

 

For the purposes hereof, the “maximum fixed repurchase price” of any
Disqualified Equity Interests which do not have a fixed repurchase price shall
be calculated in accordance with the terms of such Disqualified Equity Interests
as if such Disqualified Equity Interests were purchased on any date on which
Debt shall be required to be determined pursuant to this Agreement, and if such
price is based upon, or measured by, the fair market value of such Disqualified
Equity Interests, such fair market value to be determined reasonably and in good
faith by the issuer of such Disqualified Equity Interests.  Notwithstanding the
foregoing, “Debt” shall not include trade payables and accrued liabilities
incurred in the ordinary course of business for the purchase of goods or
services that are not secured by a Lien other than a Permitted Lien or a Lien
permitted under Section 6.01 and that are not overdue by more than 180 days.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance (including any Mandatory Borrowing) required to be made
by such Lender Party to any Co-Borrower pursuant to Section 2.01 or 2.02 at or
prior to such time that has not been made by such Lender Party or by the
Administrative Agent for the account of such Lender Party pursuant to
Section 2.02(g) as of such time.  In the event that a portion of a Defaulted
Advance shall be deemed made pursuant to Section 2.15(a), the remaining portion
of

 

16

--------------------------------------------------------------------------------


 

such Defaulted Advance shall be considered a Defaulted Advance originally
required to be made pursuant to Section 2.01 on the same date as the Defaulted
Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the
Administrative Agent pursuant to Section 2.02(f) to reimburse the Administrative
Agent for the amount of any Advance made by the Administrative Agent for the
account of such Lender Party, (b) the Swingline Bank pursuant to
Section 2.02(b) to purchase a Pro Rata Share of a participation in a Swingline
Advance made by the Swingline Bank, (c) an Issuing Bank, either (i) pursuant to
Section 2.03(d)(i) to purchase (as Participant) its Pro Rata Share in any Letter
of Credit issued by such Issuing Bank or (ii) pursuant to
Section 2.03(d)(iii) to fund (as Participant) its Pro Rata Share of any
unreimbursed Letter of Credit Advance made by such Issuing Bank pursuant to any
Letter of Credit issued by such Issuing Bank, (d) any other Lender Party
pursuant to Section 2.13 to purchase any participation in Advances owing to such
other Lender Party and (e) the Administrative Agent, the Swingline Bank or an
Issuing Bank pursuant to Section 10.05 to reimburse the Administrative Agent,
the Swingline Bank or such Issuing Bank for such Lender Party’s Pro Rata Share
of any amount required to be paid by the Lender Parties to the Administrative
Agent, the Swingline Bank or such Issuing Bank as provided therein.  In the
event that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.15(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.

 

“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) (i) owes a Defaulted Advance or a Defaulted Amount or (ii) has notified the
Funds Administrator, the Administrative Agent, the Swingline Bank or any Issuing
Bank, or has made a general public statement, that it does not intend to comply
with its obligations under Sections 2.01(a), 2.01(b), 2.01(c) or 2.03(d) in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under the respective Section (other than any circumstance
where any such obligation is the subject of a good faith dispute with the
relevant counterparty to such obligation, until such time as such dispute is no
longer a good faith dispute or it is determined by a final non-appealable
judgment of a court or arbitral tribunal of competent jurisdiction that the
circumstances the subject of the good faith dispute constitute a breach of
obligation by the applicable Lender Party), (b) has taken any action or become
the subject of any action or proceeding of a type described in Section 9.06
(replacing references therein to any “Subsidiary of a Loan Party that is not a
Debtor” with references to a “Lender”) or has notified the Funds Administrator,
the Administrative Agent, the Swingline Bank or any Issuing Bank of the same or
(c) has had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other Governmental Authority, or
such Lender Party shall notify the Funds Administrator, the Administrative
Agent, the Swingline Bank or any Issuing Bank of the same provided, that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority; provided that, for purposes
of (and only for purposes of) Section 2.03(d) and Section

 

17

--------------------------------------------------------------------------------


 

2.15(e) and any documentation entered into pursuant to the Back-Stop
Arrangements (and the term “Defaulting Lender” as used therein), the term
“Defaulting Lender” shall also include, as to any Lender, at such time (i) any
Affiliate of such Lender that has “control” (within the meaning provided in the
definition of “Affiliate”) of such Lender that is deemed to have, or has, become
the subject of any action or proceeding of a type described in Section 9.06
(replacing references therein to any “Subsidiary of a Loan Party that is not a
Debtor” with references to a “Lender”), or has had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other Governmental Authority, or does not meet a capital adequacy or liquidity
requirement applicable to such Affiliate as determined by the relevant
Governmental Authority provided, that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority, (ii) that Lender, if that Lender has previously cured a “Defaulted
Advance” or a “Defaulted Amount” under this Agreement, unless such “Defaulted
Advance” or “Defaulted Amount” has been cured and has subsequently ceased to
exist for a period of at least ninety (90) consecutive days prior to such time,
(iii) that Lender, if it is in default with respect to its obligations under any
other credit facility to which it is a party and which the Administrative Agent,
the Swingline Bank or any Issuing Bank believes in good faith has occurred and
is continuing, and (iv) that Lender, if that Lender has failed to make available
its portion of any Advance or to fund its portion of any unreimbursed payment
with respect to a Letter of Credit pursuant to Section 2.03(d)(iii) within one
(1) Business Day of the date (x) the Administrative Agent (in its capacity as a
Lender) or (y) Lenders constituting the Majority Lenders has or have, as
applicable, funded its or their portion thereof.

 

“Deposit Account” means a demand, time, savings, passbook or like account
established by a Loan Party with a bank, savings and loan association, credit
union or like organization located in the United States or a state thereof or
the District of Columbia.

 

“Dilution” means, as of any date of determination, as to the Accounts owned by
the Loan Parties, a percentage, based upon the experience of the immediately
prior twelve (12) consecutive months (provided that prior to April 2011, such
period shall be for the months commencing with April 2010 and ending with the
most recently ended month), that is the result of dividing the U.S. Dollar
amount (or the U.S. Dollar Equivalent of any amounts not denominated in U.S.
Dollars) of (a) bad debt write downs, discounts, advertising allowances,
credits, volume or other rebates, returns, chargebacks, aged credits or other
dilutive items with respect to such Accounts during such period, by (b) billings
with respect to such Accounts during such period.

 

“Dilution Reserve” means, as of any date of determination, as to the Accounts
owned by the Co-Borrowers, an amount equal to the product of (a) the amount (if
positive), expressed as a percentage, by which Dilution of the Accounts owned by
the Co-Borrowers exceeds 5.00% and (b) the Eligible Accounts owned by the
Co-Borrowers.

 

“Disbursement Account” means each Deposit Account maintained by a Loan Party for
its general corporate purposes, including for the purpose of paying trade
payables and other operating expenses (other than a disbursement account that is
an Excluded Account).

 

18

--------------------------------------------------------------------------------


 

“Discharge of Senior Secured Notes Obligations” has the meaning specified in the
Intercreditor Agreement.

 

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than an event which
would constitute a Change of Control), (a) matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the sole
option of the holder thereof, in whole or in part, on a date on or prior to six
months after the Termination Date, in each case, other than a maturity or
redemption that entitles the holder of such Equity Interest to receive common
stock of the Borrower as sole consideration upon maturity or redemption, or
(b) is convertible into or exchangeable for (whether at the option of the issuer
or the holder thereof) (i) debt securities or (ii) any Equity Interests referred
to in clause (a) above, in each case at any time on a date on or prior to six
months after the Termination Date; provided that only the portion of Equity
Interests that so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Equity Interests.

 

“Dominion Period” means any period (a) commencing on the date on which (i) an
Event of Default has occurred and is continuing or (ii) the Excess Availability
is less than or equal to the Availability Condition and (b) ending on the first
date thereafter on which (i) no Event of Default exists and (ii) the Excess
Availability has been greater than the Availability Condition for 45 consecutive
days.

 

“Eligible Account” means, at any time, the Accounts originated by a Co-Borrower
in the ordinary course of its business, that arise out of its bona fide sale of
goods (other than promotional products) or rendition of services substantially
in accordance with the provisions of any purchase order, contract or other
document relating thereto, that comply in all material respects with each of the
representations and warranties relating to Eligible Accounts made in the Loan
Documents; provided, however, that Accounts originated by Bostrom Seating, Inc.
or Brillion Farms, a division of Brillion Iron Works, Inc. shall only be
included as “Eligible Accounts” upon the Co-Collateral Agents’ satisfaction with
an auditor report in respect of the Accounts delivered to the Co-Collateral
Agents after the Closing Date.  The Co-Collateral Agents shall have the right to
establish, modify or eliminate reserves against Eligible Accounts from time to
time in their Permitted Discretion including the right to modify or amend the
exclusions set forth below. Promptly after determining that any such exercise of
their Permitted Discretion is necessary or desirable, the Co-Collateral Agents
shall use commercially reasonable efforts to consult with the Funds
Administrator as to the need to take such action, it being understood that
Co-Collateral Agents’ failure to consult shall not in any way restrict the
Co-Collateral Agents from taking such action or impose any liability on the
Co-Collateral Agents as a consequence of such failure.  Without limiting the
Co-Collateral Agents’ discretion provided herein, Eligible Accounts shall not
include any Account:

 

(a)                                  which is (i) not subject to a first
priority perfected Lien in favor of the Security Agent for the benefit of the
Secured Parties and (ii) subject to any Lien other than (x) a second priority
Lien in favor of the Senior Secured Noteholder Collateral Agent on behalf of the
Senior Secured Noteholders

 

19

--------------------------------------------------------------------------------


 

and (y) a Permitted Lien which does not have priority over the Lien in favor of
the Security Agent for the benefit of the Secured Parties or the Senior Secured
Noteholder Collateral Agent for the benefit of the Senior Secured Noteholders;

 

(b)                                 (i) with respect to which the scheduled due
date is more than ninety (90) days after the original invoice date (provided
that the aggregate Accounts with a scheduled due date more than ninety (90) days
after the original invoice date shall not, at any time, exceed $5,000,000),
(ii) is unpaid more than sixty (60) days after the original due date, or
(iii) which has been written off the books of the Co-Borrower or otherwise
designated as uncollectible;

 

(c)                                  which is owing by an Account Debtor for
which more than 50% of the Accounts owing from such Account Debtor (and its
Affiliated Account Debtors) are ineligible under clause (b) above;

 

(d)                                 which (i) does not arise from the sale of
goods or performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon any
Co-Borrower’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis, (vi) relates to
payments of interest, or (viii) includes any other terms by reason of which the
payment by an Account Debtor may be conditional;

 

(e)                                  for which the goods giving rise to such
Account have not been shipped (or have been shipped on terms such that title to
such goods has not passed to the Account Debtor) and billed to the Account
Debtor or for which the services giving rise to such Account have not been
performed and billed by a Co-Borrower or if such Account was invoiced more than
once;

 

(f)                                    with respect to which (i) any check or
other instrument of payment has been returned uncollected for any reason or
(ii) any return, rejection or repossession of any of the merchandise giving rise
to such Account has occurred, but only to the extent of the value of the check
returned uncollected or the goods returned, rejected or repossessed;

 

(g)                                 which is owed by an Account Debtor which has
(i) applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) has had possession of all
or a material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state,
provincial or federal bankruptcy laws, (iv) has admitted in writing its

 

20

--------------------------------------------------------------------------------


 

inability, or is generally unable to, pay its debts as they become due,
(v) become insolvent or (vi) ceased operation of its business;

 

(h)                                 which is owed by any Account Debtor which
has sold all or a substantially all of its assets;

 

(i)                                     which is (i) owed by an Account Debtor
which is not a Governmental Authority, and which (A) does not maintain its chief
executive office in an Applicable Eligible Jurisdiction (provided that with
respect to Accounts owed by an Account Debtor which maintains its chief
executive office in Canada, the aggregate value of Accounts which may be
included in the Borrowing Base as Eligible Accounts shall not, at any time,
exceed $7,500,000) and (B) is not organized under applicable law of the U.S.,
Canada or any political subdivision thereof or (ii) designated for payment
collection in Canada or any other jurisdiction outside the U.S.;

 

(j)                                     which is owed in any currency other than
U.S. Dollars or Canadian Dollars;

 

(k)                                  which is owed by (i) any Governmental
Authority of any country other than the U.S., unless (x) such Account is
supported by an irrevocable letter of credit satisfactory to the Security Agent
(as to form, substance and issuer or domestic confirming bank), such letter of
credit has been delivered to the Security Agent and may be drawn directly by the
Security Agent and the Security Agent has a first priority perfected security
interest in such letter of credit and the related letter-of-credit rights and
supporting obligations (each as defined in the UCC) or (y) such Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
satisfactory to the Security Agent or (ii) any Governmental Authority of the
U.S., unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C.
§ 3727 et seq. and 41 U.S.C. § 15 et seq.) and any other steps necessary to
perfect the Lien of the Security Agent for the benefit of the Secured Parties in
such Account have been complied with to the Security Agent’s satisfaction;

 

(l)                                     which is owed by any Affiliate,
employee, officer, director or stockholder of any Co-Borrower;

 

(m)                               which (i) is owed by an Account Debtor or any
Affiliate of such Account Debtor which is a creditor of any Co-Borrower or has
disputed its obligation to pay all or any portion of the Account or (ii) is
subject to any security, deposit (including any pallet deposit), progress
payment, retainage, set-off, chargeback or other similar advance made by or for
the benefit of an Account Debtor, in each case only to the extent (including,
without limitation, with respect to rebates, including cash rebates) of such
creditor claim or amount in dispute or to the extent of such security,

 

21

--------------------------------------------------------------------------------


 

deposit (including any pallet deposit), progress payment, retainage, set-off,
chargeback or other similar advance;

 

(n)                                 which is subject to any counterclaim,
deduction, defense, setoff or dispute but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;

 

(o)                                 which is evidenced by any promissory note,
chattel paper, or instrument;

 

(p)                                 which was partially paid and the Co-Borrower
to whom such Account was owed created a new receivable for the unpaid portion of
such Account, unless such new receivable is treated as having been issued on the
original invoice date;

 

(q)                                 which does not comply in all material
respects with the requirements of all applicable laws and regulations, whether
Federal, state or local, including without limitation the Federal Consumer
Credit Protection Act, the Federal Truth in Lending Act and Regulation Z of the
Board of Governors of the Federal Reserve System of the United States;

 

(r)                                    which is for goods that have been sold
under a purchase order or pursuant to the terms of a contract or other agreement
or understanding (written or oral) that indicates or purports that any Person
other than the Co-Borrower that originated such Account has or has had an
ownership interest in such goods, or which indicates any party other than such
Co-Borrower as payee or remittance party;

 

(s)                                  which was created on cash on delivery
terms;

 

(t)                                    with respect to which the applicable
Co-Borrower has made any agreement with any Account Debtor (i) for any deduction
therefrom, except for (x) volume discounts and discounts or allowances for
prompt payment, all of which discounts or allowances are reflected in the
calculation of the face value of each respective invoice related thereto or such
discount or allowances are paid on a regular periodic basis and (y) returns,
rebates or credits reflected in the calculation of the face value of each such
invoice (in each case, only to the extent of such discount, allowance, return,
rebate or credit) or (ii) for any adjustment, extension, compromise or
settlement thereof, except for adjustments, extensions, compromises and
settlements made in the ordinary course of business (and not related to the
creditworthiness of the Account Debtor);

 

(u)                                 which have not been invoiced or which are
not for a sum certain;

 

(v)                                 for which credit insurance has been
requested by a Co-Borrower and denied;

 

(w)                               which is not payable to any Co-Borrower;

 

22

--------------------------------------------------------------------------------


 

(x)                                   with respect to which the agreements
evidencing such Accounts are not governed by the laws of a jurisdiction which is
not an Applicable Eligible Jurisdiction for the Accounts of such Co-Borrower;

 

(y)                                 which represents service charges or late
fees;

 

(z)                                   of any Account Debtor (and its Affiliated
Account Debtors) to the extent and only to the extent whose Accounts in
aggregate owing to the Co-Borrowers exceed 15% of the aggregate amount of all
Accounts of the Co-Borrowers (or, in the case of those Account Debtors
(collectively with their respective Affiliated Account Debtors) listed on
Schedule 1.01(a), the respective percentage of the aggregate amount of all
Accounts of the Co-Borrowers set forth opposite the names of such Account
Debtors (and their respective Affiliated Account Debtors) on Schedule 1.01(a),
provided that any such percentages set forth in such Schedule as applied to a
particular Account Debtor (and its Affiliated Account Debtors) is subject to
reduction by the Co-Collateral Agents, in their Permitted Discretion, if the
creditworthiness of such Account Debtor (and its Affiliated Account Debtors)
materially deteriorates; provided, further that at the request of the Funds
Administrator, and with the consent of the Co-Collateral Agents, the names of
additional Account Debtors (and their respective Affiliated Account Debtors) may
be added to Schedule 1.01(a) from time to time.

 

All percentage limitations set forth above shall apply on an aggregate basis as
among all Accounts whether owing to the Borrower or any another Co-Borrower.  In
the event that an Account which was previously an Eligible Account ceases to be
an Eligible Account hereunder, the Co-Borrower to whom such Account was owed or
the Funds Administrator shall notify the Administrative Agent, the Co-Collateral
Agents and the Security Agent thereof on and at the time of submission to the
Administrative Agent, the Co-Collateral Agents and the Security Agent of the
next Borrowing Base Certificate.

 

“Eligible Assignee” means (a) (i) a Lender, (ii) an Affiliate of a Lender or a
Related Fund of a Lender, (iii) a commercial bank organized under the laws of
the United States, or any State thereof, and having total assets of at least
$3,000,000,000, (iv) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having total
assets of at least $3,000,000,000, (v) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $3,000,000,000, so long as such bank is
acting through a branch or agency located in the United States, (vi) the central
bank of any country that is a member of the OECD, (vii) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $250,000,000, and (viii) any other Person
approved by the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Funds Administrator, in each case such approval
not to be unreasonably withheld or delayed and (b) with respect to the Issuing
Bank, a

 

23

--------------------------------------------------------------------------------


 

Person that is an Eligible Assignee under subclause (ii), (iii) or (v) of clause
(a) of this definition and is approved by the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Funds Administrator,
in each case such approval not to be unreasonably withheld or delayed; provided,
however, that no Person that is a Loan Party or an Affiliate of a Loan Party
shall qualify as an Eligible Assignee under this definition.

 

“Eligible Inventory” means, at any time, all of the Inventory owned by a
Co-Borrower reflected in the most recent Borrowing Base Certificate delivered by
the Funds Administrator to the Administrative Agent, the Co-Collateral Agents
and the Security Agent, that complies in all material respects with each of the
representations and warranties relating to Eligible Inventory made in the Loan
Documents; provided, however, that Inventory owned by either Bostrom Seating,
Inc. or Brillion Farms, a division of Brillion Iron Works, Inc. shall only be
included as “Eligible Inventory” upon the Co-Collateral Agents’ satisfaction
with an appraisal of Inventory and a field examination report in respect of the
Inventory delivered to the Co-Collateral Agents after the Closing Date.  The
Co-Collateral Agents shall have the right to establish, modify or eliminate
reserves against Eligible Inventory from time to time in their Permitted
Discretion including the right to modify or amend the exclusions set forth
below.  Promptly after determining that any such exercise of their Permitted
Discretion is necessary or desirable, the Co-Collateral Agents shall use
commercially reasonable efforts to consult with the Funds Administrator as to
the need to take such action, it being understood that Co-Collateral Agents’
failure to consult shall not in any way restrict the Co-Collateral Agents from
taking such action or impose any liability on the Co-Collateral Agents as a
consequence of such failure.  Without limiting the Co-Collateral Agents’
discretion provided herein, Eligible Inventory shall not include any Inventory:

 

(a)                          which is (i) not subject to a first priority
perfected Lien in favor of the Security Agent for the benefit of the Secured
Parties and (ii) subject to any Lien other than (x) a second priority Lien in
favor of the Senior Secured Noteholder Collateral Agent on behalf of the Senior
Secured Noteholders and (y) a Permitted Lien which does not have priority over
the Lien in favor of the Security Agent for the benefit of the Secured Parties
or the Senior Secured Noteholder Collateral Agent for the benefit of the Senior
Secured Noteholders or otherwise is granted in favor of bailees, landlords,
suppliers, mechanics, carriers, freight handlers, freight forwarders, shippers,
materialmen, warehousemen and workmen to the extent permitted by the provisions
of this Agreement (it being understood and agreed that the Co-Collateral Agents
in their Permitted Discretion may establish Availability Reserves for the
estimated amount of any claims secured by such Liens referred to in this clause
(y));

 

(b)                         which is, based upon the most recent Appraisal
Report received by the Co-Collateral Agents, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category, quantity and/or (without
double-counting) subject to management reserves;

 

24

--------------------------------------------------------------------------------


 

(c)                          which does not conform to all standards imposed by
any Governmental Authority;

 

(d)                         in which any Person other than the applicable
Co-Borrower shall (i) have any direct or indirect ownership, interest or title
to such Inventory or (ii) be indicated on any purchase order or invoice with
respect to such Inventory as having or purporting to have an interest therein
(including the rights of a purchaser that has made progress payments and the
rights of a surety that has issued a bond to assure the applicable Co-Borrower’s
performance with respect to that Inventory);

 

(e)                          which is not Finished Goods, Work-in-Process or Raw
Materials, or which constitutes spare or replacement parts, subassemblies,
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold goods, repossessed goods, defective or
damaged goods, goods held on consignment, or goods which are not of a type held
for sale in the ordinary course of business;

 

(f)                            which is not located in the U.S. or Canada;

 

(g)                         which (i) is located with a vendor, a customer of a
Co-Borrower or its Affiliates or on a property owned or leased by any of the
foregoing, (ii) is not located on premises owned, leased or rented by a
Co-Borrower unless, in the case of leased or rented premises, either (x) a Third
Party Agreement has been delivered to the Co-Collateral Agents and the Security
Agent or (y) a Rent Reserve reasonably satisfactory to the Co-Collateral Agents
has been established with respect thereto, (iii) is stored with a bailee at a
leased location, unless, either (x) a Third Party Agreement has been delivered
to the Co-Collateral Agents and the Security Agent or (y) a Rent Reserve
reasonably satisfactory to the Co-Collateral Agents has been established with
respect thereto, (iv) is stored with a bailee or warehouseman, unless, either
(x) a Third Party Agreement has been received by the Co-Collateral Agents and
the Security Agent or (y) a Rent Reserve reasonably satisfactory to the
Co-Collateral Agents has been established with respect thereto or (v) is located
at an owned location subject to a mortgage or other security interest in favor
of a creditor other than the Security Agent or the Senior Secured Noteholder
Collateral Agent, unless a Third Party Agreement has been delivered to the
Co-Collateral Agents and the Security Agent;

 

(h)                         is covered by a negotiable document of title or
warehouse receipt unless all actions have been taken to create and perfect a
first priority Lien in favor of the Security Agent in such document of title or
warehouse receipt and the Inventory covered thereby, including, without
limitation, the delivery to the Security Agent or an agent thereof of such
document of title and warehouse receipt with all necessary endorsements;

 

25

--------------------------------------------------------------------------------


 

(i)                             unless a Third Party Agreement has been
delivered to the Security Agent with respect to the applicable location or
processor, Inventory which is being processed offsite at a third party location
or outside processor;

 

(j)                             is in transit, except for Inventory that is in
transit (i) between locations in an Applicable Eligible Jurisdiction owned,
leased (provided a Third Party Agreement is in place in respect of such leased
location) or otherwise controlled by the Co-Borrowers to the satisfaction of the
Co-Collateral Agents in their Permitted Discretion, to the extent included in
current perpetual inventory reports of any Co-Borrower or (ii) from an Account
Debtor of a Co-Borrower to a location in an Applicable Eligible Jurisdiction
controlled by such Co-Borrower so long as an Availability Reserve has been
established by the Co-Collateral Agents in their Permitted Discretion (or a
contra account is established to reduce the amount owed by such Account Debtor)
for the accounts payable of such Co-Borrower with respect to such Inventory in
transit);

 

(k)                          which is a discontinued product or component
thereof;

 

(l)                             which is the subject of a consignment by a
Co-Borrower as consignor;

 

(m)                       which contains or bears any intellectual property
rights licensed to a Co-Borrower unless the Co-Collateral Agents are satisfied
that such Co-Borrower may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

 

(n)                         which is not reflected in a current perpetual
inventory report of the applicable Co-Borrower (unless such Inventory is
reflected in a report to the Co-Collateral Agents as “in transit” Inventory,
provided that such Inventory shall be subject to the requirements of paragraphs
(j) of this definition);

 

(o)                         for which reclamation rights have been asserted by
the seller;

 

(p)                         which consists of any gross profit mark-up in
connection with the sale and distribution thereof to any division of any
Co-Borrower or to any Affiliate of any Co-Borrower;

 

(q)                         which consists of goods that have been returned or
rejected by the buyer or marked for return and which (x) are damaged or
defective or (y) which are otherwise not in a condition fit for re-sale as “new”
upon being returned;

 

(r)                            which is subject to any down payment or security
deposit (to the extent of an amount equal to the value of such down payment or
security deposit, provided that the value of such Inventory excluding the amount
of such down payment or security deposit shall be included in Eligible
Inventory);

 

26

--------------------------------------------------------------------------------


 

(s)                          which is not of a type held for sale in the
ordinary course of any Co-Borrower’s business;

 

(t)                            which is Commingled Inventory;

 

(u)                         which is subject to a license agreement, a private
label agreement or other similar arrangement with a third party which, in the
Co-Collateral Agents’ determination, restricts the ability of the Security Agent
to exercise its rights under the Loan Documents with respect to such Inventory
unless such third party has entered into an agreement in form and substance
reasonably satisfactory to the Co-Collateral Agents permitting the Security
Agent to exercise its rights with respect to such Inventory or the Co-Collateral
Agents have otherwise agreed to allow such Inventory to be eligible in the
Co-Collateral Agents’ Permitted Discretion;

 

(v)                         which is not covered by casualty insurance as
required by the terms of this Agreement;

 

(w)                       which consists of Hazardous Materials or goods that
can be transported or sold only with licenses that are not readily available;

 

(x)                           which (i) the value of which on the Inventory is
reduced by any ledger reserve or (ii) any capitalized variance to standard cost
is maintained with respect thereto, but in each case, only to the extent of such
reserve or variance which is in effect with respect thereto;

 

(y)                         the manufacturing or distribution of which was not
in material compliance with applicable law, including the FLSA; or

 

(z)                           which consists of core (maintenance) inventory.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Co-Borrower that owns such Inventory or the
Funds Administrator shall notify the Administrative Agent, the Co-Collateral
Agents and the Security Agent thereof on and at the time of submission to the
Administrative Agent, the Co-Colleteral Agents and the Security Agent of the
next Borrowing Base Certificate.

 

“Enforcement Action” means, with respect to the Obligations to the
Administrative Agent, the Co-Collateral Agents, the Security Agent and the other
Lender Parties under the Loan Documents, any demand for payment or acceleration
thereof, the exercise of any rights and remedies with respect to any Collateral
securing such Obligations or the commencement or prosecution of enforcement of
any of the rights and remedies hereunder or under any other Loan Documents, or
applicable law, including without limitation the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the UCC of any applicable jurisdiction or under the Bankruptcy
Code.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation,

 

27

--------------------------------------------------------------------------------


 

proceeding, consent order or consent agreement relating in any way to any
Environmental Law, any Environmental Permit or Hazardous Material or arising
from alleged injury or threat to health, safety or the environment, including,
without limitation, (a) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any governmental or regulatory authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.  Section references to ERISA are to ERISA as in effect at the
date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
together with any Loan Party would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Internal Revenue Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Events of Default” has the meaning specified in Section 9.

 

“Excess Availability” means, as of any date of determination, the remainder of
(a) the lesser of (i) the Borrowing Base at such time (calculated by reference
to the most recent Borrowing Base Certificate delivered by the Funds
Administrator pursuant to Section 7.12, as the same may be subsequently adjusted
by (x) the establishment of any additional Availability Reserves or the
modification of any existing Availability Reserves, (y) any modification to

 

28

--------------------------------------------------------------------------------


 

Eligible Accounts or Eligible Inventory or (z) any other exercise by the
Co-Collateral Agents of their Permitted Discretion, in each case in accordance
with the terms of this Agreement after the date of such Borrowing Base
Certificate, as notified by the Co-Collateral Agents to the Funds Administrator)
and (ii) the Total Commitment at such time, minus (b) the Aggregate Exposure at
such time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Accounts” means, collectively, (a) Deposit Accounts established solely
for (i) payroll, (ii) tax payments, (iii) employee benefit programs or (iv)
payment of medical and dental expenses in connection with health insurance
programs for employees of the Borrower and the other Loan Parties, (b) petty
cash accounts established (or otherwise maintained) by the Loan Parties that do
not have cash balances at any time exceeding $100,000 for any such petty cash
account, (c) fiduciary accounts and (d) trust accounts; provided that in no
event shall Excluded Accounts include any Cash Collateral Accounts, Disbursement
Accounts (other than those included in clause (a) above), Core Concentration
Accounts, Lockbox Accounts or any other account pursuant to which a Cash
Management Control Agreement or any other account control agreement has been
executed and delivered to the Security Agent pursuant to this Agreement or any
Collateral Document.

 

“Executive Order” has the meaning set forth in the definition of “Anti-Terrorism
Laws.”

 

“Existing Borrowers” has the meaning set forth in the preliminary statement (1)
to this Agreement.

 

“Existing Credit Agreement” means that certain Fifth Amended and Restated Credit
Agreement, dated as of February 26, 2010 among the Existing Borrowers, the
lenders party thereto from time to time, and DBTCA, as administrative agent.

 

“Existing Debt” means all Debt of the Borrower and its Subsidiaries that is
identified on Schedule 4.01(s).

 

“Existing Senior Convertible Notes” means the 7.5% Convertible Notes issued
pursuant to the Existing Senior Convertible Notes Indenture.

 

“Existing Senior Convertible Notes Documents” means the Existing Senior
Convertible Notes, the Existing Senior Convertible Notes Indenture and all other
documents executed and delivered with respect to the Existing Senior Convertible
Notes or Existing Senior Convertible Notes Indenture, as in effect on the
Closing Date and as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.

 

“Existing Senior Convertible Notes Indenture” means the indenture, dated
February 26, 2010, entered into by the Borrower in connection with the issuance
of the Existing Senior Convertible Notes, together with all instruments and
other agreements entered into by the Borrower and the Subsidiaries that are
guarantors of the Existing Senior Convertible Notes in

 

29

--------------------------------------------------------------------------------


 

connection therewith, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with Section 6.08.

 

“Facility” means the asset based revolving credit facility provided under this
Agreement.

 

“FASB ASC 825” means Financial Accounting Standards Board Accounting Standards
Codification 825 (which replaces and supersedes FAS (“Financial Accounting
Standard”) 159).

 

“FATCA” means Section 1471 through 1474 of the Internal Revenue Code, and any
Treasury Regulation promulgated thereunder or published administrative guidance
implementing such Sections.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letters” means the letter agreements dated as of the date of this
Agreement, by and among the Lead Arrangers, the Administrative Agent and the
Borrower.

 

“Finished Goods” means completed goods which require no additional processing or
manufacturing to be sold to third party customers by the Loan Parties in the
ordinary course of business.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower and its Consolidated
Subsidiaries that occurs within any Fiscal Year.

 

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“FLSA” means the Fair Labor Standards Act of 1938, as amended from time to time.

 

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 4.01(m)(ii).

 

“Foreign Plan” has the meaning specified in Section 4.01(m)(ii).

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is a corporation
organized under the laws of any jurisdiction other than the United States or any
state thereof.

 

30

--------------------------------------------------------------------------------


 

“Funds Administrator” shall mean the Borrower in its capacity as borrowing agent
and funds administrator for the Co-Borrowers hereunder and under each of the
other Loan Documents.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 1.03 hereof.

 

“Governmental Authority” means the government of the United States of America,
any other nation or, in each case, any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of the date hereof, among the Borrower, each Subsidiary
Guarantor and the Security Agent, substantially in the form of Exhibit I, as
such agreement may be amended, supplemented or otherwise modified from time to
time.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodities future or option contracts for materials used in
the ordinary course of business and other similar agreements.

 

“Hedging Reserve” means a reserve established by the Co-Collateral Agents from
time to time in their Permitted Discretion in respect of any Approved Hedge
Agreement Obligations, which reserve shall be in the amount of the aggregate
marked to market exposure of the Borrower under the relevant Hedge Agreement as
calculated from time to time by such Secured Hedge Agreement Counterparty in
accordance with GAAP and notified to the Co-Collateral Agents (and acknowledged
by the Administrative Agent and Security Agent) (a) at the time such Hedge
Agreement is designated as an Approved Hedge Agreement Obligation and (b) from
time to time thereafter, in each case, in accordance with Section 11.19 (it
being understood and agreed that a reserve with respect to any Hedge Agreement
designated as a Approved Hedge Agreement Obligation (i) once established may
only be decreased below the marked to market exposure of the Borrower under the
related Hedge Agreement with the consent of the Secured Hedge Agreement
Counterparty which is party to such Hedger Agreement and (ii) may only be
created or increased so long as the aggregate amount of all Hedging Reserves
does not exceed

 

31

--------------------------------------------------------------------------------


 

(or would not exceed following creation of, or increase in, such reserve)
$10,000,000 (or such greater amount with the consent of the Co-Collateral
Agents).

 

“Historical Excess Availability” means for the purpose of the definition of
“Payment Conditions” with respect to any action or proposed action, an amount
equal to (i) the sum of Monthly Excess Availability for each month during the
six (6) month period immediately preceding such action or proposed action
divided by (ii) six (6).  Excess Availability shall be determined on a Pro Forma
Basis as if such action or proposed action and any Advances incurred (or to be
incurred), Letters of Credit issued (or to be issued) or Debt repaid (or to be
repaid) in connection with such action or proposed action had occurred or been
incurred, issued or repaid, as the case may be, on the first day of the six (6)
month period immediately preceding such action or proposed action.

 

“Incremental Commitment” means, for any Lender, any Commitment provided by such
Lender after the Closing Date in an Incremental Commitment Agreement delivered
pursuant to Section 2.16; it being understood, however, that on each date upon
which an Incremental Commitment of any Lender becomes effective, such
Incremental Commitment of such Lender shall be added to (and thereafter become a
part of) the Commitment of such Lender for all purposes of this Agreement as
contemplated by Section 2.16.

 

“Incremental Commitment Agreement” means each Incremental Commitment Agreement
in substantially the form of Exhibit O (appropriately completed, and with such
modifications as may be reasonably satisfactory to the Administrative Agent)
executed and delivered in accordance with Section 2.16.

 

“Incremental Commitment Date” means each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.16(b), as applicable.

 

“Incremental Commitment Requirements” means, with respect to any provision of an
Incremental Commitment on a given Incremental Commitment Date, the satisfaction
of each of the following conditions on the Incremental Commitment Date of the
respective Incremental Commitment Agreement:  (i) no Default or Event of Default
exists or would exist after giving effect thereto; (ii) all of the
representations and warranties contained in the Loan Documents shall be true and
correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
have been true and correct in all material respects as of such earlier date);
(iii) the delivery by the Funds Administrator to the Administrative Agent of an
acknowledgment, in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Co-Borrower and each Guarantor,
acknowledging that such Commitment and all Advances subsequently incurred, and
Letters of Credit issued, as applicable, pursuant to such Incremental Commitment
shall constitute Obligations under the Loan Documents and shall be (and are)
secured on an equal and ratable basis with the Obligations under the Collateral
Documents; (iv) the delivery by the Funds Administrator to the Administrative
Agent of an opinion or opinions, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Loan Parties reasonably
satisfactory to the Administrative Agent and dated such date, covering such
matters incident to the transactions contemplated thereby as the Administrative
Agent may reasonably request; (v)

 

32

--------------------------------------------------------------------------------


 

the delivery by the Funds Administrator to the Administrative Agent of such
other officers’ certificates, board of director (or equivalent governing body)
resolutions and evidence of good standing (to the extent available under
applicable law) as the Administrative Agent shall reasonably request; (vi) the
incurrence of Advances in an aggregate principal amount equal to the aggregate
Incremental Commitments then being obtained shall be permitted at such time
under any indenture, loan agreement or other material agreement to which any
Loan Party is a party or by which it or any of its property or assets is bound
or to which it may be subject; (vii) the Funds Administrator shall have
delivered a certificate executed by a Responsible Officer of the Funds
Administrator, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clauses (i), (ii) and (vi); and (viii) the
completion by each Loan Party of such other actions as the Administrative Agent
may reasonably request in connection with such Incremental Commitment in order
to create, continue or maintain the security interests of the Security Agent in
the Collateral and the perfection thereof (including, without limitation, any
amendments to Collateral Documents, additional Collateral Documents, any
mortgage amendments, title insurance policies and such other documents
(including legal opinions from the Loan Parties’ counsel) reasonably requested
by the Administrative Agent to be delivered in connection therewith).

 

“Incremental Lender” has the meaning provided in Section 2.16(b).

 

“Indemnified Party” has the meaning specified in Section 11.04(b).

 

“Individual Exposure” of any Lender means, at any time, the sum of (a) the
aggregate principal amount of all Revolving Advances made by such Lender and
then outstanding, (b) such Lender’s Pro Rata Share in the aggregate amount of
all Swingline Advances outstanding at such time and (c) such Lender’s Pro Rata
Share in the aggregate amount of all Letter of Credit Outstandings at such time.

 

“Initial Borrowing Base Certificate” means a certificate showing the calculation
of the Borrowing Base as of the most recent month ended at least twenty (20)
days prior to the Closing Date together with all attachments and supporting
documentation in form and substance reasonably satisfactory to the Co-Collateral
Agents and certified as true, correct and complete in all material respects by a
Responsible Officer of the Funds Administrator.

 

“Initial Issuing Bank” means DBTCA in its capacity as such.

 

“Initial Lender” means each Lender identified as such on Schedule I hereto.

 

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, substantially in the form of Exhibit K, as such agreement may be
amended, modified, restated and/or supplemented from time to time in accordance
with the terms hereof and thereof.

 

33

--------------------------------------------------------------------------------


 

“Interest Determination Date” means, with respect to any LIBOR Advance, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Advance.

 

“Interest Period”  means, for each LIBOR Advance comprising part of the same
Borrowing to a Co-Borrower, the period commencing on the date of such LIBOR
Advance or the date of the Conversion of any Base Rate Advance into such LIBOR
Advance, and ending on the last day of the period selected by the applicable
Co-Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the applicable Co-Borrower
pursuant to the provisions below.  The duration of each such Interest Period
shall be one, two, three or six months, or, with the consent of all of the
Lenders, nine or twelve months, as the applicable Co-Borrower may, upon notice
received by the Administrative Agent not later than 11:00 A.M. (New York City
time) on the third (3rd) Business Day prior to the first day of such Interest
Period, select; provided, however, that:

 

(a)         Interest Periods commencing on the same date for LIBOR Advances
comprising part of the same Borrowing shall be of the same duration;

 

(b)        whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(c)         whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” means “inventory” as such term is defined in Article 9 of the UCC.

 

“Inventory Formula Amount” means, on any date of determination for Eligible
Inventory, the lesser of (i) 65% of the Value of the Eligible Inventory; and
(ii) 85% of the sum of the Net Orderly Liquidation Values of the Eligible
Inventory by category.

 

“Inventory Reserve” means reserves established by the Co-Collateral Agents in
their Permitted Discretion from time to time to reflect factors that may
negatively impact the Value of Inventory of the Co-Borrowers, including:

 

(a)                                  any book reserves maintained by the
Co-Borrowers in respect of Eligible Inventory (excluding a LIFO reserve under
GAAP);

 

34

--------------------------------------------------------------------------------


 

(b)                                 any change in salability, obsolescence,
seasonality, theft, shrinkage, imbalance, change in composition or mix,
markdowns and vendor chargebacks;

 

(c)                                  discrepancies that arise pertaining to
inventory quantities on hand between a Co-Borrower’s perpetual accounting
system, and physical counts of the inventory which will be equal to the greater
of 2% or the results of the physical inventory counts taken over the past 12
months with the variance expressed as a percentage of Inventory;

 

(d)                                 discontinuance or speed of turnover;

 

(e)                                  designation for return to vendor

 

(f)                                    damage, quality or failure to meet
customer specifications;

 

(g)                                 revaluation for deduction of capitalized
favorable variances;

 

(h)                                 exclusion of revaluation for addition of
unfavorable variances;

 

(i)                                     to reflect differences between a
Co-Borrower’s actual cost to produce versus its selling price to third parties,
determined on a product line basis; and

 

(j)                                     any other reserve established by the
Co-Collateral Agents in their Permitted Discretion, from time to time.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any capital stock or other ownership or profit
interest, warrants, rights, options, obligations or other securities of such
Person, any capital contribution to such Person or any other investment in such
Person, including, without limitation, any arrangement pursuant to which the
investor incurs Debt of the types referred to in clause (j) or (k) of the
definition of “Debt” in respect of such Person.

 

“Issuing Bank” means the Initial Issuing Bank and any other Lender reasonably
acceptable to the Administrative Agent and the Borrower that agrees to issue
Letters of Credit hereunder.  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by one or more Affiliates of such
Issuing Bank (and such Affiliate shall be deemed to be an “Issuing Bank” for all
purposes of the Loan Documents).

 

“L/C Supportable Obligations” means (a) obligations of the Borrower or any of
its Subsidiaries with respect to workers compensation, surety bonds and other
similar statutory obligations and (b) such other obligations of the Borrower or
any of its Subsidiaries as are reasonably acceptable to the respective Issuing
Bank and otherwise permitted to exist pursuant to the terms of this Agreement
(other than obligations in respect of (i) the Senior Secured Notes, (ii) the
Existing Senior Convertible Notes, (iii) any other Debt or other obligations
that are subordinated in right of payment to the Obligations and (iv) any Equity
Interests).

 

35

--------------------------------------------------------------------------------


 

“Lead Arrangers” has the meaning specified in first paragraph of this Agreement.

 

“Leases” has the meaning specified in Section 4.01(v).

 

“Lender Party” means any Lender, the Swingline Bank and each Issuing Bank.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
or a successor Issuing Bank hereunder pursuant to Section 11.07.

 

“Lending Office” means, with respect to any Lender Party, the office of such
Lender Party specified as its “Lending Office” opposite its name on Schedule I
hereto or in the Assignment and Acceptance pursuant to which it became a Lender
Party, as the case may be, or such other office of such Lender Party as such
Lender Party may from time to time specify to the Funds Administrator and the
Administrative Agent.

 

“Letter of Credit” has the meaning specified in Section 2.03(a)(i).

 

“Letter of Credit Advance” means an advance made by an Issuing Bank pursuant to
Section 2.03(e)(i).

 

“Letter of Credit Back-Stop Arrangements” has the meaning specified in
Section 2.15(d).

 

“Letter of Credit Disbursement” has the meaning specified in Section 2.03(e)(v).

 

“Letter of Credit Outstandings” means, at any time, the sum of (i) the Available
LC Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Letter of Credit Advances at such time.

 

“Letter of Credit Request” has the meaning specified in Section 2.03(c)(i).

 

“Letter of Credit Sub-Limit” means $25,000,000.

 

“LIBOR” means, for any Interest Period for all LIBOR Advances comprising part of
the same Borrowing, an interest rate per annum equal to the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is 2 Business Days prior to the commencement of such Interest
Period by reference to the Reuters Screen LIBOR01 for deposits in Dollars (or
such other comparable page as may, in the opinion of the Administrative Agent,
replace such page for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“LIBOR” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is 2 Business Days prior to the
beginning of such Interest Period,  divided by a percentage equal to 100% minus
the LIBOR Reserve Percentage for such period.  The LIBOR for any Interest Period
for each LIBOR Advance comprising part

 

36

--------------------------------------------------------------------------------


 

of the same Borrowing shall be determined by the Administrative Agent, subject,
however, to the provisions of Section 2.07.

 

“LIBOR Advance” means an Advance (other than a Swingline Advance) that bears
interest as provided in Section 2.07(a)(ii).

 

“LIBOR Reserve Percentage” for any Interest Period for all LIBOR Advances
comprising part of the same Borrowing means the reserve percentage applicable
two Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on LIBOR Advances is
determined) having a term equal to such Interest Period.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, any agreement to give any of the foregoing, any lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

 

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Collateral
Documents, (iv) after the execution and delivery thereof pursuant to the terms
of this Agreement, each additional Note, each additional Collateral Document and
each Incremental Commitment Agreement and (v) each other document, instrument or
agreement designated as a “Loan Document” by the Administrative Agent and the
Funds Administrator, in each case as amended, supplemented or otherwise modified
from time to time.

 

“Loan Parties” means each Co-Borrower and each Subsidiary Guarantor and “Loan
Party” means any one of the Co-Borrowers or Subsidiary Guarantors.

 

“Lockbox Account” means each Deposit Account established at a Collection Bank
subject to a Cash Management Control Agreement into which funds shall be
transferred as provided in Section 5.15(b).

 

“Majority Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Revolving Advances (other than Swingline Advances) outstanding at such time,
(b) the aggregate principal amount of the Swingline Advances outstanding at such
time, (c) the aggregate Available LC Amount of all Letters of Credit outstanding
at such time and (d) the aggregate Unused Commitments at such time; provided,
however, that if any Lender shall be a Defaulting Lender at such time, there
shall be excluded from the determination of Majority Lenders at such time
(i) the aggregate principal amount of the Revolving Advances (other than
Swingline Advances) owing to such Lender (in its capacity as Lender) and
outstanding at such time, (ii) such Lender’s Pro Rata Share of the aggregate
principal amount of the Swingline Advances outstanding at such time, (iii) such
Lender’s Pro Rata Share of the aggregate Available LC Amount of all Letters of
Credit issued and outstanding at such time, and (iv) the Unused Commitment of
such Lender at such time.  For

 

37

--------------------------------------------------------------------------------


 

purposes of this definition, the aggregate principal amount of Swingline
Advances owing to the Swingline Bank and the aggregate principal amount of
Letter of Credit Advances owing to the Issuing Bank and the Available LC Amount
of each Letter of Credit shall, in each case, be considered to be owed to the
Lenders ratably in accordance with their respective Commitments.

 

“Mandatory Borrowing” has the meaning provided in Section 2.02(b).

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, assets or liabilities of the Borrower and its
Subsidiaries taken as a whole (b) the rights and remedies of the Administrative
Agent or any Lender Party under any Loan Document or (c) the ability of any Loan
Party to perform its Obligations under any Loan Document to which it is or is to
be a party.

 

“Maximum Incremental Amount” means $25,000,000.

 

“Measurement Period” means, as of any date of determination, the most recently
completed four consecutive Fiscal Quarters ending on or immediately prior to
such date, in each case taken as one accounting period.

 

“Mexican Collateral Documents” means the Accuride Mexican Pledge Agreement, the
Bostrom Mexican Pledge Agreement and any other similar security agreements,
instruments and documents executed and delivered pursuant to Section 5.11
governed by Mexican law (or the laws of any state of Mexico).

 

“Minimum Excess Availability Condition” means the first date following the
Closing Date that the Funds Administrator delivers a certificate in form and
substance reasonably satisfactory to the Administrative Agent and the
Co-Collateral Agents that the Borrower is in compliance with the financial
covenant set forth in Section 8 (determined for purposes of this definition
only, as if a Compliance Period is then in existence).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Monthly Excess Availability” means for any month, the average Excess
Availability during such month based on utilization and on Borrowing Base
Certificates supplied by the Borrower from time to time.

 

“Mortgage” means each of the mortgages and deeds of trust made by any Loan Party
in favor of, or for the benefit of, the Security Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit F (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).

 

“Mortgage Policy” means the fully paid title insurance policies, from a title
insurance company or companies reasonably acceptable to the Security Agent, in
form and substance, with endorsements and in amounts reasonably acceptable to
the Security Agent, issued, coinsured and reinsured by such title insurance
company or companies.

 

38

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which a Loan Party or an ERISA Affiliate has any
obligation to contribute or within the past five years has had an obligation to
contribute.

 

“NAIC” means the National Association of Insurance Commissioners.

 

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset, the sale or issuance of any Equity Interests, or the
incurrence or issuance of any Debt by any Person, or any Recovery Event, the
aggregate amount of cash received from time to time (whether as initial
consideration or through payment or disposition of deferred consideration, but
only as and when received) by or on behalf of such Person in connection with
such transaction or event after deducting therefrom (without duplication):

 

(a)           reasonable and customary fees, commissions, expenses, issuance
costs, discounts and other costs paid by the Borrower or any of its Subsidiaries
in connection with such transaction or event;

 

(b)           the amount of taxes paid or estimated to be payable in connection
with or as a result of such transaction or event;

 

(c)           the amount of the outstanding principal amount of, premium or
penalty, if any, and interest on any Debt (other than Debt pursuant to this
Agreement) that is secured by a Lien on the stock or assets in question and that
is required to be repaid under the terms thereof as a result of any such
transaction or event;

 

(d)           the amount of any reasonable reserves established in accordance
with GAAP against any liabilities (other than taxes described in clause
(b) above) that are (i) associated with the assets that are the subject of such
transaction or event and (ii) retained by the Borrower or any of its
Subsidiaries;

 

(e)           in the case of any sale, lease, transfer or other disposition of
any assets (including any Asset Sale), if any part of the assets sold, leased,
transferred or otherwise disposed of form part of the ABL Priority Collateral
and such assets are pledged to secure the Obligations, a portion of any cash,
Cash Equivalents or marketable securities received in payment for such assets in
an amount equal to the book value of any such assets; and

 

(f)            the amount of any proceeds received from the sale, lease,
transfer or other disposition of any asset pursuant to Section 6.04 or any
Recovery Event to the extent that such proceeds are invested in the business
within one (1) year following such sale or Recovery Event, provided that, from
and after the Closing Date, the aggregate amount of proceeds (other than
proceeds of asset dispositions permitted pursuant to Sections 6.04(a) or (d) and
proceeds from Recovery Events) that may be so reinvested in the business shall
not exceed $10,000,000 in any Fiscal Year;

 

provided, however, that in the event the amount of any estimated tax payable
described in clause (b) above exceeds the amount actually paid, or upon any
subsequent reduction in the amount of any reserve described in clause (d) above,
the Borrower or its applicable Subsidiary shall be deemed to have received Net
Cash Proceeds in an amount equal to such excess or reduction, at

 

39

--------------------------------------------------------------------------------


 

the time of payment of such taxes or on the date of such reduction, as the case
may be; provided further that any portion of any proceeds received from the
sale, lease, transfer or other disposition of any asset pursuant to Section 6.04
or any Recovery Event that has not been invested in the business as permitted
under this Agreement within such one (1) year period shall (i) be deemed to be
Net Cash Proceeds of such a sale or Recovery Event occurring on the last day of
such one (1) year period and (ii) be applied to the prepayment of Advances in
accordance with Section 2.06(b); provided further that, for purposes of the
preceding proviso, such one (1) year period shall be extended by up to six
(6) additional months from the last day of such initial one (1) year period so
long as (A) such proceeds are to be invested in the business as permitted under
this Agreement within such additional six (6) month period under the Borrower’s
or any of its Subsidiaries’ business plan as most recently adopted in good faith
by its board of directors and (B) such Person believes in good faith that such
proceeds will be so reinvested within such additional six (6) month period.

 

“Net Orderly Liquidation Value” means the “net orderly liquidation value”
determined separately for raw materials, work-in-process and finished goods
Inventory by an unaffiliated valuation company reasonably acceptable to the
Co-Collateral Agents after performance of an inventory valuation to be done at
the Co-Collateral Agents’ request and the Co-Borrowers’ expense, less the amount
estimated by such valuation company for marshalling, reconditioning, carrying,
and sales expenses designated to maximize the resale value of such Inventory on
an “as is” basis and assuming that the time required to dispose of such
Inventory is customary with respect to such Inventory and expressed as a
percentage of the net book value of such raw materials, work-in-process and
finished goods Inventory.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Revolving Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Swingline Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Swingline Redemption” has the meaning specified in Section 2.02(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any Insolvency Proceeding referred to in
Section 9.06. Without limiting the generality of the foregoing, the Obligations
of the Loan Parties under the Loan Documents include (a) the unpaid principal of
and interest on the Advances, reimbursement obligations in respect of Swingline
Advances, Letters of Credit, Letter of Credit Advances and other Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
(including, without limitation, interest accruing at the then applicable rate
provided herein after the maturity of the Advances and reimbursement obligations
in respect of Swingline Advances, Letter of

 

40

--------------------------------------------------------------------------------


 

Credit Advances and Letters of Credit and Post-Petition Interest and Expenses)
to the Administrative Agent, the Co-Collateral Agents, the Security Agent or any
Lender Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, the other Loan Documents, any Letter
of Credit or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent, the Co-Collateral Agents, the Security Agent or to the
Lender Parties that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements) and (b) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any Lender
Party, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“OFAC” has the meaning set forth in the definition of “Anti-Terrorism Laws.”

 

“Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person (other than an operating lease), (c) any obligation under a
Synthetic Lease or (d) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.

 

“Other Permitted Debt” has the meaning specified in Section 6.02(s).

 

“Other Permitted Debt Documents” means all agreements, indentures and
instruments pursuant to which Other Permitted Debt is issued.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Participant” has the meaning specified in Section 2.03(d)(i).

 

“Payment Conditions” means that at the time of each action or proposed action
and after giving effect thereto each of the following conditions are satisfied: 
(a) no Default or an Event of Default shall have occurred and be continuing,
(b) Excess Availability (on the date of such action or proposed action after
giving effect to any Advances incurred (or to be incurred) or Letters of Credit
issued (or to be issued) on such date in connection with such action or proposed
action) and Historical Excess Availability, calculated on a pro forma basis in
accordance with the definition thereof, shall exceed the greater of
(A) $15,000,000 and (B) 25% of the Total Commitment as then in effect, (c) the
Consolidated Fixed Charge Coverage Ratio shall be not less than 1.25:1.00 for
the Measurement Period then most recently ended for which financial statements
are available calculated on a Pro Forma Basis as if such action or proposed
action had occurred on the first day of such Measurement Period, and (d) the
Funds Administrator shall have delivered to the Administrative Agent, the
Co-Collateral Agents and the Security Agent a certificate of a Responsible
Officer of the Funds Administrator certifying as to compliance with

 

41

--------------------------------------------------------------------------------


 

preceding clauses (a) through (c) and demonstrating (in reasonable detail) the
calculations required by preceding clauses (b) and (c).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Acquired Debt” has the meaning given to it in Section 6.02(r).

 

“Permitted Acquisition” means the acquisition by the Borrower or a Wholly-Owned
Subsidiary of the Borrower which is a Subsidiary Guarantor of an Acquired Entity
or Business (including by way of merger of such Acquired Entity or Business with
and into the Borrower (so long as the Borrower is the surviving corporation) or
a Wholly-Owned Subsidiary of the Borrower which is a Subsidiary Guarantor (so
long as the surviving Person is or becomes a Subsidiary Guarantor)), provided
that (in each case):

 

(a)         the consideration paid or to be paid by the Borrower or such
Wholly-Owned Subsidiary consists solely of cash (including proceeds of Revolving
Advances or Swingline Advances), the issuance or incurrence of Debt otherwise
permitted by Section 6.02 and the assumption/acquisition of any Permitted
Acquired Debt (calculated at face value) which is permitted to remain
outstanding in accordance with the requirements of Section 6.02;

 

(b)        the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition would not cause the Borrower to be in breach of the
covenant set forth in Section 5.05 (Conduct of Business); and

 

(c)         all requirements of Sections 5.11 and 5.19 applicable to Permitted
Acquisitions are satisfied.

 

Notwithstanding anything to the contrary contained in this definition, an
acquisition which does not otherwise meet the requirements set forth above shall
constitute a Permitted Acquisition if, and to the extent, the Majority Lenders
agree in writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

 

“Permitted Discretion” means the exercise of the Administrative Agent’s, the
Co-Collateral Agents’ or the Security Agent’s good faith judgment, as the case
may be, (from the perspective of a secured asset-based lender) in consideration
of any factor which will or is reasonably likely to (a) adversely affect the
value of any ABL Priority Collateral, the enforceability or priority of the
Liens thereon or the amount that the Secured Parties would be likely to receive
(after giving consideration to delays in payment and costs of enforcement) in
the liquidation thereof, (b) suggest that any collateral report or financial
information delivered to the Administrative Agent, the Co-Collateral Agents, the
Security Agent or the Lenders by any Person on behalf of the Borrower or any
other Loan Party is incomplete, inaccurate or misleading in any material
respect, (c) materially increase the likelihood that the Lenders would not
receive payment in full in cash for all of the Obligations or (d) otherwise
materially adversely affect the interests of the Secured Parties.  In exercising
such judgment, the Administrative Agent, the Co-Collateral Agents or the
Security Agent may consider such factors already included in or tested by the
definition of Eligible Accounts or Eligible Inventory, as well as any of the
following:  (a) the changes in collection history and Dilution or collectability
with respect

 

42

--------------------------------------------------------------------------------


 

to the Accounts; (b) changes in demand for, pricing of, or product mix of
Inventory; (c) changes in any concentration of risk with respect to the
Borrower’s or any other Co-Borrower’s Accounts or Inventory; and (d) any other
factors that change the credit risk of lending to the Borrower or any other
Co-Borrower on the security of the Borrower’s or any other Co-Borrower’s
Accounts Accounts or Inventory.

 

“Permitted Equity Documents” means all agreements, indentures and instruments
pursuant to which Equity Interests other than Disqualified Equity Interests are
issued.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.02 hereof; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business outstanding at any time (i) that secure indebtedness that is not
overdue for a period of more than 45 days or (ii) which are being contested in
good faith by appropriate proceedings, provided that (x) such proceedings have
the effect of preventing or suspending any proceedings for the forfeiture or
sale of, or exercise of other enforcement remedies with respect to, the property
or assets subject to any such Lien and (y) full provision for the payment of
such Liens has been made on the books of such Person if and to the extent
required by GAAP; (c) Liens arising from judgments or decrees in circumstances
not constituting an Event of Default under Section 9.07); (d) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business; (e) ground leases in respect of
real property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; (f) easements, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Borrower and its
Subsidiaries taken as a whole; (g) any interest or title of a lessor or secured
by a lessor’s interest under any lease permitted by this Agreement and any Liens
arising from any financing statement filed in connection with such lease;
(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 6.02(o); and (j) leases or subleases granted to others
not interfering in any material respect with the business of the Borrower and
its Subsidiaries, taken as a whole.

 

“Permitted Refinancing Debt” means any Debt of the Borrower and its Subsidiaries
issued or given in exchange for, or the proceeds of which are used to, extend,
refinance, renew, replace, substitute or refund Debt permitted under clause
(ii) of Section 6.02, or any Debt issued to so extend, renew, refinance,
replace, substitute or refund any such Debt, so long as (a) such Debt matures no
earlier than six months after the Termination Date and does not have any
mandatory prepayment obligations prior to such maturity date (other than
pursuant to customary asset sale and change of control provisions) and otherwise
contains terms and

 

43

--------------------------------------------------------------------------------


 

conditions which are similar to the Senior Secured Notes, (b) such Debt has a
weighted average life to maturity greater than or equal to the weighted average
life to maturity of the Debt being refinance, and (c) such refinancing or
renewal does not (i) increase the principal amount of such Debt outstanding
immediately prior to such refinancing or renewal other than as a result of the
refinancing of accrued unpaid interest, premiums (including applicable
prepayment premiums) or fees and the costs of issuing such refinancing Debt or
(ii) add guarantors, obligors or security from that which applied to such Debt
being refinance or renewed.

 

“Permitted Subordinated Debt” has the meaning specified in Section 6.02(d).

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments of) any
Loan Party or an ERISA Affiliate.

 

“Post-Petition Interest and Expenses” means interest accruing at the then
applicable rate provided herein after the filing of any petition in bankruptcy,
or the commencement of any Insolvency Proceeding, relating to any Co-Borrower,
and expenses reimbursable hereunder which are incurred after the filing of any
petition in bankruptcy or the commencement of any such Insolvency Proceeding,
whether or not a claim for such post-filing or post-petition interest or
expenses is allowed in such proceeding.

 

“Primary Obligations” means (i) all Obligations under the Loan Documents other
than Secondary Obligations, including all other premiums, fees and interest on,
all Advances and all Letter of Credit Outstandings and (ii) Approved Hedge
Agreement Obligations (other than, indemnities, fees (including, without
limitation, attorneys’ fees) and similar obligations and liabilities) for which
a Hedging Reserve has been established in an aggregate amount not to exceed the
lesser of (a) the then current amount of all Hedging Reserves so established and
(b) $10,000,000.

 

“Prime Rate” means the rate which the Administrative Agent announces from time
to time as its prime lending rate, the Prime Rate to change when and as such
prime lending rate changes.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
by the Administrative Agent, which may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

 

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (a) the incurrence of any Debt (other than
revolving Debt, except to the extent the same is incurred to refinance other
outstanding Debt or to finance a Permitted Acquisition) after the first day of
the relevant Measurement Period, as if such Debt had been incurred (and the
proceeds thereof applied) on the first day of such Measurement Period, (b) the
permanent repayment of any Debt (other than revolving Debt, except to the extent
accompanied by a

 

44

--------------------------------------------------------------------------------


 

corresponding permanent commitment reduction) after the first day of the
relevant Measurement Period, as if such Debt had been retired or repaid on the
first day of such Measurement Period, and (c) any Permitted Acquisition or any
Significant Asset Sale then being consummated as well as any other Permitted
Acquisition or any other Significant Asset Sale if consummated after the first
day of the relevant Measurement Period and on or prior to the date of the
respective Permitted Acquisition or Significant Asset Sale, as the case may be,
then being effected, with the following rules to apply in connection therewith:

 

(i)            all Debt (x) (other than revolving Debt, except to the extent the
same is incurred to refinance other outstanding Debt or to finance Permitted
Acquisitions) incurred or issued after the first day of the relevant Measurement
Period (whether incurred to finance a Permitted Acquisition, to refinance Debt
or otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Measurement Period and remain
outstanding through the date of determination (and thereafter, in the case of
projections pursuant to Section 5.19(a)) and (y) (other than revolving Debt,
except to the extent accompanied by a corresponding permanent commitment
reduction) permanently retired or redeemed after the first day of the relevant
Measurement Period shall be deemed to have been retired or redeemed on the first
day of such Measurement Period and remain retired through the date of
determination (and thereafter, in the case of projections pursuant to
Section 5.19(a));

 

(ii)           all Debt assumed to be outstanding pursuant to the preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when the same was
deemed outstanding, in the case of floating rate Debt (although interest expense
with respect to any Debt for periods while the same was actually outstanding
during the respective period shall be calculated using the actual rates
applicable thereto while the same was actually outstanding); provided that all
Debt (whether actually outstanding or deemed outstanding) bearing interest at a
floating rate of interest shall be tested on the basis of the rates applicable
at the time the determination is made pursuant to said provisions; and

 

(iii)          in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition or any
Significant Asset Sale if effected during the relevant Measurement Period, as
applicable, (or thereafter, for purposes of determinations pursuant to
Section 5.19 and the definition of “Applicable Margin” only) as if the same had
occurred on the first day of the relevant Measurement Period.

 

For purposes of this definition, “relevant Measurement Period” means the
Measurement Period most recently ended prior to the date of such calculation,
or, as applicable, the Permitted Acquisition, Significant Asset Sale or other
event requiring such Pro Forma Basis calculation, for which financial statements
have been delivered to the Lenders pursuant to Section 7.01 or 7.02, as
applicable.

 

“Pro Rata Share” of any amount means the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Commitment, at such time
and

 

45

--------------------------------------------------------------------------------


 

the denominator of which is the Total Commitment; provided that if the Pro Rata
Share of any Lender is to be determined after the Total Commitment has been
terminated, then the Pro Rata Share of such Lender shall be determined
immediately prior (and without giving effect) to such termination but after
giving effect to any assignments and/or assumptions after such termination.

 

“Raw Materials” means any items or materials used or consumed in the manufacture
of goods to be sold by the Loan Parties in the ordinary course of business.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any of its Subsidiaries.

 

“Refinancing” means the refinancing transactions described in
Section 3.01(c)(i) and (ii).

 

“Register” has the meaning specified in Section 11.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means the Existing Senior Convertible Notes Documents, the
Senior Secured Notes Documents and any Subordinated Debt Documents.

 

“Related Fund” means any Person that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

 

“Rent Reserve” means a reserve established by the Co-Collateral Agents in
respect of rent payments made by the Borrower or a Co-Borrower for each location
at which Inventory of the Borrower or a Co-Borrower is located that is not
subject to a Third Party Agreement equal to three times the monthly gross rent
or warehouse payments for each such location, as adjusted from time to time by
the Co-Collateral Agents in their Permitted Discretion; provided that in lieu of
providing a Rent Reserve for any location, the Borrower or such other
Co-Borrower, as applicable, may elect to exclude all Inventory at that location.

 

“Reportable Event” means an event described in Section 4043 of ERISA and the
regulations thereunder.

 

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations or awards of an
arbitrator, a court or any other governmental authority, and all governmental
authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

46

--------------------------------------------------------------------------------


 

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Subsidiaries, that such cash or Cash Equivalents (a) appears (or
would be required to appear) as “restricted” on a Consolidated balance sheet of
the Borrower or of any such Subsidiary (unless such appearance is related to the
Loan Documents or Liens created thereunder), (b) are subject to any Lien in
favor of any Person other than the Administrative Agent for the benefit of the
Secured Parties or the Senior Secured Noteholder Collateral Agent for the
benefit of the Senior Secured Noteholder Secured Parties or (c) are not
otherwise generally available for use by the Borrower or such Subsidiary.

 

“Restricted Party” means any person listed:

 

(a)           in the Annex to the Executive Order;

 

(b)           on the “Specially Designated Nationals and Blocked Persons” list
maintained by the OFAC;

 

(c)           in any successor list to either of the foregoing; or

 

(d)           any person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order.

 

“Restructuring Charges” has the meaning set forth in the definition of
“Consolidated EBITDA.”

 

“Revolving Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders.

 

“Revolving Note” means a promissory note of the applicable Co-Borrower payable
to the order of any Lender, in substantially the form of Exhibit A-1 hereto,
evidencing the aggregate indebtedness of the applicable Co-Borrower to such
Lender resulting from the Revolving Advance made by such Lender.

 

“S&P” means Standard & Poor’s Ratings Services and any successor thereto.

 

“Secondary Obligations” means all Cash Management Obligations under Secured Cash
Management Agreements and all Secured Hedging Obligations (other than Approved
Hedge Agreement Obligations not exceeding the limit set forth in clause (ii) of
the definition of “Primary Obligations”).

 

“Secured Cash Management Agreement” means each Cash Management Agreement entered
into by a Loan Party with any Cash Management Creditor.

 

“Secured Hedge Agreement Counterparty” means, collectively, each Lender and/or
any Affiliate thereof that has entered into one or more Hedge Agreements, even
if such Person is not or subsequently ceases to be a Lender and/or any Affiliate
thereof under this Agreement for any reason, together with such Person’s or
their Affiliate’s successors, if any, for

 

47

--------------------------------------------------------------------------------


 

so long as such Person or their Affiliate (or successor thereof) participates in
such Hedge Agreement.

 

“Secured Hedging Obligations” means all obligations and liabilities of the
Co-Borrowers to any Secured Hedge Agreement Counterparty, whether now existing
or hereafter incurred under, arising out of or in connection with such Hedge
Agreement, that are secured by the Collateral.

 

“Secured Parties” means the Administrative Agent, the Co-Collateral Agents, the
Security Agent, the Lead Arrangers, the Lender Parties, the Secured Hedge
Agreement Counterparties and the Cash Management Creditors.

 

“Security Agent” means the Administrative Agent acting as security agent for the
Secured Parties pursuant to the Collateral Documents.

 

“Senior Secured Noteholder Collateral Agent” means Deutsche Bank Trust Company
Americas in its capacity as noteholder collateral agent under the Senior Secured
Notes Documents, and its successors and assigns in such capacity.

 

“Senior Secured Noteholder Obligations” has the meaning specified in the
Intercreditor Agreement.

 

“Senior Secured Noteholder Secured Parties” has the meaning specified in the
Intercreditor Agreement.

 

“Senior Secured Noteholders” means the holders of the Senior Secured Notes.

 

“Senior Secured Notes” means the Borrower’s 9.5% Senior Secured Notes due
August 1, 2018, issued pursuant to the Senior Secured Note Indenture, as in
effect on the Closing Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Senior Secured Notes Documents” means the Senior Secured Notes, the Senior
Secured Notes Indenture, the Senior Secured Notes Security Documents and all
other documents executed and delivered with respect to the Senior Secured Notes
or Senior Secured Notes Indenture, as in effect on the Closing Date and as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.

 

“Senior Secured Notes Indenture” means the Indenture, dated as of the date
hereof, among the Borrower as issuer, the Subsidiary Guarantors as guarantors
and Wilmington Trust FSB, as trustee, as in effect on the Closing Date and as
thereafter amended, modified and/or supplemented from time to time in accordance
with the terms hereof and thereof.

 

“Senior Secured Notes Obligations Termination Date” means the date upon which
the Discharge of Senior Secured Notes Obligations shall have occurred with
respect to the Senior Secured Noteholder Obligations.

 

48

--------------------------------------------------------------------------------


 

“Senior Secured Notes Priority Collateral” means any and all Collateral other
than the ABL Priority Collateral.

 

“Senior Secured Notes Security Documents” means the “Security Documents” as
defined in the Senior Secured Notes Indenture.

 

“Settlement Date” has the meaning provided in Section 2.02(g)(i).

 

“Significant Asset Sale” means each Asset Sale which generates Net Cash Proceeds
of at least $40,000,000.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Change of Control” means a “Change of Control” (or any other defined
term having a similar purpose), as defined in any Senior Secured Notes Document,
any Subordinated Debt Document or any Permitted Equity Document.

 

“Subordination Agreement” has the meaning provided in Section 6.02(p).

 

“Subordinated Debt” means (a) the Debt evidenced by the Existing Senior
Convertible Notes, (b) any other Debt of the Borrower containing terms
substantially similar to the Existing Senior Convertible Notes or containing
covenants, events of default and credit support that is reasonably customary for
market offerings of subordinated debt by issuers with a credit rating comparable
to the Borrower, that in each case is effectively subordinated to the
Obligations of the Borrower under the Loan Documents either (i) in a manner no
less favorable to the Lender Parties than the subordination applicable to the
Existing Senior Convertible Notes, or (ii) on customary terms for market
offerings of non-convertible subordinated debt by issuers with a credit rating
comparable to the Borrower, such terms to be reasonably acceptable to the
Administrative Agent (whose approval shall not be unreasonably withheld or
delayed) or (iii) otherwise on terms satisfactory to the Majority Lenders;
provided that any subordination terms previously agreed to or found acceptable
shall be deemed acceptable for future issuances of Subordinated Debt and
(c) guaranty Obligations of any Loan Party in respect of any such Debt referred
to in the foregoing clauses (a) and (b), so long as such guaranty Obligations
are effectively subordinated to the Obligations of such Loan Party under the
Loan Documents either in a manner no less favorable to the Lender Parties than
those applicable to the guaranty

 

49

--------------------------------------------------------------------------------


 

Obligations of such Loan Party in respect of the Existing Senior Convertible
Notes or otherwise on terms satisfactory to the Majority Lenders.

 

“Subordinated Debt Documents” means the Existing Senior Convertible Notes
Indenture and all other agreements, indentures and instruments pursuant to which
Permitted Subordinated Debt is issued.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Subsidiary Guarantors” means the Subsidiaries of the Co-Borrowers that are U.S.
Subsidiaries, and each other U.S. Subsidiary of any Co-Borrower that shall be
required to deliver an Assumption Agreement pursuant to this Agreement.

 

“Supermajority Lenders” means those Lenders which are not Defaulting Lenders
which would constitute the Majority Lenders under, and as defined in, this
Agreement, if the reference to “a majority” contained therein were changed to
“70.0%”.

 

“Swingline Advance” has the meaning specified in Section 2.01(b).

 

“Swingline Back-Stop Arrangements” has the meaning specified in Section 2.15(f).

 

“Swingline Bank” means the Administrative Agent, in its capacity as Swingline
Bank hereunder.

 

“Swingline Expiry Date” means that date which is five Business Days prior to the
Termination Date.

 

“Swingline Note” means a promissory note of the Borrower payable to the order of
the Swingline Bank, in substantially the form of Exhibit A-2 hereto, with blanks
appropriately completed in conformity with this Agreement, evidencing the
aggregate indebtedness of the Borrower to the Swingline Bank resulting from the
Swingline Advances made by the Swingline Bank.

 

“Swingline Sub-Limit” means $10,000,000.

 

“Syndication Agent” means Credit Suisse Securities (USA) LLC.

 

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee and (b) the
lessee will be

 

50

--------------------------------------------------------------------------------


 

entitled to various tax and other benefits ordinarily available to owners (as
opposed to lessees) of like property.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Termination Date” means the earliest of (i) July 29, 2014, (ii) the date on
which the outstanding principal amount of the Advances become due and payable,
the Commitments of the Lenders and their obligations to make Advances hereunder
terminate, the obligation of any Issuing Bank to issue Letters of Credit
hereunder terminates and the cancellation and/or cash collateralization of all
outstanding Letters of Credit is required pursuant to Part I of Article IX and
(iii) the date of prepayment in full by the Borrower of the Advances and the
cancellation and/or cash collateralization of all outstanding Letters of Credit
and the permanent reduction of the Commitments to zero dollars ($0) in
accordance with Section 2.05.

 

“Third Party Agreement” means (a) an agreement, in form and substance reasonably
acceptable to the Co-Collateral Agents and the Security Agent, pursuant to which
a landlord, warehouseman, processor, shipper, customs broker or freight
forwarder, repairman, mechanic, consignee, bailee or other third party who
stores, processes, maintains or holds Collateral acknowledges, among other
things, the Security Agent’s Lien on such Collateral, the Security Agent’s
ability to enforce its Lien on such Collateral and the subordination of any Lien
held by such landlord, warehouseman, processor, shipper, customs broker or
freight forwarder, repairman, mechanic, consignee, bailee or other third party
on such Collateral to the Security Agent’s Lien thereon or (b) an agreement, in
form and substance reasonably acceptable to the Co-Collateral Agents, pursuant
to which a holder of a Lien on premises of any Co-Borrower where Eligible
Inventory is located agrees and acknowledges, among other things, that the
Security Agent may without interference from such Lien holder (i) gain access
to, remove and exercise its rights against any Inventory located at such
premises after an Event of Default, and that such Lien holder may not remove or
exercise any remedies against such Inventory except as agreed, (ii) for a period
of time not less than ninety (90) days (or such shorter time period as the
Security Agent may agree in its sole discretion) after the Security Agent shall
have taken possession of such Inventory, (A) store such Inventory at such
premises and (B) conduct a sale of such Inventory at such premises and
(iii) examine and make copies of books and records of any Co-Borrower located at
such premises with respect to such Inventory.

 

“Total Commitment” means, at any time, the sum of all Commitments of the Lenders
at such time.  The initial aggregate amount of the Total Commitment of the
Lenders on the Closing Date is $75,000,000.

 

“Total Leverage Ratio” means, on any date of determination, the ratio of
(x) Consolidated Total Debt of the Borrower on such date to (y) Consolidated
EBITDA of the Borrower for the Measurement Period most recently ended on or
prior to such date.

 

“Total Unused Commitment” means at any time the amount equal to the remainder of
(x) the Total Commitment as in effect at such time minus (y) the Aggregate
Exposure at such time.

 

51

--------------------------------------------------------------------------------


 

“Transaction” means (a) the consummation of the Refinancing, (b) the execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
to be a party, the making of Revolving Advances and the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, in each case on the
Closing Date, (c) the execution, delivery and performance by each Loan Party of
the Senior Secured Notes Documents to which it is a party, the issuance of the
Senior Secured Notes and the use of proceeds thereof, in each case, on the
Closing Date and (d) the payment of all costs and expenses associated with the
foregoing.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the LIBOR.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
present value of the accumulated benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, exceeds the fair
market value of the assets allocable thereto; provided that upon the direction
of the Administrative Agent (acting in its own discretion or at the request of
any Lender), the Unfunded Current Liability of each Plan shall be calculated as
set forth above but the present value of the accumulated benefits under such
Plan as of the close of its most recent plan year shall be based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of such Plan.

 

“United States” and “U.S.” each mean the United States of America.

 

“Unmatured Surviving Obligations” means Obligations under the Loan Documents
which by their terms survive the termination of this Agreement or any other Loan
Document, as applicable, and which, at the relevant time, are not then due and
payable.

 

“Unrestricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

 

“Unused Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Revolving Advances, made by such Lender and outstanding
at such time, plus (ii) such Lender’s Pro Rata Share of (A) the aggregate
principal amount of all Swingline Advances made by the Swingline Bank pursuant
to Section 2.01(b) and outstanding at such time, (B) the aggregate Available LC
Amount of all Letters of Credit outstanding at such time and (C) the aggregate
principal amount of all Letter of Credit Advances made by each Issuing Bank
pursuant to Section 2.03(e) and outstanding at such time.

 

“U.S. Dollar Equivalent” of an amount denominated in a currency other than U.S.
Dollars means, at any time for the determination thereof, the amount of U.S.
Dollars which could be purchased with the amount of such currency involved in
such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date.

 

52

--------------------------------------------------------------------------------


 

“U.S. Person” means any Person which is organized under the laws of a
jurisdiction of the United States.

 

“U.S. Subsidiary” means each Subsidiary of the Borrower incorporated or
organized in the United States or any State or territory thereof.

 

“USA Patriot Act” means USA PATRIOT Improvement and Reauthorization Act, Title
III of Pub. L. 109-177 (as signed into law March 9, 2009) (as amended from time
to time).

 

“Value” means for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first out basis, and excluding any
reserves established by the Co-Borrowers and any portion of cost attributable to
intercompany profit among the Co-Borrowers.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Wholly-Owned Subsidiary” means, as to any Person, (i) any corporation 100% of
whose Equity Interests (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% Equity Interest at such
time.

 

“Wholly-Owned U.S. Subsidiary” means, as to any Person, any Wholly-Owned
Subsidiary of such Person which is also a U.S. Subsidiary of such Person.

 

“Work-in-Process” means Inventory which consists of work-in-process including,
without limitation, materials other than Raw Materials, or Finished Goods, title
to which and sole ownership of which is vested in a Co-Borrower.

 

“$” or “U.S. Dollars” means the lawful currency of the United States of America.

 

Section 1.02  Computation of Time Periods.  In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

 

Section 1.03  Accounting Terms.  The financial statements to be furnished to the
Lender Parties pursuant hereto shall be made and prepared in accordance with
GAAP and all computations and all definitions (including accounting terms) used
in determining compliance with Article VI and Article VIII shall utilize GAAP;
provided that if GAAP and related policies are not in conformity with those used
to prepare the financial statements referred to in Section 4.01(f)(i), then
either the Borrower or the Majority Lenders may request an amendment to this
Agreement to take into account such changes in GAAP or related policies and
until such amendment becomes effective then such computations and definitions
used in determining

 

53

--------------------------------------------------------------------------------


 

compliance with Article VI and Article VIII shall utilize GAAP and related
policies in conformity with those used to prepare the financial statements
referred to in Section 4.01(f)(i).

 

Section 1.04  FASB ASC 825.  Notwithstanding any other provision contained
herein or in any other Loan Document, all terms of an accounting or financial
nature used herein or in any other Loan Document shall be construed, and all
computations of amounts and ratios referred to herein or in any other Loan
Document shall be made at all times hereafter, without giving effect to any
election under FASB ASC 825 (or any other accounting principle having a similar
result or effect) to value any Debt or other liabilities of any Loan Party or
any Subsidiary of any Loan Party at “fair value”, as defined therein.

 

Section 1.05  Currency Equivalent.  For purposes of construction of the terms
hereof, the equivalent in another currency of an amount in U.S. Dollars shall be
determined by using the quoted spot rate at which DBTCA’s principal office in
New York City offers to purchase such other currency with the equivalent in
dollars in New York City at 9:00 A.M. (New York City time) on the date on which
such equivalent is to be determined.

 

Section 1.06  Uniform Commercial Code.  Unless otherwise defined herein or in
the other Loan Documents, terms used herein which are defined in the UCC as in
effect in the State of New York from time to time are used herein as therein
defined.

 

ARTICLE II

 

Amounts and Terms of the Advances and the Letters of Credit

 

Section 2.01  Revolving Advances and Swingline Advances.

 

(a)           Revolving Advances.  Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make advances (each a “Revolving
Advance”) to the Co-Borrowers from time to time on any Business Day during the
period from the Closing Date until the Termination Date; provided that a
Revolving Advance shall not be made (and shall not be required to be made) by
any Lender in any instance where the incurrence thereof (after giving effect to
the use of the proceeds thereof on the date of the incurrence thereof to repay
any amounts theretofore outstanding pursuant to this Agreement) would cause
(i) the Individual Exposure of such Lender to exceed the amount of its
Commitment at such time, (ii) the Aggregate Exposure (after giving effect to the
use of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) to exceed the lesser
of the Total Commitment at such time and the Borrowing Base at such time or
(iii) until, but not following, such time as the Minimum Excess Availability
Condition is satisfied, the Aggregate Exposure to exceed the Adjusted Total
Commitment.  Each Borrowing shall be in an aggregate amount of $1,000,000 or an
integral multiple of $250,000 in excess thereof (other than a Borrowing the
proceeds of which shall be used solely to repay or prepay in full outstanding
Swingline Advances or Letter of Credit Advances) and shall consist of Revolving
Advances made simultaneously by the Lenders ratably according to their
Commitments.  The Co-Borrowers may borrow under this Section 2.01, prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01 in accordance
with the provisions of this Agreement.

 

54

--------------------------------------------------------------------------------


 

(b)           Swingline Advances.  The Funds Administrator may request the
Swingline Bank to make, and the Swingline Bank shall make, on the terms and
conditions hereinafter set forth, a revolving loan or revolving loans (each, a
“Swingline Advance” and collectively, the “Swingline Advances”) to the
applicable Co-Borrowers from time to time on any Business Day during the period
from the Closing Date until the Swingline Expiry Date in an aggregate amount not
to exceed at any time outstanding the lesser of (i) the Swingline Sub-Limit and
(ii) an amount that would not cause the Aggregate Exposure (after giving effect
to the use of the proceeds thereof on the date of the incurrence thereof to
repay any amounts theretofore outstanding pursuant to this Agreement) to exceed
the lesser of (x) until, but not following, such time as the Minimum Excess
Availability Condition is satisfied, the Adjusted Total Commitment, (y) the
Total Commitment at such time and (z) the Borrowing Base at such time.  No
Swingline Advance shall be used for the purpose of funding the payment of
principal of any other Swingline Advance.  Each Swingline Advance shall be in an
amount of $500,000 or an integral multiple of $100,000 in excess thereof and
shall be made as a Base Rate Advance.  Within the limits of the Swingline
Sub-Limit and within the limits referred to in clause (ii) above, the
Co-Borrowers may borrow under this Section 2.01(b), repay pursuant to
Section 2.04(b) or prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(b).

 

(c)           In the event that the Co-Borrowers are unable to comply with the
conditions precedent to the making of Revolving Advances set forth in
Section 3.02 (including, without limitation, the Borrowing Base limitations set
forth in Section 3.02(d)), the Lenders, subject to the immediately succeeding
proviso, hereby authorize the Administrative Agent, for the account of the
Lenders, to make Revolving Advances to the applicable Co-Borrower solely in the
event that the Administrative Agent or the Security Agent in its respective
Permitted Discretion deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of repayment
of the Obligations under the Loan Documents, or (iii) to pay any other amount
chargeable to the applicable Co-Borrower pursuant to the terms of this
Agreement; provided that such Revolving Advances may only be made as Base Rate
Advances, as determined by the Administrative Agent or Security Agent (each, an
“Agent Advance”), for a period commencing on the date the Administrative Agent
or Security Agent first receives a Notice of Revolving Borrowing requesting an
Agent Advance until the earliest of (x) the twentieth (20th) Business Day after
such date, (y) the date the respective Co-Borrower is again able to comply with
the applicable Borrowing Base limitations and the conditions precedent to the
making of Revolving Advances, or obtain an amendment or waiver with respect
thereto and (z) the date the Majority Lenders instruct the Administrative Agent
or the Security Agent, as the case may be, to cease making Agent Advances (in
each case, the “Agent Advance Period”); provided further that the Administrative
Agent and the Security Agent shall not make any Agent Advance to the extent that
at the time of the making of such Agent Advance, (I) the amount of such Agent
Advance when added to the aggregate outstanding amount of all other Agent
Advances made to, if such Agent Advance is a Revolving Advance, the Borrower at
such time, would exceed 5% of the Borrowing Base at such time (each, an “Agent
Advance Amount”), (II) until, but not following, such time as the Minimum Excess
Availability Condition is satisfied, the amount of such Agent Advance (after
giving effect to thereto) would cause the Aggregate Exposure to exceed the
Adjusted Total Commitment at such time or (III) the amount of such Agent Advance
(after giving effect to thereto) would cause the Aggregate Exposure to exceed
the Total Commitment at such time.  Agent Advances may be made by the
Administrative Agent or the Security Agent in its sole discretion and the Co-

 

55

--------------------------------------------------------------------------------


 

Borrowers shall not have any right whatsoever to require that any Agent Advances
be made, provided that the Administrative Agent or the Security Agent, as the
case may be, shall promptly notify the Funds Administrator following the
occurrence of an Agent Advance.  Agent Advances will be subject to periodic
settlement with the applicable Lenders pursuant to Section 2.02(g).

 

Section 2.02  Making Revolving Advances and Swingline Advances.

 

(a)           Revolving Advances.  Each Borrowing shall be made on notice, given
not later than 12:00 P.M. (New York City time) on the third (3rd) Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of LIBOR Advances, or the first Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances
(including Agent Advances, but excluding for this purpose Swingline Advances and
Revolving Advances made pursuant to a Mandatory Borrowing) by the Funds
Administrator (or, in the case of Agent Advances, the Administrative Agent) to
the Administrative Agent, which shall give to each Lender prompt notice thereof
by telecopier or electronic mail.  Each such notice of a Borrowing (a “Notice of
Revolving Borrowing”) shall be by telephone, confirmed immediately in writing by
telecopier or electronic mail in PDF format, in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing (including whether the Revolving
Advances made pursuant to such Borrowing constitute Agent Advances (it being
understood that the Administrative Agent and the Security Agent shall be under
no obligation to make such Agent Advance)) and (iii) aggregate amount of such
Borrowing.  Each Lender shall, before 12:00 P.M. (New York City time) on the
date of such Borrowing, make available for the account of its Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments of such Lender and the other Lenders.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the applicable Co-Borrower by crediting the
Borrower’s Account, for onward transmission to the bank account notified to the
Administrative Agent by the Co-Borrower from time to time into which monies are
permitted to be deposited in accordance with the provisions of this Agreement;
provided, however, that the Administrative Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Swingline Advances
made by the Swingline Bank or any Letter of Credit Advances made by any Issuing
Bank and outstanding on the date of such Borrowing, plus interest accrued and
unpaid thereon to and as of such date, available to the Swingline Bank or to
such Issuing Bank, as the case may be, for repayment of such Swingline Advances
or such Letter of Credit Advances.

 

(b)           Swingline Advances. Each Swingline Advance shall be made on
notice, given not later than 1:00 P.M. (New York City time) on the date of the
proposed Swingline Advance, by the Funds Administrator to the Swingline Bank and
the Administrative Agent.  Each such notice of a Swingline Advance (a “Notice of
Swingline Borrowing”) shall be made by telephone, and confirmed immediately in
writing by telecopier or electronic mail in PDF format, in substantially the
form of Exhibit C-1 hereto, and shall specify in each case (i) the date of such
Swingline Advance, (ii) the amount of such Swingline Advance and (iii) the
maturity of such Swingline Advance (which maturity shall be no later than the
Swingline Expiry Date).  The Swingline Bank will make the amount thereof
available to the Administrative Agent at the

 

56

--------------------------------------------------------------------------------


 

Administrative Agent’s Account, in same day funds.  After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the applicable Co-Borrower by crediting the Borrower’s Account, for
onward transmission to the bank account notified to the Administrative Agent by
such Co-Borrower from time to time into which monies are permitted to be
deposited in accordance with the provisions of this Agreement.  On any Business
Day, (x) the Swingline Bank may, in its sole discretion, give notice to the
Lenders, with a copy of notice to the Administrative Agent, and (y) any Lender
may, in its sole discretion, give written notice (a “Notice of Swingline
Redemption”) in substantially the form of Exhibit C-2 hereto to the
Administrative Agent, with a copy of such notice to the Swingline Bank and to
the other Lenders, that the Swingline Bank’s outstanding Swingline Advances
shall be funded with one or more Borrowings of Revolving Advances (provided that
such notice shall be deemed to have been automatically given upon the occurrence
of a Default or an Event of Default under Part I of Article IX or upon the
exercise of any of the remedies provided in the last paragraph of Part I of
Article IX), in which case one or more Borrowings of Revolving Advances
constituting Base Rate Advances (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Lenders pro rata
based on each such Lender’s Pro Rata Share as of the date of such demand
(determined before giving effect to any termination of the Commitments pursuant
to the last paragraph of Part I of Article IX) and the proceeds thereof shall be
applied directly by the Swingline Bank to repay the Swingline Bank for such
outstanding Swingline Advances.  Each Lender hereby irrevocably agrees to make
Revolving Advances upon one (1) Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Bank or the applicable
Lender, as the case may be, notwithstanding (i) the amount of the Mandatory
Borrowing may not comply with any minimum borrowing amount otherwise required
hereunder, (ii) whether any conditions specified in Article III are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Borrowing, and (v) the amount of the Total Commitment at
such time.  In the event that any Mandatory Borrowing cannot for any reason be
made on the date otherwise required above, then each Lender hereby agrees that
it shall forthwith purchase (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payments received from the
applicable Co-Borrower on or after such date and prior to such purchase) from
the Swingline Bank, and the Swingline Bank shall sell and assign to each such
other Lender, such participations in the outstanding Swingline Advances as shall
be necessary to cause the Lenders to share in such Swingline Advances ratably
based upon their respective Pro Rata Share as of the date of such demand
(determined before giving effect to any termination of the Commitments pursuant
to the last paragraph of Part I of Article IX), by making available for the
account of its Lending Office to the Administrative Agent for the account of the
Swingline Bank, by deposit to the Administrative Agent’s Account, in same day
funds, an amount equal to the portion of the participation in the outstanding
principal amount of such Swingline Advance to be purchased by such Lender,
provided that (x) all interest payable on the Swingline Advances shall be for
the account of the Swingline Bank until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay the
Swingline Bank interest on the principal amount of participation purchased for
each day from

 

57

--------------------------------------------------------------------------------


 

and including the day upon which the Mandatory Borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
overnight Federal Funds Rate for the first three days and at the interest rate
otherwise applicable to Revolving Advances maintained as Base Rate Advances
hereunder for each day thereafter.  Each Co-Borrower hereby agrees to each such
sale and assignment of participations in Swingline Advances.  Each Lender agrees
to purchase its Pro Rata Share of a participation in an outstanding Swingline
Advance on (i) the Business Day on which demand therefor is made by the
Swingline Bank or the applicable Lender, as the case may be; provided that
notice of such demand is given not later than 1:00 P.M. (New York City time) on
such Business Day or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time.  Upon any such assignment by the
Swingline Bank to any other Lender of a participation in a Swingline Advance,
the Swingline Bank represents and warrants to such other Lender that the
Swingline Bank is the legal and beneficial owner of such participation being
assigned by it, but makes no other representation or warranty and assumes no
responsibility with respect to such participation in such Swingline Advance, the
Loan Documents or any Loan Party.

 

(c)           Mandatory Borrowings shall be made upon the notice specified in
Section 2.02(b) above, with the applicable Co-Borrower irrevocably agreeing, by
its incurrence of any Swingline Advance, to the making of the Mandatory
Borrowings as set forth in Section 2.02(b) above.

 

(d)           Anything in subsection (a) above to the contrary notwithstanding,
(i) a Co- Borrower may not select LIBOR Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Lenders to make LIBOR Advances shall then be suspended pursuant to
Section 2.09 or Section 2.10 and (ii) the Revolving Advances made on any date
may not be outstanding on any date as part of more than ten separate Borrowings.

 

(e)           Each Notice of Revolving Borrowing and Notice of Swingline
Borrowing shall be irrevocable and binding on the applicable Co-Borrower.  In
the case of any Borrowing that the related Notice of Revolving Borrowing
specifies is to be comprised of LIBOR Advances, the Co-Borrowers shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Revolving Borrowing for such Borrowing, the applicable conditions set forth
in Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
LIBOR Advance to be made by such Lender as part of such Borrowing when such
LIBOR Advance, as a result of such failure, is not made on such date, other than
any such failure that results from the Administrative Agent giving a notice
under Section 2.07(d) or a Lender giving notice pursuant to Section 2.10(c).

 

(f)            Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) or (b) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Co-Borrower on

 

58

--------------------------------------------------------------------------------


 

such date a corresponding amount.  If and to the extent that such Lender shall
not have so made such ratable portion available to the Administrative Agent,
such Lender and each Co-Borrower severally agree to repay or pay to the
Administrative Agent forthwith on demand such corresponding amount and to pay
interest thereon, for each day from the date such amount is made available to
the applicable Co-Borrower until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Co-Borrower, the interest rate
applicable at such time under Section 2.07 to Advances comprising such Borrowing
and (ii) in the case of the Lender, the Federal Funds Rate.  If such Lender
shall pay to the Administrative Agent such corresponding amount, such amount so
paid shall constitute such Lender’s Revolving Advance as part of such Borrowing
for all purposes.

 

(g)           Agent Advances made pursuant to Section 2.01(c) shall be subject
to periodic settlement as follows:

 

(i)            The amount of each Lender’s Pro Rata Share, as the case may be,
of Revolving Advances shall be computed weekly (or more frequently in the
Administrative Agent’s sole discretion) and shall be adjusted upward or downward
on the basis of the amount of outstanding Revolving Advances as of 5:00 P.M.
(New York City time) on the last Business Day of each week, or such other period
specified by the Administrative Agent (each such date, a “Settlement Date”). 
The applicable Lenders shall transfer to the Administrative Agent, or the
Administrative Agent shall transfer to the applicable Lenders, such amounts as
are necessary so that (after giving effect to all such transfers) the amount of
Revolving Advances made by each Lender shall be equal to such Lender’s Pro Rata
Share, as the case may be, of the aggregate amount of Revolving Advances
outstanding as of such Settlement Date.  If a notice from the Administrative
Agent of any such necessary transfer is received by a Lender on or prior to
12:00 Noon (New York City time) on any Business Day, then such Lender shall make
transfers described above in immediately available funds no later than 3:00 P.M.
(New York City time) on the day such notice was received; and if such notice is
received by a Lender after 12:00 Noon (New York City time) on any Business Day,
such Lender shall make such transfers no later than 1:00 P.M. (New York City
time) on the next succeeding Business Day.  The obligation of each of the
Lenders to transfer such funds shall be irrevocable and unconditional and
without recourse to, or without representation or warranty by, the
Administrative Agent.  Each of the Administrative Agent and each Lender agrees
and the Lenders agree to mark their respective books and records on each
Settlement Date to show at all times the dollar amount of their respective Pro
Rata Share, as the case may be, of the outstanding Revolving Advances on such
date.

 

(ii)           To the extent that the settlement described in preceding clause
(i) shall not yet have occurred with respect to any particular Settlement Date,
upon any repayment of Revolving Advances by any Co-Borrower prior to such
settlement, the Administrative Agent may apply such amounts repaid directly to
the amounts that would otherwise be made available by the Administrative Agent
pursuant to this Section 2.02(g).

 

(iii)          Because the Administrative Agent on behalf of the Lenders may be
advancing and/or may be repaid Revolving Advances prior to the time when such
Lenders will actually advance and/or be repaid such Revolving Advances, interest
with

 

59

--------------------------------------------------------------------------------


 

respect to such Revolving Advances shall be allocated by the Administrative
Agent as Base Rate Advances to each such Lender and the Administrative Agent in
accordance with the amount of such Revolving Advances actually advanced by and
repaid to each such Lender and the Administrative Agent and shall accrue from
and including the date such Revolving Advances are so advanced to but excluding
the date such Revolving Advances are repaid by any Co-Borrower, in accordance
with the terms of this Agreement or actually settled by the Administrative Agent
or the applicable Lender as described in this Section 2.02(g).

 

(h)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

Section 2.03  Issuance of and Drawings and Reimbursements Under Letters of
Credit.

 

(a)           Letters of Credit.

 

(i)            Subject to and upon the terms and conditions set forth herein,
the Funds Administrator may request that an Issuing Bank issue, at any time and
from time to time on and after the Closing Date and prior to the 5th Business
Day prior to the Termination Date, for the account of the applicable Co-Borrower
and for the benefit of (x) any holder (or any trustee, agent or other similar
representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Bank or in such other form as is reasonably acceptable to such Issuing Bank, and
(y) sellers of goods to the Co-Borrowers or any of their Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Bank or in such other form as has been approved by such Issuing Bank (each such
letter of credit, a “Letter of Credit” and, collectively, the “Letters of
Credit”).  All Letters of Credit shall be denominated in U.S. Dollars and shall
be issued on a sight basis only.

 

(ii)           Subject to and upon the terms and conditions set forth herein,
each Issuing Bank agrees that it will, at any time and from time to time on and
after the Closing Date and prior to the 5th Business Day prior to the
Termination Date, following its receipt of the respective Letter of Credit
Request, issue for the account of the applicable Co-Borrower (or renew or
extend), one or more Letters of Credit as are permitted to remain outstanding
hereunder without giving rise to a Default or an Event of Default, provided that
no Issuing Bank shall be under any obligation to issue (or renew or extend) any
Letter of Credit of the types described and permitted above if at the time of
such issuance (or renewal or extension):

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from

 

60

--------------------------------------------------------------------------------


 

any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Bank on the date hereof, or any unreimbursed loss, cost or expense which was not
applicable or in effect with respect to such Issuing Bank as of the date hereof
and which such Issuing Bank reasonably and in good faith deems material to it;
or

 

(B)           such Issuing Bank shall have received from the applicable
Co-Borrower, any other Loan Party or the Majority Lenders prior to the issuance
of such Letter of Credit notice of the type described in the second sentence of
Section 2.03(c)(ii).

 

(b)           Maximum Letter of Credit Outstandings; Final Maturities. 
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Available LC Amount of which, when added to
the Letter of Credit Outstandings (exclusive of Letter of Credit Advances which
are repaid on the date of, and prior to the issuance of, the respective Letter
of Credit) at such time would exceed the lesser of (x) the Letter of Credit
Sub-Limit at such time, (y) an amount that would cause the Aggregate Exposure
(after giving effect to such issuance) to exceed the Total Commitment at such
time and (z) until, but not following, such time as the Minimum Excess
Availability Condition is satisfied, an amount that would cause the Aggregate
Exposure (after giving effect to such issuance) to exceed the Adjusted Total
Commitment, (ii) no Letter of Credit shall be issued (or required to be issued)
at any time when the Aggregate Exposure exceeds (or would after giving effect to
such issuance exceed) 100% of the Borrowing Base (or, during an Agent Advance
Period, 105%) at such time and (iii) each Letter of Credit (whether being issued
for the first time or being renewed or extended) shall by its terms terminate
(x) in the case of standby Letters of Credit, on or before the earlier of
(A) the date which occurs 12 months after the date of issuance (or renewal or
extension) thereof and (B) five Business Days prior to the Termination Date and
(y) in the case of trade Letters of Credit, on or before the earlier of (A) the
date which occurs 180 days after the date of issuance (or renewal or extension)
thereof and (B) five (5) Business Days prior to the Termination Date. 
Notwithstanding anything to the contrary contained in this Section 2.03(b), the
Issuing Banks shall be permitted to issue standby Letters of Credit that are
automatically renewed (unless such Issuing Bank provides a notice of
non-renewal) for a period that ends on the earlier of (x) the date which occurs
12 months after the date of such renewal and (y) five (5) Business Days prior to
the Termination Date.

 

(c)           Letter of Credit Requests, Minimum Stated Amount.

 

(i)            Whenever a Co-Borrower desires that a Letter of Credit be issued
for its account, the Funds Administrator shall give the Administrative Agent and
the respective Issuing Bank at least five Business Days’ (or such shorter period
as is acceptable to such Issuing Bank) written notice thereof (including by way
of telecopier or email).  Each notice shall be in the form of Exhibit D,
appropriately completed (each, a “Letter of Credit Request”).

 

61

--------------------------------------------------------------------------------


 

(ii)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the applicable Co-Borrower to the Lenders that
such Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 2.03(b).  Unless the respective Issuing Bank has
received notice from the Funds Administrator, any Co-Borrower, any other Loan
Party or the Majority Lenders before it issues a Letter of Credit that one or
more of the conditions specified in Article III are not then satisfied, or that
the issuance of such Letter of Credit would violate Section 2.03(b), then such
Issuing Bank shall, subject to the terms and conditions of this Agreement, issue
the requested Letter of Credit for the account of the applicable Co-Borrower in
accordance with such Issuing Bank’s usual and customary practices.  Upon the
issuance of any Letter of Credit, or modification or amendment to any standby
Letter of Credit, each Issuing Bank shall promptly notify the Funds
Administrator and the Administrative Agent, in writing of such issuance,
modification or amendment and such notice shall be accompanied by a copy of such
Letter of Credit or the respective modification or amendment thereto, as the
case may be.  Promptly after receipt of such notice, the Administrative Agent
shall notify the Participants, in writing, of such issuance, modification or
amendment.  On the first Business Day of each week, each Issuing Bank shall
furnish the Administrative Agent with a written (including via telecopier or
email) report of the daily aggregate outstandings of trade Letters of Credit
issued by such Issuing Bank for the immediately preceding week.  The initial
Available LC Amount of each Letter of Credit shall not be less than $100,000 or
such lesser amount as is acceptable to the respective Issuing Bank.

 

(d)           Letters of Credit Participations.

 

(i)            Immediately upon the issuance by an Issuing Bank of any Letter of
Credit, such Issuing Bank shall be deemed to have sold and transferred to each
Lender, and each such Lender (in its capacity under this Section 2.03(d), a
“Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Participant’s Pro Rata Share,
in such Letter of Credit, each drawing or payment made thereunder and the
obligations of the applicable Co-Borrower under this Agreement with respect
thereto, and any security therefor or guarantee pertaining thereto.  Upon any
change in the Commitments or Pro Rata Shares of the Lenders pursuant to
Section 11.07, it is hereby agreed that, with respect to all outstanding Letters
of Credit and Letter of Credit Advances relating thereto, there shall be an
automatic adjustment to the participations pursuant to this Section 2.03(d) to
reflect the new Pro Rata Shares of the assignor and assignee Lender, as the case
may be.  Further, if any Letter of Credit expires without being drawn or
replaced or if the original of any Letter of Credit is returned to the Issuing
Bank without such Letter of Credit being drawn or replaced, then the aggregate
amount of participations pursuant to this Section 2.03(d) shall be automatically
and permanently reduced by the Available LC Amount of such Letter of Credit and
each such reduction shall be made ratably among the Participants.

 

(ii)           In determining whether to pay under any Letter of Credit, no
Issuing Bank shall have any obligation relative to the other Lenders other than
to confirm that any documents required to be delivered under such Letter of
Credit appear to have been

 

62

--------------------------------------------------------------------------------


 

delivered and that they appear to substantially comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by an Issuing Bank under or in connection with any Letter of Credit issued by it
shall not create for such Issuing Bank any resulting liability to any
Co-Borrower, any other Loan Party, any Lender or any other Person unless such
action is taken or omitted to be taken with gross negligence or willful
misconduct on the part of such Issuing Bank (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 

(iii)          In the event that an Issuing Bank makes a Letter of Credit
Advance under any Letter of Credit issued by it and the applicable Co-Borrower
shall not have reimbursed such amount in full to such Issuing Bank pursuant to
Section 2.03(e)(i), such Issuing Bank shall promptly notify the Administrative
Agent, which shall promptly notify each Participant of such lack of
reimbursement, and each Participant shall promptly and unconditionally pay to
such Issuing Bank the amount of such Participant’s Pro Rata Share of such
unreimbursed payment in U.S. Dollars and in same day funds.  If the
Administrative Agent so notifies, prior to 12:00 Noon (New York City time) on
any Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Bank in
U.S. Dollars such Participant’s Pro Rata Share of the amount of such payment on
such Business Day in same day funds.  If and to the extent such Participant
shall not have so made its Pro Rata Share of the amount of such payment
available to the respective Issuing Bank, such Participant agrees to pay to such
Issuing Bank, forthwith on demand, such amount, together with interest thereon,
for each day from such date until the date such amount is paid to such Issuing
Bank at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Base Rate Advances for each day thereafter.  The
failure of any Participant to make available to an Issuing Bank its Pro Rata
Share of any payment under any Letter of Credit issued by such Issuing Bank
shall not relieve any other Participant of its obligation hereunder to make
available to such Issuing Bank its Pro Rata Share of any payment under any
Letter of Credit on the date required, as specified above, but no Participant
shall be responsible for the failure of any other Participant to make available
to such Issuing Bank such other Participant’s Pro Rata Share of any such
payment.

 

(iv)          Whenever an Issuing Bank receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to Section 2.03(d)(iii) above, such Issuing Bank shall pay to each such
Participant that has paid its Pro Rata Share thereof, in U.S. Dollars and in
same day funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

 

(v)           Upon the request of any Participant, each Issuing Bank shall
furnish to such Participant copies of any Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

 

63

--------------------------------------------------------------------------------


 

(vi)          The obligations of the Participants to make payments to each
Issuing Bank with respect to Letters of Credit shall be irrevocable and not
subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(A)          any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;

 

(B)           the existence of any claim, setoff, defense or other right which
any Co-Borrower or any of their Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between any
Co-Borrower or any Subsidiary of any Co-Borrower and the beneficiary named in
any such Letter of Credit);

 

(C)           any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(D)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

 

(E)           the occurrence of any Default or Event of Default.

 

(e)           Agreement to Repay Letter of Credit Advances.

 

(i)            Not later than 12:00 Noon (New York City time) on the first
Business Day (the “LC Payment Date”) following receipt by the Funds
Administrator of notice of any payment or disbursement made by such Issuing Bank
under any Letter of Credit issued by it (each such amount, so paid until
reimbursed by the Borrower, a “Letter of Credit Advance”), either (x) the
applicable Co-Borrowers shall reimburse the Issuing Bank, by making payment in
an amount in U.S. Dollars equal to such Letter of Credit Advance to the
Administrative Agent in immediately available funds at its Lending Office on the
LC Payment Date, for the account of such Issuing Bank, or (y) to the extent such
reimbursement is not made prior to 12:00 Noon (New York City time) on the LC
Payment Date, the Funds Administrator shall be deemed to have given a timely
Notice of Revolving Borrowing to the Administrative Agent requesting Lenders
with Commitments to make Base Rate Advances on the LC Payment Date in an amount
in U.S. Dollars equal to the amount of such Letter of Credit Advance, and
Lenders with Commitments shall, on the LC Payment Date, make Base Rate Advances
in the amount of such Letter of Credit Advance, the proceeds of which shall be
applied directly by the Administrative Agent to reimburse such Issuing Bank for
the amount of such Letter of Credit Advance.

 

64

--------------------------------------------------------------------------------


 

(ii)           Each Lender hereby irrevocably agrees to make Base Rate Advances
in the amount and in the manner specified in the preceding clause (i) on the LC
Payment Date (A) notwithstanding that the amount of the Base Rate Advance may
not comply with any minimum borrowing amount otherwise required hereunder, (B)
whether any conditions specified in Section 3.02 are then satisfied, (C) whether
a Default or an Event of Default then exists and (D) notwithstanding any failure
by the Funds Administrator to provide any actual timely Notice of Revolving
Borrowing.

 

(iii)          In the event that any Base Rate Advance cannot for any reason be
made on the LC Payment Date as required under clauses (i) and (ii) above, then
each Lender hereby agrees that it shall forthwith purchase a Participation in
such Letter of Credit Advance (as of the LC Payment Date) from the Issuing Bank
in accordance with the requirements set out in Section 2.03(d)(iii) but adjusted
for any payments received from the applicable Co-Borrower on or after such date
and prior to such purchase.

 

(iv)          Interest on the amount paid or disbursed by the Issuing Bank, to
the extent not reimbursed to the Issuing Bank prior to 12:00 Noon (New York City
time) on the date of such payment or disbursement, shall accrue from and
including the date paid or disbursed to but excluding the date such Issuing Bank
is reimbursed by the Co-Borrowers or by the Administrative Agent therefor
pursuant to clause (i) or (ii) above, at a rate per annum equal to the Base Rate
as in effect from time to time plus the Applicable Margin as in effect from time
to time for Base Rate Advances and shall be payable by the Co-Borrowers on
demand.  Each Issuing Bank shall give the Funds Administrator prompt written
notice of each Letter of Credit Disbursement (as defined below) under any Letter
of Credit issued by it, provided that the failure to give any such notice shall
in no way affect, impair or diminish the Co-Borrowers’ obligations hereunder.

 

(v)           The obligations of the Co-Borrowers under this Section 2.03(e) to
reimburse each Issuing Bank with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by them (each, a
“Letter of Credit Disbursement”) (including, in each case, interest thereon)
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that any
Co-Borrower or any Subsidiary of any Co-Borrower may have or have had against
any Lender (including in its capacity as an Issuing Bank or as a Participant),
including, without limitation, any defense based upon the failure of any drawing
under a Letter of Credit to conform to the terms of the Letter of Credit or any
non-application or mis-application by the beneficiary of the proceeds of such
Letter of Credit Disbursement; provided, however, that the Co-Borrowers shall
not be obligated to reimburse any Issuing Bank for any wrongful payment made by
such Issuing Bank under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Bank (as determined by a court of competent jurisdiction in a final
and non-appealable decision).

 

(f)            Cash Collateralization.  If cash collateralization of any Letter
of Credit is required pursuant to Section 2.06(b), then the applicable
Co-Borrower will cash collateralize such Letter of Credit in the amount required
pursuant to Section 2.06(b).  If any Letter of Credit remains outstanding on the
Termination Date or an Event of Default has occurred and is

 

65

--------------------------------------------------------------------------------


 

continuing, and arrangements satisfactory to the Administrative Agent and the
applicable Issuing Banks have not been made for a “backstop letter of credit”
facility, then the Funds Administrator shall, at each Issuing Bank’s or the
Administrative Agent’s request, on the next Business Day cause the applicable
Co-Borrower to cash collateralize the Available LC Amount of all outstanding
Letters of Credit by depositing in the Cash Collateral Account an amount in cash
equal to 105% of the Available LC Amount as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, if any
Letters of Credit remain outstanding and undrawn on the Termination Date and a
“backstop letter of credit” reasonably acceptable to each Issuing Bank shall not
have been provided as collateral for such Letters of Credit.  Such deposit shall
be held by the Security Agent as collateral for the payment and performance of
the Obligations of the Co-Borrowers under this Agreement.  The Security Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such Cash Collateral Account.  Any funds standing to the credit
of such Cash Collateral Account shall be applied by the Security Agent to
reimburse the relevant Issuing Bank for Letter of Credit Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Co-Borrowers for the
Available LC Amount at such time. If the Co-Borrowers fail to provide any cash
collateral as required hereunder, the Lenders may (and shall upon direction of
the Administrative Agent) advance, as Revolving Advances, the amount of the cash
collateral required (whether or not the Termination Date shall have occurred or
the conditions in Article III are not are satisfied).

 

Section 2.04  Mandatory Repayment of Advances.

 

(a)           Revolving Advances.  Each Co-Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Termination
Date the aggregate outstanding principal amount of the Revolving Advances then
outstanding.

 

(b)           Swingline Advances.  Each Co-Borrower shall repay to the
Administrative Agent for the account of the Swingline Bank the outstanding
principal amount of each Swingline Advance made by it on the earlier of the
maturity date specified in the applicable Notice of Swingline Borrowing and the
Termination Date.

 

Section 2.05  Termination or Reduction of Commitments.

 

(a)           Optional.  The Funds Administrator may, upon at least three
Business Days’ notice to the Administrative Agent, terminate in whole or reduce
in part the Unused Commitments; provided, however, that each partial reduction
of the Commitments (i) shall be in an aggregate amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof and (ii) shall be made ratably
among the Lenders in accordance with their Commitments.

 

(b)           Mandatory.  This Agreement (and the Commitment of each Lender)
shall terminate in its entirety on the Termination Date.

 

66

--------------------------------------------------------------------------------


 

Section 2.06  Prepayments.

 

(a)           Optional.  The Funds Administrator may, on one (1) Business Day’s
notice in the case of Base Rate Advances and three Business Day’s notice in the
case of LIBOR Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the applicable Co-Borrower shall, prepay the outstanding
aggregate principal amount of the Advances comprising part of the same Borrowing
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $500,000 in excess thereof, (ii) if any
prepayment of a LIBOR Advance is made on a date other than the last day of an
Interest Period for such Advance, the Borrower shall also pay any amounts owing
pursuant to Section 11.04(c) and (iii) if any prepayment is to be made in
connection with the closing of one or more transactions, such prepayment may be
conditioned on the closing of such transaction or transactions.

 

(b)           Mandatory.  (i) On any day on which (A) (w) until, and only until,
the Minimum Excess Availability Condition is satisfied, the Aggregate Exposure
at such time exceeds the Adjusted Total Commitment, and/or (x) the Aggregate
Exposure at such time exceeds the Total Commitment at such time, and/or (y) the
aggregate Swingline Advances outstanding at such time exceeds the Swingline
Sub-Limit and/or (z) the aggregate Letter of Credit Outstandings at such time
exceeds the Letter of Credit Sub-Limit or (B) the Aggregate Exposure exceeds
100% of the Borrowing Base at such time (or during an Agent Advance Period,
105%), the Borrower shall repay the Advances in an amount equal to or greater
than such excess (and if the amount of such excess is greater than the then
aggregate outstanding principal amount of the Advances and the Letter of Credit
Outstandings, the Borrower shall cash collateralize outstanding Letters of
Credit in accordance with Section 2.03(f) to the extent necessary) so that the
Aggregate Exposure at such time no longer exceeds, until the Minimum Excess
Availability Condition is satisfied, the Adjusted Total Commitment at such time,
and thereafter, the Total Commitment at such time, the aggregate Swingline
Advances outstanding at such time no longer exceed the Swingline Sub-Limit, the
aggregate Letter of Credit Outstandings at such time no longer exceed the Letter
of Credit Sub-Limit or the Aggregate Exposure no longer exceeds 100% of the
Borrowing Base (or during an Agent Advance Period, 105%), as the case may be.

 

(ii)           Prepayments made pursuant to clause (i) of this Section 2.06(b),
and the application of all collected amounts held in the Core Concentration
Account during any Dominion Period shall be applied, first, to prepay Swingline
Advances then outstanding until such Swingline Advances are paid in full,
second, to prepay Letter of Credit Advances then outstanding until such Letter
of Credit Advances are paid in full, third, ratably to prepay Revolving Advances
then outstanding comprising part of the same Borrowings until all Revolving
Advances are paid in full, fourth, to the Cash Collateral Account until the
Available LC Amount of all outstanding Letters of Credit is cash collateralized
to the extent required pursuant to Section 2.03(f), and, fifth, unless an Event
of Default is continuing, to the Funds Administrator for use by the Co-Borrowers
in accordance with Section 2.14.

 

(iii)          All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid.

 

67

--------------------------------------------------------------------------------


 

(iv)          Notwithstanding any of the other provisions of this Section
2.06(b), so long as no Default under Section 9.01 or Event of Default shall have
occurred and be continuing, if any prepayment of LIBOR Advances is required to
be made under this Section 2.06(b) other than on the last day of the Interest
Period therefor, the Funds Administrator may, in its sole discretion, deposit
the amount of any such prepayment otherwise required to be made hereunder into a
Cash Collateral Account until the last day of such Interest Period, at which
time the Administrative Agent shall be authorized (without any further action by
or notice to or from the Funds Administrator) to apply such amount to the
prepayment of such Advances in accordance with this Section 2.06(b).

 

Section 2.07  Interest.

 

(a)           Scheduled Interest.  The Co-Borrowers shall pay interest on the
unpaid principal amount of each Advance owing by it to each Lender from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i)            Base Rate Advances.  During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time plus (B) the Applicable Margin in effect
from time to time, payable (x) in arrears on the first Business Day of each
calendar quarter during such periods for the interest accrued through the last
day of the previous calendar quarter and (y) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, subject,
however, to the provisions of subsection (b) of this Section 2.07.

 

(ii)           LIBOR Advances.  During such periods as such Advance is a LIBOR
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of (A) LIBOR for such Interest Period for such Advance
plus (B) the Applicable Margin in effect on the first day of such Interest
Period, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such interest period every three months from the first day of such
Interest Period and on the date such LIBOR Advance shall be Converted, subject,
however, to the provisions of subsection (b) of this Section 2.07.

 

(b)           Default Interest.  At the election of the Majority Lenders, upon
the occurrence and continuation of an Event of Default, to the extent permitted
by law, principal and interest in respect of each Advance and any other amount
payable hereunder and under any other Loan Document shall, in each case, bear
interest at a rate per annum equal to the greater of (x) in the case of
principal and interest in respect of an Advance, the rate which is 2% in excess
of the rate then borne by such Advances or Letters of Credit and (y) in all
other cases, the rate which is 2% in excess of the rate otherwise applicable to
Base Rate Advances from time to time.  Interest that accrues under this Section
2.07(b) shall be payable on demand.

 

(c)           Notice of Interest Rate.  Promptly after receipt of a Notice of
Revolving Borrowing pursuant to Section 2.02(a), the Administrative Agent shall
give notice to the Funds Administrator and each Lender to which such Notice of
Revolving Borrowing of the applicable

 

68

--------------------------------------------------------------------------------


 

interest rate determined by the Administrative Agent for purposes of clause
(a)(i) or (ii) of this Section 2.02.

 

(d)           Interest Rate Determination.  Upon each Interest Determination
Date, the Administrative Agent shall determine LIBOR for each Interest Period
applicable to the respective LIBOR Advances and shall promptly notify the Funds
Administrator and the Lenders thereof.  Each such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.  If
on any Interest Determination Date, the Administrative Agent determines that, by
reason of any changes arising after the date of this Agreement affecting the
interbank eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBOR, the Administrative Agent shall forthwith notify the Funds
Administrator and the Lenders that the interest rate cannot be determined for
such LIBOR Advances and (i) each such LIBOR Advance will automatically, on the
last day of the then existing Interest Period therefor, convert into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance), and (ii) the obligation of the Lenders to make, or to Convert
Advances into, LIBOR Advances shall be suspended until the Administrative Agent
shall notify the Funds Administrator and the Lenders that the circumstances
causing such suspension no longer exist.

 

Section 2.08  Fees.

 

(a)           Commitment Fee.  The Co-Borrowers shall pay to the Administrative
Agent for the account of each Lender having a Commitment a commitment fee, from
the date hereof in the case of each Initial Lender and from the Closing Date
specified in the Assignment and Acceptance pursuant to which it became a Lender
in the case of each other Lender until the Termination Date, payable in arrears
on the first Business Day of each calendar quarter for the fees accrued through
the last day of the previous calendar quarter and on the Termination Date, at
the rate per annum equal to the Applicable Percentage on the sum of the daily
Unused Commitment plus in respect of each Lender, other than the Swingline Bank,
its Pro Rata Share of the daily outstanding Swingline Advances during such
month; provided, however, that no commitment fee shall accrue on any of the
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.

 

(b)           Letter of Credit Fees, Etc.  (i) The Co-Borrowers shall pay to the
Administrative Agent for the account of each Lender a commission, payable in
arrears on the first Business Day of each calendar quarter for the fees accrued
through the last day of the previous calendar quarter and on the Termination
Date, on such Lender’s Pro Rata Share of the daily aggregate Available LC Amount
of all Letters of Credit outstanding from time to time at a rate per annum equal
to the Applicable Margin for LIBOR Advances under this Agreement then in effect.

 

(ii)           The Co-Borrowers shall pay to each Issuing Bank, for its own
account, (A) a fronting fee, payable in arrears on the first Business Day of
each calendar quarter for the fees accrued through the last day of the previous
calendar quarter and on the Termination Date, on the daily aggregate Available
LC Amount of all Letters of Credit outstanding from time to time issued by it at
the rate of 0.25% per annum and (B) such other reasonable and customary
commissions, transfer fees and other fees and charges in

 

69

--------------------------------------------------------------------------------


 

connection with the issuance or administration of each Letter of Credit as the
Funds Administrator and such Issuing Bank shall agree.

 

(c)           Administrative Agent’s Fees.  The Co-Borrowers shall pay to the
Administrative Agent for its own account such fees as may from time to time be
agreed between the Funds Administrator and the Administrative Agent in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Funds Administrator and the Administrative Agent).

 

(d)           Other Fees.  The Co-Borrowers shall pay to the Administrative
Agent for the account of the Lead Arrangers and the Initial Lenders entitled
thereto, respectively, such fees as may from time to time be agreed between the
Funds Administrator and the Lead Arrangers and the Initial Lenders in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Funds Administrator and the Administrative Agent).

 

Section 2.09  Conversion of Advances.  (a)  Optional.  The Funds Administrator
may on any Business Day, upon notice given to the Administrative Agent not later
than 12:00 P.M. (New York City time) on the third (3rd) Business Day prior to
the date of the proposed Conversion and subject to the provisions of Sections
2.07 and 2.10, Convert all or any portion of the Advances of one Type owed by it
comprising the same Borrowing into Advances of the other Type (other than
Swingline Advances which may not be Converted pursuant to this Section 2.09);
provided, however, that (i) any Conversion of LIBOR Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such LIBOR
Advances, (ii) any Conversion of Base Rate Advances into LIBOR Advances shall be
in an amount not less than the minimum amount specified in Section 2.02(d),
(iii) no Conversion of any Advances shall result in more separate Borrowings
than permitted under Section 2.02(d) and (iv) each Conversion of Advances
comprising part of the same Borrowing shall be made ratably among the Lenders in
accordance with their Commitments.  Each such notice of Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion, (ii)
the Advances to be Converted and (iii) if such Conversion is into LIBOR
Advances, the duration of the initial Interest Period for such Advances.  Each
notice of Conversion shall be irrevocable and binding on the applicable
Co-Borrower.

 

(b)           Mandatory.  (i) On the date on which the aggregate unpaid
principal amount of LIBOR Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such LIBOR Advances
shall automatically Convert into Base Rate Advances.

 

(ii)           Upon the occurrence and during the continuance of any Default
under Section 9.01, (x) each LIBOR Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
and (y) the obligation of the Lenders to make, or to Convert Advances into,
LIBOR Advances shall be suspended.

 

70

--------------------------------------------------------------------------------


 

(iii)          If the Funds Administrator shall fail to select the duration of
any Interest Period for any LIBOR Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Funds Administrator and the
Lenders, whereupon each such LIBOR Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

 

Section 2.10  Increased Costs, Etc.  (a)  In the event that, due to either (i)
the introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the LIBOR Reserve Percentage) in or
in the interpretation or administration of any applicable law or regulation
after the Closing Date, (ii) the compliance with any applicable guideline or
request from the NAIC or any central bank or other Governmental Authority
(whether or not having the force of law) or (iii) any other circumstance
affecting the interbank Eurodollar market or the position of any Lender Party in
such market which leads such Lender Party to reasonably determine that LIBOR for
any Interest Period for any LIBOR Advance made by such Lender Party will not
adequately reflect the cost to such Lender Party of making, funding or
maintaining such LIBOR Advance for such Interest Period, there shall be any
increase in the cost to or reduction in the amount received or receivable by any
Lender Party as a result of agreeing to make or of making, funding or
maintaining LIBOR Advances or of agreeing to issue or of issuing or maintaining
Letters of Credit or of agreeing to make or of making or maintaining Letter of
Credit Advances (excluding for purposes of this Section 2.10 any such increased
costs resulting from taxes as to which Section 2.12 shall govern), then the
Co-Borrowers shall from time to time, upon demand by such Lender Party (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender Party additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender Party, in its reasonable discretion, shall determine) sufficient
to compensate such Lender Party for such increased cost; provided, however, that
a Lender Party claiming additional amounts under this Section 2.10(a) agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Lending Office for any
Advances affected by such event if the making of such a designation would avoid
the need for, or reduce the amount of, such increased cost that may thereafter
accrue; provided that such designation is made on terms that such Lender Party
and its Lending Office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of this subsection (a).  A certificate as to the amount of such
increased cost and showing in reasonable detail the basis for the calculation
thereof, submitted to the Funds Administrator by such Lender Party at the time
of demand, shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)           If, due to either (i) the introduction of or any change in or in
the interpretation or administration of any applicable law or regulation after
the Closing Date or (ii) the compliance with any applicable guideline or request
from any central bank or other governmental authority (whether or not having the
force of law), there shall be any increase in the amount of capital required or
expected to be maintained by any Lender Party or any corporation controlling
such Lender Party which has or would have the effect of reducing the rate of
return on such Lender Party’s capital or assets as a result of or based upon the
existence of such Lender Party’s commitments and obligations under this
Agreement to a level below that

 

71

--------------------------------------------------------------------------------


 

which such Lender Party could have achieved but for such change or compliance
(taking into consideration such Lender Party’s or any corporation controlling
such Lender Party’s policies with respect to capital adequacy), then, upon
demand by such Lender Party (with a copy of such demand to the Administrative
Agent), the applicable Co-Borrowers shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, it being understood and agreed that a Lender Party
shall not be entitled to such compensation as a result of such Lender Party’s
compliance with, or pursuant to any request or directive to comply with, any
such law, regulation, guideline or request in effect on the Closing Date.  Any
amount payable pursuant to this Section 2.10(b) shall be payable only to the
extent that such Lender Party reasonably determines such increase in capital to
be allocable to the existence of such Lender Party’s commitment to lend or to
issue Letters of Credit hereunder or to the issuance or maintenance of any
Letters of Credit.  A certificate as to such amounts and showing in reasonable
detail the basis for the calculation thereof submitted to the Funds
Administrator by such Lender Party at the time of demand shall be conclusive and
binding for all purposes, absent manifest error.

 

(c)           Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Lending Office
to perform its obligations hereunder to make LIBOR Advances or to continue to
fund or maintain LIBOR Advances hereunder, with respect to any LIBOR Advance
affected by circumstances described in this subsection (c), the Funds
Administrator will, and with respect to any LIBOR Advance affected by
circumstances described in subsections (a) or (b) above, the Funds Administrator
may, either (i) on the last day of the then existing Interest Period therefor,
convert each LIBOR Advance affected by such circumstances into a Base Rate
Advance or (ii) if the affected LIBOR Advance is then being made pursuant to a
Borrowing, cancel such Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof on the same date that the Funds
Administrator was notified by a Lender Party pursuant to subsection (a) or (b)
above or this subsection (c) (as applicable); provided that if more than one
Lender Party is affected at any time, then all affected Lender Parties must be
treated in the same manner pursuant to this Section 2.10(c).  In the event of an
illegality as described in this subsection (c) the obligation of the Lenders to
make, or to Convert Advances into, LIBOR Advances shall be suspended until the
Administrative Agent shall notify the Funds Administrator that such Lender has
determined that the circumstances causing such suspension no longer exist;
provided, however, that, before making any such demand, such Lender Party agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Lending Office for any
Advances affected by such event if the making of such a designation would allow
such Lender Party or its Lending Office to continue to perform its obligations
to make LIBOR Advances or to continue to fund or maintain LIBOR Advances;
provided that such designation is made on terms that such Lender Party and its
Lending Office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
this subsection.

 

(d)           Anything in this Agreement to the contrary notwithstanding, to the
extent any notice under Section 2.10, Section 2.12 or Section 11.04(c) is given
by any Lender Party more than 180 days after such Lender Party has knowledge (or
should have had knowledge) of

 

72

--------------------------------------------------------------------------------


 

the occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amounts described in such Section 2.10,
Section 2.12 or Section 11.04(c), as the case may be, such Lender Party shall
not be entitled to compensation under such Section for any such amounts incurred
or accruing prior to the giving of such notice to the Funds Administrator.

 

Section 2.11  Payments and Computations.  (a)  Each Co- Borrower shall make each
payment owed by it hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.15), not
later than 12:00 P.M. (New York City time) on the day when due in U.S. Dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds.  The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by such Co-Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lender Parties and
(ii) if such payment by such Co-Borrower is in respect of any Obligation then
payable hereunder to one Lender Party, to such Lender Party for the account of
its Lending Office, in each case to be applied in accordance with the terms of
this Agreement.  Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 11.07(d), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b)           If the Administrative Agent or the Security Agent receives funds
for application to the Obligations under the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances to which, or the manner
in which, such funds are to be applied, the Administrative Agent or the Security
Agent may, but shall not be obligated to, elect to distribute such funds to each
Lender Party ratably in accordance with such Lender Party’s proportionate share
of the principal amount of all outstanding Advances and all Letter of Credit
Outstandings, in repayment or prepayment of such of the outstanding Advances or
other Obligations owed to such Lender Party as the Administrative Agent or the
Security Agent shall direct.

 

(c)           Each Co-Borrower hereby authorizes each Lender Party, if and to
the extent payment owed to such Lender Party is not made when due hereunder or,
in the case of a Lender, under the Note held by such Lender, to charge from time
to time against any or all of such Co-Borrower’s accounts with such Lender Party
any amount so due.

 

(d)           All computations of interest, fees and commissions shall be made
by the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable; provided that (i) interest in respect of which the rate of interest is
calculated on the basis of clause (a) of the definition of “Base Rate” contained
in Section 1.01, (ii) commitment fees payable pursuant to Section 2.08(a) and
(iii) Letter of Credit fees payable pursuant to Section 2.08(b) shall be
calculated on the basis of a year of 365 (or 366,

 

73

--------------------------------------------------------------------------------


 

as the case may be) days for the actual number of days elapsed.  Each
determination by the Administrative Agent of an interest rate, fee or commission
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(e)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of LIBOR Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

 

(f)            Unless the Administrative Agent shall have received notice from
the Funds Administrator prior to the date on which any payment is due to any
Lender Party hereunder that a Co-Borrower will not make such payment in full,
the Administrative Agent may assume that such Co-Borrower has made such payment
in full to the Administrative Agent on such date and the Administrative Agent
may, in reliance upon such assumption, cause to be distributed to each such
Lender Party on such due date an amount equal to the amount then due to such
Lender Party.  If and to the extent that any Co-Borrower shall not have so made
such payment in full to the Administrative Agent, each such Lender Party shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender Party together with interest thereon, for each day from the date
such amount is distributed to such Lender Party until the date such Lender Party
repays such amount to the Administrative Agent, at the Federal Funds Rate.

 

Section 2.12  Taxes.  (a)  Any and all payments by the Co-Borrowers hereunder or
under the Notes shall be made in accordance with Section 2.11, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender Party and the Administrative Agent, (A)
taxes that are imposed on its net income, or net profits (and, in each case,
franchise taxes imposed in lieu thereof) and branch profits or similar taxes
imposed by the United States or by the state, province or other jurisdiction (or
in each case, any political subdivision thereof) under the laws of which such
Lender Party or the Administrative Agent (as the case may be) is organized or in
which the Administrative Agent or such Lender Party maintains its principal
office or is otherwise doing business, (B) other than in the case of an assignee
pursuant to a request by the Borrower under Section 11.08, any withholding tax
that is imposed on any payment by the Borrower hereunder or under the Notes to
the Administrative Agent or any Lender Party pursuant to any law in effect at
the time the Administrative Agent or such Lender Party becomes a party to this
Agreement (or designates a new Lending Office), except to the extent that the
Administrative Agent or such Lender Party (or its assignor, if any) was
entitled, at the time of designation of a new applicable Lending Office (or
assignment) to receive additional amounts with respect to such withholding tax
pursuant to this Section 2.12(a), (C) any United States federal withholding tax
that would not have been imposed but for a failure by such recipient (or any
financial institution through which any payment is made to such recipient) to
comply with the applicable requirements of FATCA. or (D) any withholding tax
(including backup withholding tax) that is attributable to such Person’s failure
to comply with Section 2.12(e) (unless such failure is as a result of a change
in law after the date such Person becomes a party to this Agreement) and (ii) in
the case of each Lender Party, taxes that are

 

74

--------------------------------------------------------------------------------


 

imposed on its overall net income or net profits (and in each case, franchise
taxes imposed in lieu thereof) by the state, province or other jurisdiction of
such Lender Party’s Lending Office (other than a Lending Office that became a
Lending Office pursuant to Section 2.12(h)) or any political subdivision thereof
(all such non excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”) unless the Co-Borrowers are required by law
or the interpretation or administration thereof to withhold or deduct Taxes.  If
the Co-Borrowers shall be required by law or the interpretation or
administration thereof by the relevant taxing authority to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note to any Lender Party
or the Administrative Agent, (x) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (y) the
Co-Borrowers shall make such deductions and (z) the Co-Borrowers shall pay the
full amount deducted to the relevant taxing or other authority in accordance
with applicable law.

 

(b)                                 In addition, the Co-Borrowers shall pay any
present or future stamp, documentary, excise, property or similar taxes, charges
or levies that arise from any payment made by any of them hereunder or under the
Notes or from the execution, delivery or registration of, performing under, or
otherwise with respect to, this Agreement or the Notes (hereinafter referred to
as “Other Taxes”).

 

(c)                                  The Co-Borrowers shall indemnify each
Lender Party and the Administrative Agent for and hold it harmless against the
full amount of Taxes and Other Taxes, and for the full amount of taxes of any
kind imposed by any jurisdiction on amounts payable under this Section 2.12,
imposed on or paid by such Lender Party or the Administrative Agent (as the case
may be), and any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto that would not have arisen
but for the Co-Borrowers’ failure to pay any Taxes or Other Taxes when due to
the appropriate taxing authority .  This indemnification shall be made within
thirty (30) days from the date the Borrower received from such Lender Party or
the Administrative Agent (as the case may be) a written demand setting forth in
reasonable detail the basis for such indemnification therefore.

 

(d)                                 Promptly after the date of any payment of
Taxes, the Funds Administrator shall furnish to the Administrative Agent, at its
address referred to in Section 11.02, the original or a certified copy of a
receipt evidencing such payment or such other evidence of payment that is
reasonably satisfactory to the Administrative Agent.

 

(e)                                  On or prior to the date of its execution
and delivery of this Agreement in the case of each Initial Lender or Initial
Issuing Bank, as the case may be, and on the date on which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as requested in writing by the Funds Administrator (but only so long thereafter
as such Lender Party remains lawfully able to do so), (I) each Lender Party
organized under the laws of a jurisdiction outside the United States shall
provide each of the Administrative Agent and the Funds Administrator with
(A) two original properly completed and duly executed Internal Revenue Service
Forms W-8BEN or W-8ECI, or successor form, or in the case of a Lender Party

 

75

--------------------------------------------------------------------------------


 

that has certified in writing to the Administrative Agent that it is not (i) a
“bank” (as defined in Section 881(c)(3)(A) of the Internal Revenue Code), (ii) a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of any Co-Borrower or (iii) a controlled foreign
corporation related to any Co-Borrower (within the meaning of
Section 864(d)(4) of the Internal Revenue Code) (a “non-bank
certification”), Internal Revenue Service Form W-8BEN, or successor form, as
appropriate or other form prescribed by the Internal Revenue Service, certifying
that such Lender Party is exempt from or entitled to a reduced rate of United
States withholding tax on payments pursuant to this Agreement or the Notes or,
in the case of a Lender Party that has provided the non-bank certification,
certifying that such Lender Party is a foreign corporation, partnership, estate
or trust and (B) will use reasonable efforts (subject to the overall good faith
policy considerations of such Lender Party) to provide any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in
United States withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the applicable
Co-Borrower to determine the withholding or deduction required to be made and
(II) the Administrative Agent and each Lender Party that is a “United States
person” (within the meaning of Section 7701(a)(30) of the Internal Revenue Code)
and is not an exempt recipient based on the indicators described by Treasury
Regulation Section 1.6049-4(c)(1)(ii), shall deliver to the Co-Borrowers and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-9, or successor form.  Each such Lender Party hereby agrees, from
time to time after the initial delivery by such Lender Party of such forms or
certificates, whenever a lapse in time or change in circumstances renders such
forms or certificates obsolete or inaccurate in any material respect, that such
Lender Party shall promptly (i) deliver to the Funds Administrator and the
Administrative Agent two new original copies of Internal Revenue Service Forms
W-9, W-8BEN (together with a non-bank certificate, if applicable) or W-8ECI, as
appropriate, properly completed and duly executed by such Lender Party or
(ii) notify the Administrative Agent and the Funds Administrator of its
inability to deliver any such forms or certificates.

 

(f)                                    Notwithstanding any other provision of
Section 2.12(e) or this Section 2.12(f), a Lender shall not be required to
deliver any form that such Lender is not legally able to deliver.  In addition,
if a payment made to a Lender hereunder would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender fails to comply with the
reporting requirements of FATCA, such Lender shall deliver to the Administrative
Agent and Co-Borrowers such forms, documentation, or other information as shall
be prescribed by the Internal Revenue Service to demonstrate that such Lender
has complied with such applicable reporting requirements.

 

(g)                                 If a Lender Party becomes subject to Taxes
because of its failure to deliver a form, certificate or other document required
under Sections 2.12(e) and (f), the Funds Administrator shall take such steps as
such Lender Party shall reasonably request to assist such Lender Party to
recover such Taxes.

 

(h)                                 Any Lender Party claiming any additional
amounts payable pursuant to this Section 2.12 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Lending Office or designate a different Lending
Office if the making of such a change or designation would eliminate, or reduce
the amount of, any such additional amounts that may thereafter accrue; provided
that such change or

 

76

--------------------------------------------------------------------------------


 

designation is made on terms that such Lender Party and its Lending Office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of subsection
(a) or (c) above; provided further that nothing in this subsection (h) shall
affect or postpone any of the obligations of any Co-Borrower or the rights of
any Lender Party pursuant to this Section 2.12.

 

(i)                                     If any Lender Party or the
Administrative Agent, as applicable, receives a refund of a tax for which a
payment has been made by any Co-Borrower pursuant to this Section, then the
Lender Party or the Administrative Agent, as the case may be, shall remit such
refund to the relevant Co-Borrower, net of all out-of-pocket expenses of the
Lender Party or the Administrative Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund).  If a Lender Party or the Administrative Agent is
required to return all or a portion of any refund for which reimbursement was
made under the preceding sentence to the taxing authority that granted such
refund, the Funds Administrator shall pay over, or cause to be paid over by the
applicable Co-Borrower, to such Lender Party or the Administrative Agent, as the
case may be, such refund or portion of a refund, as applicable, plus any
penalties, interest or other charges imposed by the relevant taxing authority,
to such Lender Party or the Administrative Agent, as applicable. 
Notwithstanding any provision in this Agreement or any other Loan Document,
nothing in this Agreement or any other Loan Document shall interfere with the
right of a Lender or the Administrative Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or the Administrative Agent
to disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or the Administrative Agent to do anything
that would prejudice its ability to benefit from any other reliefs, remissions
or repayments to which it may be entitled.

 

Section 2.13  Sharing of Payments, Etc.  Subject to the priority of payments
specifically set forth herein or in any other Loan Document and subject to the
provisions of Sections 2.15 and 11.07(g)(vi) hereof, if any Lender Party shall
obtain at any time any payment (whether voluntary, involuntary, through the
exercise of any right of set off, or otherwise) (a) on account of Obligations
due and payable to such Lender Party hereunder and under the Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties hereunder and under the Loan Documents at such time) of payments on
account of the Obligations due and payable to all Lender Parties hereunder and
under the Loan Documents at such time obtained by all the Lender Parties at such
time or (b) on account of Obligations owing (but not due and payable) to such
Lender Party hereunder and under the Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations owing to such Lender Party at such time to (ii) the aggregate amount
of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the Loan Documents at such time) of payments on account of
the Obligations owing (but not due and payable) to all Lender Parties hereunder
and under the Loan Documents at such time obtained by all of the Lender Parties
at such time, such Lender Party shall forthwith purchase from the other Lender
Parties such participations in the Obligations due and payable or owing to them,
as the case may be, as shall be necessary to cause such purchasing Lender Party
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter

 

77

--------------------------------------------------------------------------------


 

recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid or payable by the
purchasing Lender Party in respect of the total amount so recovered.  Each
Co-Borrower agrees that any Lender Party so purchasing a participation from
another Lender Party pursuant to this Section 2.13 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender Party
were the direct creditor of the applicable Co-Borrowers in the amount of such
participation.

 

Section 2.14  Use of Proceeds.  The proceeds of the Revolving Advances,
Swingline Advances and issuances of Letters of Credit shall be available (and
the Co-Borrowers agree that they shall use the proceeds of such Advances and
request the issuance of Letters of Credit):

 

(a)                                  on the Closing Date to pay fees and
expenses incurred by the Loan Parties in connection with the Transaction;
provided that not more than $15,000,000 of the Advances may be utilized on the
Closing Date to pay amounts owing to finance the Refinancing (including the
issuance of letters of credit to replace or support letters of credit
outstanding under the Existing Credit Agreement) or to pay fees and expenses
incurred in connection with the Transaction;

 

(b)                                 for working capital requirements and general
corporate purposes relating to the Borrower’s and each other Loan Party’s
operations (and in the case of issuance of Letters of Credit, to replace, or in
substitution for, letters of credit issued under the Existing Credit Agreement,
and otherwise in accordance with the requirements of Section 2.03), provided
that no portion of any Advance or any Letter of Credit shall be used directly or
indirectly, to purchase or carry any Margin Stock, directly or indirectly, or to
extend credit for the purpose of purchasing or carrying any such Margin Stock
for the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any Margin Stock or for any other purpose which
might cause any Borrowing or the issuance of any Letter of Credit under this
Agreement to be considered a “purpose credit” within the meaning of Regulation
T, U or X or otherwise violate any of the Regulations of the Board.

 

Section 2.15  Defaulting Lenders.  (a)  In the event that, at any one time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Advance to any Co-Borrower and (iii) such Co-Borrower
shall be required to make any payment hereunder or under any other Loan Document
to or for the account of such Defaulting Lender, then such Co-Borrower may, so
long as no Default shall occur or be continuing at such time and to the fullest
extent permitted by applicable law, set off and otherwise apply the Obligation
of such Co-Borrower to make such payment to or for the account of such
Defaulting Lender against the obligation of such Defaulting Lender to make such
Defaulted Advance.  In the event that, on any date, such Co-Borrower shall so
set off and otherwise apply its obligation to make any such

 

78

--------------------------------------------------------------------------------


 

payment against the obligation of such Defaulting Lender to make any such
Defaulted Advance on or prior to such date, the amount so set off and otherwise
applied by such Co-Borrower shall constitute for all purposes of this Agreement
and the other Loan Documents an Advance by such Defaulting Lender made on the
date pursuant to which such Defaulted Advance was originally required to have
been made pursuant to Section 2.01.  Such Advance shall be a Base Rate Advance
and shall be considered, for all purposes of this Agreement, to comprise part of
the Borrowing in connection with which such Defaulted Advance was originally
required to have been made pursuant to Section 2.01, even if the other Advances
comprising such Borrowing shall be LIBOR Advances on the date such Revolving
Advance is deemed to be made pursuant to this subsection (a).  The Funds
Administrator shall notify the Administrative Agent any time that a Co-Borrower
exercises its right of set-off pursuant to this subsection (a) and shall set
forth in such notice (A) the name of the Defaulting Lender and the Defaulted
Advance required to be made by such Defaulting Lender and (B) the amount set off
and otherwise applied in respect of such Defaulted Advance pursuant to this
subsection (a).  Any portion of such payment otherwise required to be made by a
Co-Borrower to or for the account of such Defaulting Lender which is paid by
such Co-Borrower, after giving effect to the amount set off and otherwise
applied by such Co-Borrower pursuant to this subsection (a), shall be applied by
the Administrative Agent as specified in subsection (b) or (c) of this
Section 2.15.

 

(b)                                 In the event that, at any one time, (i) any
Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe
a Defaulted Amount to the Administrative Agent or any of the other Lender
Parties and (iii) any Co-Borrower shall make any payment hereunder or under any
other Loan Document to the Administrative Agent for the account of such
Defaulting Lender, then the Administrative Agent may, on its behalf or on behalf
of such other Lender Parties and to the fullest extent permitted by applicable
law, apply at such time the amount so paid by that Co-Borrower to or for the
account of such Defaulting Lender to the payment of each such Defaulted Amount
to the extent required to pay such Defaulted Amount.  In the event that the
Administrative Agent shall so apply any such amount to the payment of any such
Defaulted Amount on any date, the amount so applied by the Administrative Agent
shall constitute for all purposes of this Agreement and the other Loan Documents
payment, to such extent, of such Defaulted Amount on such date.  Any such amount
so applied by the Administrative Agent shall be retained by the Administrative
Agent or distributed by the Administrative Agent to such other Lender Parties,
ratably in accordance with the respective portions of such Defaulted Amounts
payable at such time to the Administrative Agent and such other Lender Parties
and, if the amount of such payment made by that Co-Borrower shall at such time
be insufficient to pay all such Defaulted Amounts owing by each such Defaulting
Lender at such time to the Administrative Agent and the other Lender Parties, in
the following order of priority.

 

(A)                              first, to the Administrative Agent for any such
Defaulted Amount then owing by each such Defaulting Lender to the Administrative
Agent; and

 

(B)                                second, to any other Lender Parties for any
such Defaulted Amounts then owing by each such Defaulting Lender to such other
Lender Parties, ratably in accordance with such respective Defaulted Amounts
then owing to such other Lender Parties.

 

79

--------------------------------------------------------------------------------


 

Any portion of such amount paid by such Co-Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 

(c)                                  In the event that, at any one time, (i) any
Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall not
owe a Defaulted Advance or a Defaulted Amount and (iii) any Co-Borrower, the
Administrative Agent or any other Lender Party shall be required to pay or
distribute any amount hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then such Co-Borrower or such other Lender
Party shall pay such amount to the Administrative Agent to be held by the
Administrative Agent, to the fullest extent permitted by applicable law, in
escrow or the Administrative Agent shall, to the fullest extent permitted by
applicable law, hold in escrow such amount otherwise held by it.  Any funds held
by the Administrative Agent in escrow under this subsection (c) shall be
deposited by the Administrative Agent in an account with DBTCA, in the name and
under the control of the Administrative Agent, but subject to the provisions of
this subsection (c).  The terms applicable to such account, including the rate
of interest payable with respect to the credit balance of such account from time
to time, shall be DBTCA’s standard terms applicable to escrow accounts
maintained with it.  Any interest credited to such account from time to time
shall be held by the Administrative Agent in escrow under, and applied by the
Administrative Agent from time to time in accordance with the provisions of,
this subsection (c).  The Administrative Agent shall, to the fullest extent
permitted by applicable law, apply all funds so held in escrow from time to time
to the extent necessary to make any Advances required to be made by such
Defaulting Lender and to pay any amount payable by such Defaulting Lender
hereunder and under the other Loan Documents to the Administrative Agent or any
other Lender Party, as and when such Advances or amounts are required to be made
or paid and, if the amount so held in escrow shall at any time be insufficient
to make and pay all such Advances and amounts required to be made or paid at
such time, in the following order of priority:

 

(A)                              first, to the Administrative Agent for any
amount then due and payable by such Defaulting Lender to the Administrative
Agent hereunder;

 

(B)                                second, to any other Lender Parties for any
amount then due and payable by such Defaulting Lender to such other Lender
Parties hereunder, ratably in accordance with such respective amounts then due
and payable to such other Lender Parties; and

 

(C)                                third, to the Funds Administrator for any
Advance then required to be made by such Defaulting Lender pursuant to the
Commitment of such Defaulting Lender.

 

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 

80

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, in the event that any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, renew, extend or amend any
Letter of Credit, unless such Issuing Bank has entered into arrangements
satisfactory to it and the Borrower to eliminate such Issuing Bank’s risk with
respect to each Defaulting Lender’s participation in Letters of Credit issued by
such Issuing Bank (which arrangements are hereby consented to by the Lenders),
including by cash collateralizing each Defaulting Lender’s Pro Rata Share of the
Letter of Credit Outstandings with respect to such Letters of Credit (such
arrangements, the “Letter of Credit Back-Stop Arrangements”).

 

(e)                                  If any Lender becomes a Defaulting Lender
at any time that any Letter of Credit issued by any Issuing Bank is outstanding,
the Borrower shall enter into the applicable Letter of Credit Back-Stop
Arrangements with such Issuing Bank no later than 10 Business Days after the
date such Lender becomes a Defaulting Lender.

 

(f)                                    Notwithstanding any provision to the
contrary contained in Section 2.01(b), (i) the Swingline Bank shall not be
obligated to make any Swingline Advances at a time when any Lender is a
Defaulting Lender unless the Swingline Bank has entered into arrangements
satisfactory to it and the Borrower to eliminate the Swingline Bank’s risk with
respect to each Defaulting Lender’s participation in such Swingline Advances,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
outstanding Swingline Advances (such arrangements, the “Swingline Back-Stop
Arrangements”), and (ii) the Swingline Bank shall not make any Swingline Advance
after it has received written notice from the Borrower, any other Loan Party or
the Majority Lenders stating that a Default or an Event of Default exists and is
continuing until such time as the Swingline Bank shall have received written
notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or an Event of Default.

 

(g)                                 The rights and remedies against a Defaulting
Lender under this Section 2.15 are in addition to other rights and remedies that
any Co-Borrower may have against such Defaulting Lender with respect to any
Defaulted Advance and that the Administrative Agent or any Lender Party may have
against such Defaulting Lender with respect to any Defaulted Amount.

 

Section 2.16  Incremental Loan Commitments.  (a)  The Funds Administrator shall
have the right, in consultation and coordination with the Administrative Agent
as to all of the matters set forth below in this Section 2.16, but without
requiring the consent of the Administrative Agent (except as otherwise provided
in this Section 2.16) or the Lenders, to request at any time and from time to
time after the Closing Date (or, if later, after the satisfaction of any
condition previously agreed to among the Administrative Agent and the Funds
Administrator) and prior to the Termination Date that one or more Lenders
(and/or one or more other Persons which are Eligible Assignees and which will
become Lenders) provide Incremental Commitments and, subject to the applicable
terms and conditions contained in this Agreement and the relevant Incremental
Commitment Agreement, make Advances and participate in Letters of Credit and
Swingline Advances pursuant thereto; provided that (i) no Lender shall be
obligated to provide an Incremental Commitment, and until such time, if any, as
such Lender has agreed in its sole discretion to provide an Incremental
Commitment and executed and delivered

 

81

--------------------------------------------------------------------------------


 

to the Administrative Agent, the Funds Administrator and the Co-Borrowers an
Incremental Commitment Agreement as provided in clause (b) of this Section 2.16,
such Lender shall not be obligated to fund any Advances in excess of its
Commitment (if any) or participate in any Letters of Credit or Swingline
Advances in excess of its Pro Rata Share, in each case, as in effect prior to
giving effect to such Incremental Commitment provided pursuant to this
Section 2.16, (ii) any Lender (including any Person which is an Eligible
Assignee who will become a Lender) may so provide an Incremental Commitment
without the consent of the Administrative Agent or any other Lender; provided
that any Person that is not a Lender prior to the effectiveness of its
Incremental Commitment shall require the consent of the Administrative Agent,
the Swingline Bank and each Issuing Bank (which consents shall not be
unreasonably withheld) to provide an Incremental Commitment in accordance with
this Section 2.16, (iii) the aggregate amount of each request (and provision
therefor) for Incremental Commitments shall be in a minimum aggregate amount for
all Lenders which provide an Incremental Commitment pursuant to a given
Incremental Commitment Agreement pursuant to this Section 2.16 (including
Persons who are Eligible Assignees and will become Lenders) of at least
$10,000,000, or, if less, the remaining unutilized balance of the Maximum
Incremental Amount (or such lesser amount that is acceptable to the
Administrative Agent), (iv) the aggregate amount of all Incremental Commitments
permitted to be provided pursuant to this Section 2.16 shall not exceed the
Maximum Incremental Amount, (v) the Funds Administrator shall not increase the
Commitment pursuant to this Section 2.16 more than 3 times, (vi) such
Incremental Commitments shall have the same terms (other than any arrangement
fees, upfront fees or original issue discount) payable at the time of and in
connection with the applicable Incremental Commitment Agreement) as the
Commitments, (vii) all Advances incurred pursuant to an Incremental Commitment
(and all interest, fees and other amounts payable thereon) shall be Obligations
under this Agreement and the other applicable Loan Documents and shall be
secured by the relevant Collateral Documents, and guaranteed under the Guarantee
and Collateral Agreement and each other relevant guarantee, on a pari passu
basis with all other Advances secured by each relevant Collateral Document and
guaranteed under the Guarantee and Collateral Agreement and each other relevant
guarantee, and (viii) each Lender (including any Person which is an Eligible
Assignee who will become a Lender) agreeing to provide an Incremental Commitment
pursuant to an Incremental Commitment Agreement shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, participate
in Letters of Credit pursuant to Sections 2.03 and 2.04, respectively, and make
Advances as provided in Section 2.02 and such Advances shall constitute Advances
for all purposes of this Agreement and the other applicable Loan Documents.

 

(b)                         At the time of the provision of Incremental
Commitments pursuant to this Section 2.16, (i) the Co-Borrowers, each Subsidiary
Guarantor, the Administrative Agent and each such Lender or other Eligible
Assignee which agrees to provide an Incremental Commitment (each, an
“Incremental Lender”) shall execute and deliver to the Funds Administrator and
the Administrative Agent an Incremental Commitment Agreement, appropriately
completed (with the effectiveness of the Incremental Commitment provided therein
to occur on the date set forth in such Incremental Commitment Agreement, which
date in any event shall be no earlier than the date on which (w) all fees
required to be paid in connection therewith at the time of such effectiveness
shall have been paid, (x) all Incremental Commitment Requirements have been
satisfied, (y) all conditions set forth in this Section 2.16 shall have been
satisfied and (z) all other conditions precedent that may be set forth in such
Incremental Commitment Agreement shall have been satisfied) and (ii) the
Co-Borrowers, each

 

82

--------------------------------------------------------------------------------


 

Subsidiary Guarantor and the Administrative Agent and each Incremental Lender
(as applicable) shall execute and deliver to the Administrative Agent such
additional Collateral Documents and/or amendments to the Collateral Documents
which are necessary to ensure that all Advances incurred pursuant to the
Incremental Commitments are secured by each relevant Collateral Document (the
“Incremental Collateral Documents”).  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Commitment
Agreement and, at such time, Schedule I shall be deemed modified to reflect the
Incremental Commitments of such Incremental Lenders.

 

(c)                          It is understood and agreed that the Incremental
Commitments provided by an Incremental Lender or Incremental Lenders, as the
case may be, pursuant to each Incremental Commitment Agreement shall constitute
part of, and be added to, the Total Commitment and each Incremental Lender shall
constitute a Lender for all purposes of this Agreement and each other applicable
Loan Document.

 

(d)                         At the time of any provision of Incremental
Commitments pursuant to this Section 2.16, the Funds Administrator shall, in
coordination with the Administrative Agent, repay outstanding Advances of
certain of the Lenders, and incur additional Advances from certain other Lenders
(including the Incremental Lenders), in each case to the extent necessary so
that all of the Lenders participate in each outstanding Borrowing of Advances
pro rata on the basis of their respective Commitments (after giving effect to
any increase in the Total Commitment pursuant to this Section 2.16) and with the
Co-Borrowers being obligated to pay to the respective Lenders any costs of the
type referred to in Section 2.10 in connection with any such repayment and/or
Borrowing.

 

ARTICLE III

 

Conditions of Effectiveness of Lending

 

Section 3.01  Conditions Precedent to Closing Date.  The obligation of each
Lender to make an Advance, the obligation of the Swingline Bank to make a
Swingline Advance and the obligation of the Initial Issuing Bank to issue one or
more Letters of Credit is subject to the satisfaction or waiver of the following
conditions precedent before or concurrently with the date (the “Closing Date”)
when the following conditions shall have been satisfied:

 

(a)                                  Executed Credit Agreement.  The
Administrative Agent shall have received this Agreement, executed and delivered
by the Co-Borrowers, each of the Initial Lenders, the Swingline Bank, the
Initial Issuing Bank, the Administrative Agent, the Co-Collateral Agents and the
Security Agent.

 

(b)                                 Consummation of Financing Transactions;
etc.  (i)  On or prior to the Closing Date, the Borrower shall have (x) issued
$310,000,000 of an aggregate principal amount of the Senior Secured Notes and
(y) utilized (and caused its Subsidiaries to utilize) the full amount of the
cash proceeds received by it to pay fees and expenses incurred in connection
with the issuance of the Senior Secured Notes and to make payments owing in
connection with the

 

83

--------------------------------------------------------------------------------


 

Transaction prior to the utilization by the Borrower of any proceeds of Advances
for such purpose.

 

(ii)                                  On the Closing Date, the issuance of the
Senior Secured Notes shall have been consummated in accordance with the terms
and conditions of the Senior Secured Notes Documents and all applicable law.  On
the Closing Date, (x) the Administrative Agent shall have received true and
correct copies of all Senior Secured Notes Documents certified as such by a
Responsible Officer of the Borrower, (y) all such Senior Secured Notes Documents
and all terms and conditions thereof shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Majority Lenders and (z) all
such Documents shall be in full force and effect.  All conditions precedent to
the consummation of the issuance of the Senior Secured Notes, as set forth in
the relevant documents therefor, shall have been satisfied, and not waived
unless consented to by the Administrative Agent and the Majority Lenders, to the
reasonable satisfaction of the Administrative Agent and the Majority Lenders.

 

(c)                                  Consummation of the Refinancing.  (i)  On
or prior to the Closing Date and concurrently with the incurrence of any
Advances and the use of any such Advances to finance the Refinancing on such
date, all Debt of the Borrower and its Subsidiaries under the Existing Credit
Agreement shall have been repaid in full, together with all fees and other
amounts owing thereon, all commitments under the Existing Credit Agreement shall
have been terminated, all guarantees and security in respect thereof shall have
been terminated and all letters of credit issued pursuant to the Existing Credit
Agreement shall have been terminated or other arrangements satisfactory to the
issuer of such letters of credit shall have been made.

 

(ii)                                  On the Closing Date and concurrently with
the incurrence of any Advances on such date, all guarantees and security
interests in respect of, and Liens securing, the Debt under the Existing Credit
Agreement created pursuant to the security documentation relating to the
Existing Credit Agreement shall have been terminated and released, and the
Administrative Agent shall have received all such releases as may have been
requested by the Administrative Agent, which releases shall be in form and
substance reasonably satisfactory to the Administrative Agent.  Without limiting
the foregoing, there shall have been delivered to the Administrative Agent
(x) proper termination statements (Form UCC-3 or the appropriate equivalent) for
filing under the UCC or equivalent statute or regulation of each jurisdiction
where a financing statement or application for registration (Form UCC-1 or the
appropriate equivalent) was filed with respect to the Borrower or any of its
Subsidiaries in connection with the security interests created with respect to
the Existing Credit Agreement, (y) terminations or reassignments of any security
interest in, or Lien on, any patents, trademarks, copyrights, or similar
interests of  the Borrower or any of its Subsidiaries on which filings have been
made and (z) terminations of all mortgages, leasehold mortgages, hypothecs and
deeds of trust created with respect to property of the Borrower or any of its
Subsidiaries, in each case, to secure the obligations under the Existing Credit
Agreement, all of which shall be in form and substance reasonably satisfactory
to the Administrative Agent.

 

(iii)                               On the Closing Date and after giving effect
to the consummation of the Transaction, the Borrower and its Subsidiaries shall
have no outstanding Disqualified

 

84

--------------------------------------------------------------------------------


 

Equity Interests or Debt, except for (i) Debt pursuant to or in respect of the
Loan Documents, (ii) the Senior Secured Notes, (iii) the Existing Debt and
(iv) intercompany Debt permitted pursuant to Section 6.02.  On and as of the
Closing Date, all of the Existing Debt shall remain outstanding after giving
effect to the Transaction without any material breach, required repayment,
required offer to purchase, default, event of default or termination rights
existing thereunder or arising as a result of the Transaction.

 

(d)                                 No Litigation.  There shall exist no action,
suit, investigation, litigation or proceeding affecting any Loan Party or any of
its Subsidiaries pending or threatened before any court, governmental agency or
arbitrator that (i) would reasonably be likely to have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Agreement, any Note, the Existing Senior Convertible Notes Documents, any other
Loan Documents, the Senior Secured Notes Documents or the consummation of the
transactions contemplated hereby.

 

(e)                                  Consents and Approvals.  All governmental
and third party consents and approvals necessary in connection with the
Transaction and the Loan Documents and the transactions contemplated thereby
shall have been obtained (without the imposition of any conditions that are not
reasonably acceptable to the Administrative Agent) and shall remain in effect;
all applicable waiting periods shall have expired without any action being taken
by any competent authority; and no law or regulation shall be applicable in the
reasonable judgment of the Administrative Agent that restrains, prevents or
imposes materially adverse conditions upon the Transaction and the Loan
Documents and the transactions contemplated thereby.

 

(f)                                    Payment of Fees.  The Administrative
Agent shall have received, for its own account and for the account of the
Initial Lenders, the fees owing under the Fee Letters.

 

(g)                                 Payment of Costs and Expenses.  The
Administrative Agent, White & Case LLP, special New York counsel and Mexican
counsel, and Stikeman Elliott LLP, Canadian counsel, as legal advisors to the
Administrative Agent, shall each have received all reasonable and documented
costs and expenses (including reasonable fees for professional services incurred
or rendered, as the case may be, by any of them) required to be paid, and for
which invoices have been presented, before the Closing Date.

 

(h)                                 Corporate Documents; Officer’s Certificates;
Copies of Documents; Etc.  The Administrative Agent shall have received on or
before the Closing Date the following, each dated such day (unless otherwise
specified), in form and substance reasonably satisfactory to the Administrative
Agent (unless otherwise specified):

 

(i)                                     Notes.  A Note payable to the order of
the Swingline Bank or each Lender that has requested the same.

 

(ii)                                  Resolutions.  Certified copies of the
resolutions of the board of directors (or other applicable governing body) of
the Borrower and each other Loan Party approving each Loan Document to which it
is or is to be a party and the transactions contemplated thereby, and of all
documents evidencing other necessary corporate action and governmental and other
third party approvals and consents, if any, with respect to the Transaction,
this Agreement, the Notes and each other Loan Document.

 

85

--------------------------------------------------------------------------------


 

(iii)                               Good Standings.  (A) For each Loan Party, a
copy of a certificate of the Secretary of State of the jurisdiction of its
incorporation or formation dated reasonably near the Closing Date, listing the
charter (or other formation document) of such Loan Party and each amendment
thereto on file in his office and certifying that (x) such amendments are the
only amendments to such Loan Party’s charter (or other formation document) on
file in his office, (y) each Loan Party has paid all franchise taxes to the date
of such certificate and (z) each Loan Party is duly incorporated or formed and
in good standing under the laws of the state of its incorporation or formation.

 

(iv)                              Officers’ Certificates.  A certificate of the
Borrower and each other Loan Party, signed on behalf of the Borrower and such
other Loan Party by its President or a Vice President and its Secretary or any
Assistant Secretary (or in the case of any Loan Party that is a limited
liability company or limited partnership, by a duly authorized officer of either
such Loan Party or the general partner, manager or managing member of such Loan
Party), dated the Closing Date (the statements made in which certificate shall
be true on and as of the Closing Date), certifying as to (A) the absence of any
amendments to the charter (or other formation document) of such Loan Party since
the date of the certificate referred to in Section 3.01(h)(iii), (B) attaching
the bylaws (or other organizational documents of such Loan Party and certifying
the absence of any amendments to such bylaws (or other organizational document)
of such Loan Party delivered to the Administrative Agent and as in effect on the
Closing Date, (C) the absence of any proceeding for the dissolution or
liquidation of such Loan Party, (D) the truth and accuracy in all material
respects of the representations and warranties contained in the Loan Documents
as though made on and as of the Closing Date after giving effect to the
Transaction and (E) the absence of any event occurring and continuing, or
resulting from the effectiveness of this Agreement that constitutes a Default.

 

(v)                                 Incumbency.  A certificate of the Secretary
or an Assistant Secretary of each Loan Party (or in the case of any Loan Party
that is a limited liability company or limited partnership, by a duly authorized
officer of either such Loan Party or the general partner, manager or managing
member of such Loan Party) certifying the names and true signatures of the
directors and/or officers of such Loan Party (or in the case of any Loan Party
that is a limited liability company or limited partnership, by a duly authorized
officer of either such Loan Party or of the general partner, manager or managing
member of such Loan Party) authorized to sign this Agreement, the Notes and each
other Loan Document to which they are or are to be parties and the other
documents to be delivered hereunder and thereunder.

 

(vi)                              Guarantee and Collateral Agreement.  The
Guarantee and Collateral Agreement, duly executed by the Borrower and each other
Loan Party, together with:

 

(A)                              delivery to the Senior Secured Noteholder
Collateral Agent of the certificates representing the issued and outstanding
capital stock, limited liability company interests, partnership interests or
other ownership or profit interest owned by the Loan Parties and required to be
pledged under the Collateral Documents, accompanied by undated stock powers
executed in blank; provided that, no more than 66% of the issued and outstanding
voting stock and 100% of

 

86

--------------------------------------------------------------------------------


 

the non-voting stock of any first-tier Foreign Subsidiaries of the Borrower or
any Loan Party shall be required to be pledged,

 

(B)                                copies of proper financing statements
thereto, to be duly filed on or before the Closing Date under the UCC of all
jurisdictions that the Security Agent may deem necessary or desirable in order
to perfect and protect the first priority liens and security interests created
under the Guarantee and Collateral Agreement, covering the Collateral described
therein,

 

(C)                                certified and completed copies of requests
for information, dated on or before the Closing Date, listing all other
effective financing statements filed in the jurisdictions where the Loan Parties
are incorporated and, to the extent that perfection of security requires filing
where assets are located, where the Loan Parties’ assets are located that name
the Borrower or any other Loan Party as debtor, together with copies of such
other financing statements,

 

(D)                               evidence of the completion of recordings and
filings, if any, of or with respect to the Guarantee and Collateral Agreement
that the Security Agent may reasonably deem necessary or desirable in order to
perfect and protect the Liens created thereby, and

 

(E)                                 evidence that all other action that the
Security Agent may reasonably deem necessary or desirable in order to perfect
and protect the first priority liens and security interests created under any of
the Collateral Documents (including, without limitation, any action so deemed
necessary or desirable as a result of changes in the names or corporate
structure of any of the Borrower’s subsidiaries) has been taken and remains in
full force and effect.

 

(vii)                           Financial Statements.  True and correct copies
of the historical financial statements referred to in Section 4.01(f).

 

(viii)                        Borrowing Base Certificate.  The Initial Borrowing
Base Certificate in form and substance satisfactory to the Co-Collateral Agents.

 

(ix)                                Appraisal Report and Collateral
Examination.  (x) An Appraisal Report in respect of the Inventory of the Loan
Parties in a form satisfactory to the Co-Collateral Agents, and (y) a field
examination and auditor report in respect of the Accounts and Inventory of the
Loan Parties in a form satisfactory to the Co-Collateral Agents.

 

(x)                                   Accuride Mexican Pledge Agreement.  A duly
authorized and executed Accuride Mexican Pledge Agreement dated as of the date
hereof together with evidence of the completion of all recordings, filings and
other actions necessary under Mexican law to perfect and protect the second
priority pledge created by the Accuride Mexican Pledge Agreement.

 

(xi)                                Bostrom Mexican Pledge Agreement.  A duly
authorized and executed Bostrom Mexican Pledge Agreement dated as of the date
hereof together with evidence of the completion of all recordings, filings and
other actions necessary under Mexican

 

87

--------------------------------------------------------------------------------


 

law to perfect and protect the second priority pledge created by the Bostrom
Mexican Pledge Agreement.

 

(xii)                             [Reserved].

 

(xiii)                          Mortgages.  Fully executed Mortgages covering
the properties listed on Schedule 3.01(h)(xiii) hereto to the extent necessary
to secure the Obligations of the applicable Loan Parties under this Agreement or
any other Loan Document, together with:  (A) a policy of title insurance issue
by a nationally recognized title insurance company, insuring the Lien of each
Mortgage as a valid Lien on the property subject thereto, free of any Liens
other than Permitted Liens, in form and substance reasonably satisfactory to the
Security Agent, together with such endorsements, coinsurance and reinsurance as
reasonably requested by the Security Agent; (B) a survey of  each  property
subject to a Mortgage in a form sufficient for the title insurance company to
delete the standard survey exception and issue all survey-related endorsements
requested by the Security Agent, (C) “life of loan” Federal Emergency Management
Standard Flood Hazard Determinations with respect to each parcel of real
property covered by a Mortgage (together with notice about special flood hazard
area status, duly executed by the applicable Loan Party, and evidence of flood
insurance, in the event any such real property is located in a special flood
hazard area), and (D) an opinion of local counsel from each state where a
Mortgage is being recorded, in form and substance reasonably satisfactory to the
Security Agent.

 

(xiv)                         Solvency Certificate.  A certificate, in
substantially the form of Exhibit G hereto, attesting to the Solvency of the
Loan Parties after giving effect to the Transaction, from the Borrower’s chief
financial officer.

 

(xv)                            Intercreditor.  The Intercreditor Agreement,
duly executed and delivered by the Loan Parties, the Security Agent on behalf of
the Secured Parties and the Senior Secured Noteholder Collateral Agent on behalf
of the Senior Secured Noteholders.

 

(xvi)                         Legal Opinions.  A favorable opinion of (i) Latham
and Watkins LLP, U.S. counsel, in substantially the form of Exhibit H-1 hereto
and (ii) internal counsel of the Borrower, in substantially the form of
Exhibit H-2 hereto.

 

(i)                                     Insurance.  The Administrative Agent
shall be satisfied that the insurance coverage in effect on the Closing Date
pertaining to the assets of the Borrower and each other Loan Party satisfies the
requirements set forth in Section 5.03.

 

(j)                                     Know Your Customer Documentation.  The
Administrative Agent shall have received, by the date which is three days prior
to the Closing Date, all documentation and other information mutually agreed to
be required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act,
including the information described in Section 11.13.

 

(k)                                  Excess Availability; Cash.  On the Closing
Date, (x) after giving effect to the Transaction, Excess Availability will be
greater than $35,000,000 and (y) the Consolidated Unrestricted cash and Cash
Equivalents of the Borrower shall be greater than $35,000,000.

 

88

--------------------------------------------------------------------------------


 

Section 3.02  Conditions Precedent to Each Borrowing and Issuance.  Except as
otherwise provided in this Agreement, the obligation of each Lender to make an
Advance (other than a Letter of Credit Advance made by an Issuing Bank pursuant
to Section 2.03(e)(i)) on the occasion of each Borrowing, the obligation of the
Swingline Bank to make a Swingline Advance and the obligation of each Issuing
Bank to issue Letters of Credit or renew or extend a Letter of Credit and the
right of the Funds Administrator to request a Swingline Advance, shall be
subject to the further conditions precedent that on the date of such Borrowing
or issuance or renewal or extension of a Letter of Credit:

 

(a)                                  Notice of Revolving Borrowing; Notice of
Swingline Borrowing; Letter of Credit Request.  The following statements shall
be true in all material respects (and each of the giving of the applicable
Notice of Revolving Borrowing, Notice of Swingline Borrowing or Letter of Credit
Request, and the acceptance by the applicable Co-Borrower of the proceeds of
such Borrowing or the issuance of such Letter of Credit or the renewal or
extension of such Letter of Credit shall constitute a representation and
warranty by the Co-Borrowers that both on the date of such notice or deemed
notice and on the date of such Borrowing or issuance or renewal such statements
are true):

 

(i)                                     the representations and warranties
contained in each Loan Document are correct in all material respects on and as
of such date, before and after giving effect to such Borrowing or issuance or
renewal and to the application of the proceeds therefrom, as though made on and
as of such date, other than any such representations or warranties that, by
their terms, refer to a specific date other than the date of such Borrowing or
issuance or renewal, in which case, as of such specific date; and

 

(ii)                                  no event has occurred and is continuing,
or would result from such Borrowing or issuance or renewal or from the
application of the proceeds therefrom, that constitutes a Default.

 

(b)                                 Anti-Cash Hoarding Condition.  At the time
of each Revolving Borrowing (but not the time of each issuance or renewal or
extension of any Letter of Credit), and also after giving effect thereto, the
aggregate amount of cash and Cash Equivalents (excluding cash and Cash
Equivalents held in Excluded Accounts and Cash Collateral Accounts) owned or
held by the Loan Parties and their respective Subsidiaries (as reflected in the
books and records of the Loan Parties and their respective Subsidiaries and
determined after giving pro forma effect to the making of each such Revolving
Advance and the application of the proceeds from such Revolving Advance (to the
extent that such proceeds are actually utilized by the Borrower and/or any of
its Subsidiaries)) shall not exceed $20,000,000; provided that, notwithstanding
the foregoing, until the first anniversary of the Closing Date, the Borrower and
its Subsidiaries may hold cash and Cash Equivalents in an amount exceeding
$20,000,000 so long as the aggregate principal amount of all Advances
outstanding under this Agreement is less than or equal to 50% of the Borrowing
Base in effect at such time.

 

(c)                                  Delivery of Borrowing Base Certificate. 
The Administrative Agent and the Co-Collateral Agents shall have received the
most recent Borrowing Base Certificate, as required under Section 7.12, except
that the Initial Borrowing Base Certificate shall be delivered no later than the
Closing Date.

 

89

--------------------------------------------------------------------------------


 

(d)                                 Compliance with Borrowing Base.
 Notwithstanding anything to the contrary set forth herein, it shall be a
condition precedent to each Revolving Borrowing, or issuance or renewal of a
Letter of Credit, that after giving effect thereto (and the use of the proceeds
thereof) the Aggregate Exposure would not exceed the Borrowing Base at such
time.

 

Section 3.03  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties, in each case
upon such Lender Party’s release of its signature page to this Agreement from
escrow (which release may be made by written email confirmation or telephone
call from such Lender Party or through any counsel designated for such Lender
Party).

 

ARTICLE IV

 

Representations and Warranties

 

Section 4.01  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)                                  Loan Parties. Due Organization and
Formation; Good Standing; Corporate, Company and Partnership Power and
Authority; Capital Stock.  Each Loan Party (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is duly qualified and in good standing as a foreign entity in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed, except where
the failure to be so qualified or in good standing has not had or would not
reasonably be likely to have a Material Adverse Effect and (iii) has all
requisite power and authority (including, without limitation, all material
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted.  All of the outstanding capital stock of the Borrower has been
validly issued and is fully paid and non-assessable.

 

(b)                                 Loan Parties’ Subsidiaries;  Due
Organization and Formation; Good Standing; Corporate, Limited Liability Company
or Partnership Authorization and Authority; Capital Stock, Membership Interests,
Partnership Interests.  Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party as of the date of such
schedule, showing as of the date thereof (as to each such Subsidiary) the
jurisdiction of its incorporation or formation, the number of limited liability
company membership interests or partnership interests or shares of each class of
capital stock authorized, and the number outstanding, on the date thereof and
the percentage of the outstanding limited liability company membership
interests, partnership interests and shares of each such class owned (directly
or indirectly) by such Loan Party and the number of limited liability company
membership interests, partnership interests or shares covered by all outstanding
options, warrants, rights of conversion or purchase and similar rights at the
date hereof.  All of the outstanding capital stock, limited liability company
membership interests and partnership interests of all of such Subsidiaries have
been validly issued, are fully paid and non-assessable and are owned by such
Loan Party or one or more of its Subsidiaries free and clear of all Liens,
except those created

 

90

--------------------------------------------------------------------------------


 

under the Loan Documents and those created under the Senior Secured Notes
Documents.  Each such Subsidiary (i) is a corporation, limited liability company
or partnership (as applicable) duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(ii) is duly qualified and in good standing as a foreign corporation or other
entity in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed,
except where the failure to be so qualified or in good standing has not had or
would not reasonably be likely to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership (as
applicable)  power and authority (including, without limitation, all material
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted.

 

(c)                                  Due Authorization of Loan Documents;
Non-Contravention, Etc.  The execution, delivery and performance of each Loan
Document and each Senior Secured Notes Document have been duly authorized by all
necessary corporate, limited liability company or partnership (as applicable)
action on the part of each Loan Party that is a party thereto, and do not
(i) contravene such Loan Party’s charter or bylaws, partnership agreement or
limited liability company agreement, as the case may be, or any of its other
constitutive documents, (ii) violate any applicable provision of any material
law (including, without limitation, the Exchange Act and the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970), rule, regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award applicable to the Borrower or to its
Subsidiaries, (iii) result in a breach of, or constitute a default under, any
loan agreement, indenture, mortgage, deed of trust or other financial
instrument, or any contract or agreement, binding on or affecting any Loan
Party, any of its Subsidiaries or any of their properties except to the extent
that such breach or default would not result in a Material Adverse Effect or
(iv) except for the Liens created under the Loan Documents and the Senior
Secured Notes Documents, result in or require the creation or imposition of any
Lien upon or with respect to any of the properties of any Loan Party or any of
its Subsidiaries.

 

(d)                                 Governmental and Third Party Approvals. 
Other than those that would not reasonably be expected to have a Material
Adverse Effect, no authorization or approval or other action by, and no notice
to or filing with, any Governmental Authority or any other third party is
required for (i) the due execution, delivery, recordation, filing or performance
by any Loan Party of any Loan Document or any Senior Secured Notes Document to
which it is or is to be a party and (ii) the consummation of the transactions
contemplated by the Loan Documents and the Senior Secured Notes Documents.

 

(e)                                  Due Execution and Delivery; Binding
Obligation.  Each of the Loan Documents has been duly executed and delivered by
each Loan Party thereto and is the legal, valid and binding obligation of each
Loan Party thereto, enforceable against such Loan Party in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditor’s rights generally or by general
principles of equity.

 

(f)                                    Historical Financial Statements.  (i) 
The audited Consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2009, and the related Consolidated

 

91

--------------------------------------------------------------------------------


 

statements of income and cash flow of the Borrower and its Subsidiaries for the
fiscal year then ended, accompanied by an opinion of Deloitte & Touche LLP,
independent public accountants and (ii) the unaudited Consolidated balance sheet
of the Borrower and its Subsidiaries as at March 31, 2010, and the related
Consolidated statements of income and cash flow of the Borrower and its
Subsidiaries for the nine month period then ended, in each case certified by the
chief financial officer of the Borrower, and copies of which have been furnished
to each Lender Party, fairly present in all material respects, the Consolidated
financial condition of the Borrower and its Subsidiaries as at such dates and
the Consolidated results of the operations of the Borrower and its Subsidiaries
for the periods ended on such dates.  All such financial statements have been
prepared in accordance with GAAP applied on a consistent basis (unless otherwise
expressly noted therein) subject, in the case of the unaudited financial
statements, to normal year-end and audit adjustments and the absence of
footnotes.

 

(g)                                 Anti-Terrorism Laws.  To the best knowledge
of the Loan Parties, no such Loan Party nor any Subsidiary thereof: (i) is, or
is controlled by or is acting on behalf of, a Restricted Party; (ii) has
received funds or other property from a Restricted Party; or (iii) is in breach
of or is the subject of any action or investigation under any Anti-Terrorism
Law.

 

(h)                                 Forecasts.  The Consolidated forecasted
balance sheets, income statements and cash flows statements of the Borrower and
its Subsidiaries delivered to the Lender Parties prior to the Closing Date or
pursuant to Section 7.05 were prepared in good faith on the basis of the
estimates and assumptions stated therein, which estimates and assumptions were
believed to be reasonable and fair in the light of conditions existing at the
time made, it being understood by the Lender Parties that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results and such differences may be material.

 

(i)                                     No Material Adverse Effect.  After
giving effect to the Transaction (but for this purpose assuming that the
Transaction and the related financing had occurred prior to December 31, 2009),
since December 31, 2009, nothing has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect.

 

(j)                                     Other Information.  No information,
exhibit or report furnished by any Loan Party to the Administrative Agent or any
Lender Party in writing in connection with the negotiation of the Loan Documents
or pursuant to the terms of the Loan Documents contained any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements made herein and therein, taken as a whole, not misleading at such
time in light of the circumstances in which the same were made, it being
understood that for purposes of this Section 4.01(j), such factual information
does not include projections and pro forma financial information.

 

(k)                                  Litigation, Etc.  There is no action, suit,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries, including any Environmental Action, pending or, to the knowledge
of any Co-Borrower, threatened before any court, governmental agency or
arbitrator that (i) could reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement, any Note, any other Loan Document or any Related Document or the
consummation of the

 

92

--------------------------------------------------------------------------------


 

transactions contemplated hereby.

 

(l)                                     Compliance with Margin Regulations. 
(i) No Co-Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or any drawing under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.

 

(ii)                                  Following application of the proceeds of
each Advance or drawing under each Letter of Credit, not more than 25 percent of
the value of the assets (either of any Co-Borrower only or of any Co-Borrower
and its Subsidiaries on a Consolidated basis) subject to the provisions of
Section 6.01 or 6.04 or subject to any restriction contained in any agreement or
instrument between any Co-Borrower and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 9.05 will be Margin Stock.

 

(m)                               Employee Benefit Plans and ERISA Related
Matters.  (i)  Each Plan is in compliance with ERISA, the Internal Revenue Code
and any applicable Requirement of Law, except to the extent that any
non-compliance could not reasonably be expected to result in material liability
to any Loan Party; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan other than in connection with the Bankruptcy
Proceedings; no Multiemployer Plan is insolvent or in reorganization (or is
reasonably likely to be insolvent or in reorganization), and no written notice
of any such insolvency or reorganization has been given to the Borrower, any
Subsidiary or any ERISA Affiliate; each Plan is in compliance with the minimum
funding standards of Section 412 and 430 of the Internal Revenue Code and
Section 302 of ERISA, and has not applied for or received a waiver of the
minimum funding standard or an extension of any amortization period, within the
meaning of Section 412 of the Internal Revenue Code or Section 303 or 304 of
ERISA; neither any Loan Party nor any ERISA Affiliate has incurred (or is
reasonably expected to incur) any liability to or on account of a Plan pursuant
to Section 515, 4062, 4063, 4064 or 4069 of ERISA or Section 4971 or 4975 of the
Internal Revenue Code or has been notified in writing that it will incur any
liability under any of the foregoing Sections with respect to any Plan, and no
Loan Party has incurred (or is reasonably expected to incur) any liability to or
on account of a Plan pursuant to Section 409, 502(i) or 502(l) of ERISA or
Section 436(f) of the Internal Revenue Code or has been notified in writing that
it will incur any liability under any of the foregoing Sections with respect to
any Plan; no Loan Party or any ERISA Affiliate has incurred (or is reasonably
expected to incur) any liability under Sections 4201, 4204 or 4212 of ERISA to a
Multiemployer Plan or has been notified in writing that it will incur any
liability under any of the foregoing sections with respect to any Multiemployer
Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to any Loan Party or any ERISA Affiliate; and no lien imposed under the
Internal Revenue Code or ERISA on the assets of any Loan Party or any ERISA
Affiliate exists on account of any Plan (or is reasonably likely to exist) nor
has any Loan Party or any ERISA Affiliate been notified in writing that such a
lien will be imposed on the assets of any Loan Party or any ERISA Affiliate on
account of any Plan, except to the extent that a breach of any of the foregoing
representations and warranties in this Section 4.01(m)(i) would not result,
individually or in the aggregate, in an amount of liability that would be
reasonably likely to have a Material Adverse Effect.  No Plan has an Unfunded
Current

 

93

--------------------------------------------------------------------------------


 

Liability that would be reasonably likely to have a Material Adverse Effect.

 

(ii)                                  With respect to each scheme or arrangement
mandated by a government other than the United States (a “Foreign Government
Scheme or Arrangement”) and with respect to each employee pension or benefit
plan maintained or contributed to by any Subsidiary of any Loan Party that is
not subject to United States law (a “Foreign Plan”), except as in the aggregate
could not reasonably be expected to have Material Adverse Effect:

 

(A)                              Any employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or if applicable, accrued, in accordance
with normal accounting practices.

 

(B)                                The fair market value of the assets of each
funded Foreign Plan in Canada that is a registered pension plan and each other
funded Foreign Plan, together with any accrued contributions, is sufficient, in
the case of each Canadian funded Foreign Plan that is a registered pension plan
and each other funded Foreign Plan to provide for the accrued benefits
determined on a solvency basis, as of the date hereof, with respect to all
current and former participants in each such Foreign Plan according to the
actuarial assumptions and valuations most recently used to determine employer
contributions to such Foreign Plan.

 

(C)                                Each Foreign Plan required to be registered
has been registered and has been maintained in good standing with applicable
regulatory authorities.

 

(n)                                 Environmental Matters.  (i) Other than
instances of non-compliance that could not reasonably be expected to have a
Material Adverse Effect: (A) the Borrower and its Subsidiaries are in compliance
with all Environmental Laws and all Environmental Permits in all jurisdictions
in which the Borrower and each of its Subsidiaries are currently doing business
(including, without limitation having obtained all material Environmental
Permits required under Environmental Laws); and (B) the Borrower will comply and
cause each of its Subsidiaries to comply, in all material respects, with all
such Environmental Laws (including, without limitation, all Environmental
Permits required under Environmental Laws).

 

(ii)                                  Neither the Borrower nor any of its
Subsidiaries has treated, stored, transported or disposed of Hazardous Materials
at or from any currently or formerly owned real estate or facility relating to
its business in a manner that could reasonably be expected to result in a
Material Adverse Effect.

 

(iii)                               Except for non-compliance that could not
reasonably be expected to result in a Material Adverse Effect and except as
disclosed in Schedule 4.01(n), all past non-compliance with Environmental Laws
and Environmental Permits has been resolved without ongoing material obligations
or costs, and no circumstances exist to the knowledge of the Borrower or any of
its Subsidiaries that could (A) form the basis of an Environmental Action
against the Borrower or any of its Subsidiaries or any of the properties
described in the Mortgages that could reasonably be expected to result in a

 

94

--------------------------------------------------------------------------------


 

Material Adverse Effect or (B) cause any such property respectively owned by any
of them to be subject to any material restrictions on ownership, occupancy,
current use or transferability under any Environmental Law.

 

(iv)                              Except as disclosed in Schedule 4.01(n), as of
the Closing Date, none of the properties currently or formerly owned or operated
by the Borrower or any of its Subsidiaries is listed or proposed for listing on
the NPL or any analogous foreign, state or local list or, to the knowledge of
Borrower or any of its Subsidiaries, is adjacent to any such property.

 

(v)                                 Except as disclosed in Schedule 4.01(n) and
except for events or conditions that could not reasonably be expected to result
in a Material Adverse Effect, (A) neither the Borrower, any of its Subsidiaries
nor, to the knowledge of the Borrower or any of its Subsidiaries, any other
Person has owned or operated any underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by the Borrower or any of its Subsidiaries or
described in the Mortgages or, to their knowledge, on any property formerly
owned or operated by the Borrower or any of its Subsidiaries, (B) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by the Borrower or any of its Subsidiaries or described in the
Mortgages, (C) there are no wetlands or any areas subject to any legal
requirement or restriction in any way related to wetlands (including, without
limitation, requirements or restrictions related to buffer or transition areas
or open waters) at or affecting any property currently owned or operated by the
Borrower or any of its Subsidiaries or described in the Mortgages, and
(D) neither the Borrower, any of its Subsidiaries, nor, to the knowledge of the
Borrower or any of its Subsidiaries, any other Person has released or discharged
Hazardous Materials on any property currently or formerly owned or operated by
the Borrower or any of its Subsidiaries or described in any of the Mortgages.

 

(vi)                              Except as disclosed in Schedule 4.01(n) and
except for investigations, assessments or actions that could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries is undertaking, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of material quantities or concentrations of Hazardous Materials at any
site, location or operation, either voluntarily or pursuant to the order of any
governmental or regulatory authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by the Borrower or any of its Subsidiaries or described in the Mortgages have
been disposed of in a manner not reasonably expected to result in a Material
Adverse Effect.

 

(o)                                 Securities Laws.  Neither any Loan Party nor
any of its Subsidiaries is an “investment company,” or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended.

 

95

--------------------------------------------------------------------------------


 

(p)                                 Solvency.  The Loan Parties are, taken as a
whole on a Consolidated basis, Solvent.

 

(q)                                 Taxes.  Each Loan Party has timely filed or
caused to be filed all tax returns and reports required to have been filed and
has paid or caused to be paid all taxes, assessments and governmental charges or
levies required to have been paid by it, except (i) taxes, assessments and
governmental charges or levies that are being contested in accordance with the
proviso to Section 5.02, or (ii) to the extent that the failure to do so would
not, in the aggregate, reasonably be expected to result in a Material Adverse
Effect. As of the date hereof, no Co-Borrower is a party to any tax sharing or
similar arrangement with any Subsidiary Guarantor or any Affiliate of a
Subsidiary Guarantor.

 

(r)                                    Labor Matters.  Except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect: 
(i) there are no strikes or other labor disputes against the Borrower or any
other Subsidiary pending or, to the knowledge of the Borrower, threatened in
writing; (ii) hours worked by and payment made to employees of the Borrower or
any other Subsidiary have not been in violation of the FLSA or any other
equivalent and applicable law dealing with such matters; and (iii) all payments
due from the Borrower or any other Subsidiary on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Person.

 

(s)                                  Existing Debt.  Set forth on
Schedule 4.01(s) hereto is a complete and accurate list of all Existing Debt,
showing as of the date of such Schedule the principal amount outstanding
thereunder, the maturity date thereof and the amortization schedule therefor,
and such principal amount has not been increased from that amount shown on such
Schedule.

 

(t)                                    Owned Real Property.  Set forth on
Schedule 4.01(t) hereto is a complete and accurate list as of the Closing Date
of all real property owned by the Borrower or any of its Subsidiaries, showing
as of the Closing Date the street address, county or other relevant
jurisdiction, state and record owner thereof.  The Borrower or such Subsidiary
has good, marketable and insurable fee simple title to such real property, free
and clear of all Liens, other than Permitted Liens and Liens created under the
Loan Documents.  To the best of the Borrower’s knowledge, except as set forth on
Schedule 4.01(t), all of the improvements located on the properties listed on
Schedule 4.01(t) lie entirely within the boundaries of such properties and none
of such improvements violate any minimum setback requirements, other dimensional
regulations or restrictions of record.

 

(u)                                 Leased Real Property.  Set forth on
Schedule 4.01(u) hereto is a complete and accurate list as of the Closing Date
of all material leases of real property under which the Borrower or any of its
Subsidiaries is the lessee, showing as of the Closing Date the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual rental cost thereof.  Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

96

--------------------------------------------------------------------------------


 

(v)                                 Leases of Real Property.  Set forth on
Schedule 4.01(v) hereto is a complete and accurate list as of the Closing Date
of all material leases (the “Leases”) of real property under which the Borrower
or any of its Subsidiaries is the landlord, showing as of the Closing Date the
street address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof.  Each such lease is the legal,
valid and binding obligation of the lessee thereof, enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

(w)                               Intellectual Property.  Set forth on Part A of
Schedule 4.01(w) hereto is a complete and accurate list as of the Closing Date
of all U.S. registered patents, trademarks, trade names, service marks and
copyrights, and all applications therefor and licenses thereof, of the Loan
Parties, showing as of the Closing Date the jurisdiction in which registered and
the registration numbers.  Set forth on Part B of Schedule 4.01(w) hereto is a
list, which is complete and accurate in all material respects, as of the Closing
Date of all other registered patents, trademarks, trade names, service marks and
copyrights, and all applications therefor and licenses thereof, of the Loan
Party, showing as of the Closing Date the jurisdiction in which registered and
the registration numbers.

 

(x)                                   Senior Indebtedness; Subordination. 
(i) The Obligations of the Borrower under the Loan Documents constitute “Senior
Indebtedness” and “Designated Senior Indebtedness” of the Borrower under and as
defined in the Subordinated Debt Documents.  The Obligations of each Subsidiary
Guarantor under the Guarantee and Collateral Agreement constitute “Guarantor
Senior Indebtedness” of such Subsidiary Guarantor under and as defined in the
Subordinated Debt Documents and (ii) the subordination provisions contained in
the Subordinated Debt Documents are enforceable against the Borrower and/or the
other Loan Parties, to the extent such provisions are applicable to them, and
the holders of such Debt, in each case except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

(y)                                 Collateral Matters.

 

(i)                                     After taking the actions specified for
perfection therein, each Collateral Document, when executed and delivered, will
be effective under applicable law to create in favor of the Security Agent for
the ratable benefit of the Secured Parties a valid and enforceable security
interest in the Collateral subject thereto (the enforceability of the security
interest in which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law), and will, constitute a fully perfected Lien
on and security interest in all right, title and interest of the Loan Parties in
the Collateral subject thereto, prior and superior to the rights of any other
Person, except for rights and obligations secured by Permitted Liens and subject
to claims with a preference as a matter of law (it being understood that no
representation is made under this clause as to the creation, perfection or
priority of any

 

97

--------------------------------------------------------------------------------


 

Lien to the extent that such creation, perfection or priority is determined
under the law of a jurisdiction outside of the jurisdiction governing the laws
of the applicable Collateral Document purporting to create, perfect or establish
the priority of any such Liens).

 

(ii)                                  Each Mortgage, upon execution and delivery
by the parties thereto, will create in favor of the Security Agent (or such
other trustee as may be required or desired under local law), for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in and mortgage lien on the all the applicable mortgagor’s right, title and
interest in and to the properties subject thereto and the proceeds thereof, and
when the Mortgages have been filed or registered in the appropriate
jurisdiction, the Mortgages will constitute a fully perfected security interest
in and mortgage lien on all right, title and interest of the mortgagors in the
properties and the proceeds thereof, prior and superior in right to any other
Person (but subject to (i) Liens or other encumbrances for which exceptions are
taken in the policies of title insurance delivered in respect of the mortgaged
properties and (ii) Permitted Lien.

 

(z)                                   Borrowing Base Calculation.  The
calculation of the Borrowing Base pursuant to the most recent Borrowing Base
Certificate delivered pursuant to Section 7.12 and the valuation thereunder is
complete and accurate in all material respects.

 

(aa)                            Accounts.  The Administrative Agent may rely, in
determining which Accounts are Eligible Accounts, on all statements and
representations made by the Loan Parties with respect thereto.  Each Co-Borrower
hereby warrants, with respect to each Account at the time it is shown as an
Eligible Account in a Borrowing Base Certificate, that such Account is an
Eligible Account.

 

(bb)                          Inventory.  The Administrative Agent may rely, in
determining which Inventory is Eligible Inventory, on all statements and
representations made by the Loan Parties with respect thereto.  Each Co-Borrower
hereby warrants, with respect to any Inventory at the time it is shown as being
Eligible Inventory in a Borrowing Base Certificate, that such Inventory is
Eligible Inventory.

 

(cc)                            Flood Insurance.  With respect to parcels of
real property covered by the Mortgages which lie in an area designated as having
special flood hazards by the Federal Emergency Management Agency or any
successor agency thereto, the Loan Parties maintain flood insurance in an amount
which complies with the National Flood Insurance Program, as set forth in the
Flood Disaster Protection Act of 1973, as amended from time to time.

 

ARTICLE V

 

Affirmative Covenants

 

Section 5  Affirmative Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

 

98

--------------------------------------------------------------------------------


 

Section 5.01  Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA, and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970, except such as may be
contested in good faith or as to which a bona fide dispute may exist and except
to the extent that noncompliance therewith could not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.02  Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property prior to the date on which material penalties
attach thereto, and (ii) all lawful material claims that, if unpaid, might by
law become a material Lien upon the property of the Borrower or its Subsidiaries
not otherwise expressly permitted under this Agreement; provided, however, that
neither the Borrower nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim (x) that is being contested
in good faith and by proper proceedings and as to which appropriate reserves (in
the good faith judgment of its management) are being maintained in accordance
with GAAP or (y) to the extent the non-payment would not result in a Material
Adverse Effect.

 

Section 5.03  Maintenance of Insurance.  (i) Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (at the time the relevant coverage is placed or
renewed) in such amounts and covering such risks as is usually carried by
companies engaged in the same or similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and (ii) furnish to the Security Agent, upon its request therefor, full
information as to the insurance carried.  Such insurance shall include physical
damage insurance on all real and personal property (whether now owned or
hereafter acquired) and business interruption insurance.  The provisions of this
Section 5.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Collateral Documents that require the maintenance of
insurance.  If the Loan Parties shall fail to maintain insurance in accordance
with this Section 5.03, or if the Loan Parties shall fail to so endorse and
deposit all policies or certificates with respect thereto, the Security Agent
shall have the right (but shall be under no obligation) to procure such
insurance and each Co-Borrower jointly and severally agrees to reimburse the
Security Agent for all costs and expenses of procuring such insurance.

 

Section 5.04  Preservation of Corporate, Limited Liability Company and
Partnership Existence, Etc.  Preserve and maintain, and cause each of its 
Subsidiaries to preserve and maintain, its existence, legal structure, legal
name, rights (charter and statutory), permits, licenses, approvals, privileges
and franchises, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation or
amalgamation permitted under Section 6.03 and provided further that neither the
Borrower nor any of its Subsidiaries shall be required to preserve any right,
permit, license, approval, privilege or franchise if the Board of Directors of
the Borrower or such Subsidiary shall determine that the preservation thereof is
no longer desirable in the conduct of the business of the Borrower or such
Subsidiary,

 

99

--------------------------------------------------------------------------------


 

as the case may be, and that the loss thereof is not disadvantageous in any
material respect to the Borrower or such Subsidiary, as the case may be, or the
Lender Parties.

 

Section 5.05  Conduct of Business.  From and after the Closing Date, engage, and
cause its Subsidiaries (taken as a whole) to engage, primarily in (i) the
vehicle component business and any activity or business incidental, directly
related or similar thereto, or any other lines of business carried on by the
Borrower and its Subsidiaries on the Closing Date or utilizing the Borrower’s or
Subsidiaries’ manufacturing capabilities on the Closing Date and (ii) other
businesses or activities that constitute a reasonable extension, development or
expansion thereof or that are ancillary or reasonably related thereto.

 

Section 5.06  Visitation Rights.  At any reasonable time and from time to time,
upon reasonable notice and during normal business hours, permit any authorized
representatives designated by the Co-Collateral Agents, the Security Agent or
any Lender (provided that, unless an Event of Default shall have occurred and is
continuing, no more than two such visits and inspections may be made in any one
year and provided further that, to the extent practicable, the Co-Collateral
Agents or the Security Agent, as applicable, will coordinate any such visits and
inspections with visits and inspections), to examine and make copies of and
abstracts from the records and books of account of, and visit the properties,
plants and facilities of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants; provided that the Borrower may, if it so chooses,
be present at or participate in any such discussion.

 

Section 5.07  Appraisals and Field Exams.  Permit, and cause each Co-Borrower to
permit, employees and designated representatives of the Co-Collateral Agents, in
each case at the Co-Borrowers’ expense at reasonable times and (except during
the continuance of an Event of Default) upon reasonable notice, to conduct
appraisals of Inventory and field exams, in each case, at such times as the
Co-Collateral Agents reasonably deem necessary or appropriate (it being
acknowledged that a single field exam, appraisal or inspection may entail visits
to multiple locations of books, records and assets of the Co-Borrowers);
provided that during (A) the Fiscal Year ending December 31, 2010, the
Co-Collateral Agents shall not request that any appraisals of Inventory or field
exams be conducted unless an Event of Default exists and is continuing or Excess
Availability falls below $30,000,000 and (B) each Fiscal Year after the Fiscal
Year ending December 31, 2010, the Co-Collateral Agents shall not request that
more than two appraisals of Inventory and two field exams be conducted; provided
further that (x) if a Compliance Period exists, the Co-Collateral Agents may
request one additional appraisal of Inventory and one additional field exam be
conducted and (y) if an Event of Default exists and is continuing, none of the
foregoing limitations shall apply.  In connection with any such appraisal or
field exam, such employees and designated representatives of the Co-Collateral
Agents shall be permitted (i) to visit and inspect, in consultation with
officers of the Funds Administrator (other than during an Event of Default, in
which case, no such consultation shall be required) any properties or facilities
of any Co-Borrower, (ii) to examine the books of account of any Co-Borrower and
discuss the affairs, finances and accounts of any Co-Borrower with, and be
advised as to the same by, its officers and independent accountants (provided
that an officer of the Funds Administrator may attend such discussions with such
accountants) and (iii) to verify Eligible Accounts and/or Eligible Inventory
(subject to reasonable requirements of

 

100

--------------------------------------------------------------------------------


 

confidentiality, including requirements imposed by law or contract).  The
Co-Collateral Agents shall have no duty to any Co-Borrower to make any
inspection, or to share any results of any inspection, appraisal or report with,
the Co-Borrowers.  The Co-Borrowers and each of the Subsidiary Guarantors
acknowledge that all inspections, appraisals and reports are prepared by the
Security Agent for the benefit of the Lenders and for their purposes, and
neither the Co-Borrowers nor any of the Subsidiary Guarantors shall be entitled
to rely upon them.

 

Section 5.08  Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with GAAP.

 

Section 5.09  Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business (including intellectual
property) in good working order and condition, ordinary wear and tear excepted,
in each case consistent with past practice, and will from time to time make or
cause to be made all appropriate repairs, renewals and replacements thereof,
except where the failure to do so would not reasonably be likely to have a
Material Adverse Effect.

 

Section 5.10  Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate, other than
(i) transactions between or among the Loan Parties and any Subsidiaries of the
Borrower; (ii) reasonable and customary fees paid to members of the Borrower’s
board of directors; (iii) the transactions permitted by Section 6.06;
(iv) transactions otherwise expressly permitted hereunder.

 

Section 5.11  Covenant to Guarantee Obligations and to Give Security.  When
(a) any new Subsidiary of the Borrower is formed or acquired by the Borrower or
any of its Subsidiaries, or (b) the acquisition of any property, real or
personal, by any Loan Party is made, and such property, in the judgment of the
Administrative Agent, shall not already be subject to a perfected first priority
security interest in favor of the Security Agent for the benefit of the Secured
Parties, then, in each case at the expense of the Borrower:

 

(i)                                     within twenty (20) days after such
formation or acquisition or such longer period as the Security Agent may agree,
in the case of a new Subsidiary that is a U.S. Subsidiary of the Borrower or any
of its Subsidiaries or a Co-Borrower, cause each such Subsidiary to duly execute
and deliver to the Security Agent an Assumption Agreement under which such
Subsidiary becomes a Subsidiary Guarantor and a Grantor (as defined in the
Guarantee and Collateral Agreement) and/or a Co-Borrower; provided that no
Subsidiary which is not wholly-owned (directly or indirectly) by the Borrower
and the organizational documents or agreements with other shareholders of which
prohibit the execution, delivery or performance of any such Assumption Agreement
shall be required to execute, deliver or perform such Assumption Agreement if,
after using its

 

101

--------------------------------------------------------------------------------


 

reasonable efforts, the Borrower has failed to obtain any necessary consents or
approvals for the issuance of such Assumption Agreement,

 

(ii)                                  within twenty (20) days after such
formation or acquisition in the case of a wholly-owned Subsidiary which is a
first-tier Subsidiary of (x) the Borrower or (y) any other Subsidiary that is a
U.S. Subsidiary, cause the Borrower (or other relevant Subsidiary) or such
longer period as the Security Agent may agree, to pledge the stock or other
equity interests of each such Subsidiary and to duly execute and deliver such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Security Agent deems necessary or advisable to grant to the Security Agent,
for the benefit of the Secured Parties, a security interest in 100% of the
issued and outstanding stock or other equity interests of such Subsidiary owned
by the Borrower or such other Loan Party, together with delivery to the Senior
Secured Notes Collateral Agent of certificates representing such pledged stock
or other equity interests accompanied by undated stock powers or other
appropriate powers or assignments executed in blank; provided, in the case of a
first-tier Subsidiary which is a Foreign Subsidiary, the Borrower (or other
relevant Subsidiary) shall not be required to pledge more than 66% of the issued
and outstanding voting stock or other equity interests of such Subsidiary, and
provided further that the stock of any Subsidiary which is not wholly-owned
(directly or indirectly) will be owned by a wholly-owned Subsidiary of the
Borrower whose stock or other equity interests have been pledged in accordance
with the Loan Documents,

 

(iii)                               within twenty (20) days after such request,
formation or acquisition or such longer period as the Security Agent may agree,
furnish to the Security Agent all necessary information with respect to such
Subsidiary and its Subsidiaries which may be required to update the applicable
Schedules to this Agreement and to the Collateral Documents, respectively,

 

(iv)                              within thirty (30) days after such request,
formation or acquisition or such longer period as the Security Agent may agree,
in the case of a new Subsidiary that is a U.S. Subsidiary of the Borrower or any
of its Subsidiaries, duly execute and deliver, and cause each such Subsidiary,
and cause each direct and indirect parent of such Subsidiary to duly execute and
deliver to the Security Agent Mortgages, pledges, proper financing statements,
assignments, assumption agreements and other security agreements, as specified
by and in form and substance reasonably satisfactory to the Security Agent,
securing payment of all the Obligations of the Loan Parties under the Loan
Documents and constituting Liens on all such properties in each case to the
extent permitted by, and in accordance with the terms of, the Intercreditor
Agreement; provided that, no Subsidiary which is not wholly-owned (directly or
indirectly) by the Borrower and the organizational documents or agreements with
other shareholders of which prohibit the execution, delivery or performance of
any such Mortgages, pledges, proper financing statements, assignments,
assumption

 

102

--------------------------------------------------------------------------------


 

agreements and other security agreements shall be required to execute, deliver
or perform such Mortgages, pledges, proper financing statements, assignments,
assumption agreements and other security agreements if, after using its
reasonable efforts, any Co-Borrower has failed to obtain any necessary consents
or approvals for the execution, delivery or performance of such Mortgages,
pledges, proper financing statements, assignments, assumption agreements and
other security agreements,

 

(v)                                 within thirty (30) days after such request,
formation or acquisition or such longer period as the Security Agent may agree,
duly execute and deliver, and cause each such Subsidiary, and cause each direct
and indirect parent of such Subsidiary (other than any Foreign Subsidiary) to
take whatever action (including, without limitation, the recording of mortgages,
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Security Agent to vest in the Security Agent (or
in any representative of the Security Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the mortgages,
pledges, assignments, assumption agreements and other security agreements
delivered pursuant to this Section 5.11, enforceable against all third parties
in accordance with their terms,

 

(vi)                              as promptly as practicable after such request,
formation or acquisition, deliver, upon the reasonable request of the Security
Agent, to the Security Agent with respect to each parcel of real property owned,
leased or held by the entity that has a fair market value in excess of
$2,000,000 and is the subject of such request, formation or acquisition a
Mortgage, Mortgage Policy, survey (if available), environmental assessment
report (if available) and, to the extent available, engineering, soils and other
reports, each in scope, form and substance reasonably satisfactory to the
Security Agent in each case to the extent permitted by, and in accordance with
the terms of, the Intercreditor Agreement and if any such real property lies in
an area designated as having special flood hazards by the Federal Emergency
Management Agency or any successor agency thereto, deliver to the Security Agent
evidence in form and substance reasonably satisfactory to the Security Agent
that the applicable Loan Party maintains flood insurance on such real property
in an amount which complies with the National Flood Insurance Program, as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time; provided, however, that (1) to the extent that the Borrower or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall promptly after the receipt
thereof be delivered to the Security Agent, and (2) the Security Agent may, in
its sole discretion, waive any of the foregoing requirements with respect to any
such parcels of real property owned, leased or held (other than the requirement
to maintain flood insurance),

 

(vii)                           at any time and from time to time, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Security Agent may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, mortgages, pledges, assignments, security agreements and
assumption agreements,

 

103

--------------------------------------------------------------------------------


 

(viii)                        cause any Subsidiary that guarantees the
Borrower’s Obligations under the Senior Secured Notes Documents or the Existing
Senior Convertible Notes Documents to take any and all actions under this
Section 5.11 as the Security Agent may deem necessary or advisable; and

 

(ix)                                within sixty (60) days after such request or
such longer period as the Security Agent may agree, deliver to the
Administrative Agent, the Co-Collateral Agents and the Security Agent a signed
copy of a favorable opinion, addressed to the Administrative Agent, the
Co-Collateral Agents and the Security Agent, of counsel for the Borrower
reasonably acceptable to the Security Agent as to the matters contained in this
Section 5.11, as to such guarantees and security agreements being legal, valid
and binding obligations of the Borrower and its Subsidiaries enforceable in
accordance with their terms and as to such other matters as the Security Agent
may reasonably request.

 

Section 5.12  Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties in accordance, in all material
respects, with the requirements of all Environmental Laws; provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
conduct any investigation, study, sampling and testing, or to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith or as to which a bona fide dispute may
exist and except to the extent that non-compliance therewith could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.13  Preparation of Environmental Reports.  At the request of the
Administrative Agent from time to time if the Administrative Agent reasonably
believes the Borrower has failed to comply with the provisions of Section 5.12,
provide to the Lender Parties within sixty (60) days after such request, at the
expense of the Borrower, an environmental site assessment report for any of its
or its Subsidiaries’ properties described in such request, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request, to the Administrative Agent, the Lender
Parties, such firm and any agents or representatives thereof an irrevocable
non-exclusive license, subject to the rights of tenants, to enter upon
reasonable notice onto its or their respective properties to undertake such an
assessment.

 

104

--------------------------------------------------------------------------------


 

Section 5.14  Know Your Customer Requests.  If:

 

(a)                                  a change in any Requirement of Law occurs
after the Closing Date;

 

(b)                                 any change in the status of a Loan Party or
the composition of the shareholders of a Loan Party after the Closing Date; or

 

(c)                                  a proposed assignment or transfer by a
Lender of any of its rights and obligations under this Agreement to a party that
is not a Lender prior to such assignment or transfer,

 

and this obliges the Administrative Agent or any Lender (or, in the case of
paragraph (c) above, any prospective new Lender) to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, promptly upon the request
of the Administrative Agent, in its capacity as a Lender or on behalf of any
Lender, to the Funds Administrator supply, or procure the supply of, such
documentation and other evidence as is reasonably requested in good faith by the
Administrative Agent (for itself or on behalf of any Lender, or, in the case of
the event described in paragraph (c) above, on behalf of any prospective new
Lender) in order for the Administrative Agent, such Lender or, in the case of
the event described in paragraph (c) above, any prospective new Lender to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.

 

Section 5.15  Restricted Accounts.  At all times after the Closing Date, with
respect to the Loan Parties only, cause to be maintained a system of Deposit
Accounts complying with each of the requirements set forth below:

 

(a)                                  Cash Management Control Agreement.  With
respect to each Deposit Account (other than an Excluded Account), the Loan
Parties shall deliver to the Security Agent a Cash Management Control Agreement
(and each such Cash Management Control Agreement may cover more than one Deposit
Account) with respect to such Deposit Account, which Cash Management Control
Agreement shall be delivered (i) with respect to any such Deposit Account in
existence on the Closing Date or opened prior to the date thirty (30) days after
the Closing Date, on or prior to such thirtieth (30th) day, and (ii) with
respect to any such Deposit Account opened after such thirtieth (30th) day, on
the date such new Deposit Account is opened.

 

(b)                                 Lockbox Accounts.  Each Loan Party shall
instruct all Account Debtors of such Loan Party to remit all payments with
respect to all Accounts of such Account Debtor to the applicable “P.O. Boxes” or
“Lockbox Addresses” of a Collection Bank, which remittances shall be collected
by the applicable Collection Bank and deposited in the applicable Lockbox
Account.  All amounts received by any Loan Party and any Collection Bank in
respect of any Account shall upon receipt be deposited into a Lockbox Account or
directly into the Core Concentration Account.  At the close of each Business
Day, the Funds Administrator will cause all credit balances in each Lockbox
Account to be transferred to the Core Concentration Account.  During a Dominion
Period, the Cash

 

105

--------------------------------------------------------------------------------


 

Management Control Agreements with each Collection Bank shall provide that such
Collection Bank will follow instructions received from the Security Agent with
respect to its Lockbox Accounts.  The Funds Administrator and each Loan Party
agrees that it will not cause any proceeds of any Lockbox Account to be
otherwise redirected.  The Security Agent agrees that it will not send notices
of control to any Collection Bank unless a Dominion Period exists or an Event of
Default exists and is continuing.

 

(c)                                  Core Concentration Account.  (A) The
Borrower will maintain a Deposit Account with DBTCA or a financial institution
reasonably acceptable to the Administrative Agent (DBTCA or such financial
institution, the “Core Concentration Account Bank”) in the name of the Borrower
(the “Core Concentration Account”), which shall be under the “control” (as
defined in Section 9-104 of the UCC) of the Security Agent.  The Loan Parties
agree that (A) no amounts shall be deposited in the Core Concentration Account
except as expressly contemplated by Section 5.15(b) and Section 5.15(e); (B) at
any time in which no Dominion Period exists or an Event of Default exists and is
continuing, the Funds Administrator may cause the amounts held in the Core
Concentration Account to be withdrawn and applied in accordance with this
Agreement; (C) during any Dominion Period, the Cash Management Control Agreement
relating to the Core Concentration Account shall provide that upon notice from
the Security Agent to the Core Concentration Account Bank, all collected amounts
held in the Core Concentration Account shall be sent by ACH or wire transfer no
less frequently than once per Business Day to an account maintained by the
Administrative Agent for application pursuant to the instructions of the
Administrative Agent towards repayment of Advances or towards satisfaction of
the Obligations (but not to cash collateralize Letters of Credit unless an Event
of Default is continuing) in all cases subject to and as required under
Section 2.06(b)(ii); and, so long as the Core Concentration Account Bank has not
received notice that any Event of Default shall then be continuing, any balance
remaining after such application shall be released to the Borrower subject to
and in accordance with Section 2.06(b)(ii); and (D) at any time when an Event of
Default exists and is continuing, the Cash Management Control Agreement relating
to the Core Concentration Account shall provide that upon notice from the
Security Agent to the Core Concentration Account Bank, all collected amounts
held in the Core Concentration Account shall be sent by ACH or wire transfer no
less frequently than once per Business Day to an account maintained by the
Administrative Agent for application pursuant to the instructions of the
Administrative Agent in accordance with the requirements set forth in this
Agreement and (to the extent applicable) the Intercreditor Agreement towards
repayment of Advances or towards satisfaction of the Obligations (including to
cash collateralize Letters of Credit).  The Funds Administrator and each Loan
Party agrees that it will not cause any proceeds of the Core Concentration
Account to be otherwise redirected.  The Security Agent agrees that it will not
send notices of control to any Core Concentration Account Bank unless a Dominion
Period exists or an Event of Default exists and is continuing.

 

(d)                                 Cash Collateral Account.  The Loan Parties
will, on or prior to the date thirty (30) days after the Closing Date, or such
longer period as agreed to by the Security Agent, establish one or more Deposit
Accounts with DBTCA (which shall be interest bearing accounts at market rates)
(each a “Cash Collateral Account” and collectively the

 

106

--------------------------------------------------------------------------------


 

“Cash Collateral Accounts”), under the “control” (as defined in Section 9-104 of
the UCC) of the Security Agent, into which (i) all cash received constituting
payments in respect of Collateral (other than Accounts) received after the
exercise of remedies under this Agreement or any other Loan Document or the
taking of any Enforcement Action shall be deposited by the Borrower and
(ii) amounts shall be deposited by the Co-Borrowers as required pursuant to
Section 2.03(f).

 

(e)                                  Other Amounts.  All amounts received in
cash from any other source that do not constitute payments in respect of
Accounts of any Loan Parties or payments in respect of other Collateral, shall
upon receipt be deposited into a Lockbox Account, directly into the Core
Concentration Account or, to the extent permitted hereunder in the case of
amounts not constituting payments in respect of Accounts of any Loan Parties or
payments in respect of other Collateral, an Excluded Account or a Disbursement
Account.

 

(f)                                    Withdrawals.  At any time when no
Dominion Period exists, the Borrower and its Subsidiaries shall be permitted to
withdraw amounts from any Deposit Account (including any Core Concentration
Account) in accordance with the terms of any applicable Cash Management Control
Agreement.  During a Dominion Period, upon payment of all outstanding Advances
and so long as no Event of Default is continuing, with respect to each Deposit
Account other than any Lockbox Accounts or any Core Concentration Account, the
operation of which are governed by Section 5.15(b) and (c) above respectively,
the Borrower and its Subsidiaries may withdraw and apply any amount standing to
the credit of any such Deposit Account in accordance with the terms of any
applicable Cash Management Control Agreement and apply such amount in accordance
with the terms of this Agreement.

 

(g)                                 Excluded Accounts.  Notwithstanding anything
to the contrary set forth above in clauses (a) through (f), inclusive, no
Co-Borrower shall be permitted to transfer amounts to any Excluded Account that
is a petty cash account or to any other Excluded Account in an amount that would
cause the balance in such Excluded Accounts that are petty cash accounts to
exceed $2,500,000 in the aggregate for all such accounts.

 

Section 5.16  ABL Priority Collateral.  Cause all proceeds received by any Loan
Party in cash or Cash Equivalents in respect of (a) any Recovery Event relating
to ABL Priority Collateral or (b) any sale, transfer, disposition or assignment
of any ABL Priority Collateral not giving rise to an Account to be deposited
directly upon receipt in a Lockbox Account or the Core Concentration Account.

 

Section 5.17  Designated Senior Indebtedness.  The Borrower hereby designates
the Obligations to be “Designated Senior Indebtedness” under the Existing Senior
Convertible Notes Indenture.

 

Section 5.18  Use of Proceeds.  The proceeds of the issuance of the Senior
Secured Notes will be used to (a) repay in full in cash all outstandings and
terminate all commitments under the Existing Credit Agreement and (b) to the
extent any proceeds from the issuance of the Senior Secured Notes remain after
the application of such proceeds per clause (a)

 

107

--------------------------------------------------------------------------------


 

of this paragraph, to pay fees and expenses incurred in connection with the
Transaction and (c) to the extent any proceeds from the issuance of the Senior
Secured Notes remain after the application of such proceeds per clauses (a) and
(b) of this paragraph, to provide working capital for the Borrower and its
Subsidiaries and for other general corporate purposes.

 

Section 5.19  Permitted Acquisitions.  (a)  Subject to the provisions of this
Section 5.19 and the requirements contained in the definition of Permitted
Acquisition, the Borrower and each Wholly-Owned Subsidiary of the Borrower which
is a Subsidiary Guarantor may from time to time effect Permitted Acquisitions,
so long as (in each case except to the extent the Majority Lenders otherwise
specifically agree in writing in the case of a specific Permitted Acquisition): 
(A) the Payment Conditions are satisfied at the time of the consummation of the
proposed Permitted Acquisition and immediately after giving effect thereto and
(B) the Funds Administrator shall have given to the Administrative Agent and the
Lenders at least 10 Business Days’ prior written notice of any Permitted
Acquisition (or such shorter period of time as may be reasonably acceptable to
the Administrative Agent), which notice shall describe in reasonable detail the
principal terms and conditions of such Permitted Acquisition; (C) all
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Permitted Acquisition (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; and (D) the Funds Administrator shall have
delivered to the Administrative Agent and each Lender a certificate executed by
its chief financial officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (A) through (C),
inclusive, and containing the calculations (in reasonable detail) required by
preceding clause (A).

 

(b)                         At the time of each Permitted Acquisition involving
the creation or acquisition of a Subsidiary, or the acquisition of capital stock
or other Equity Interest of any Person, the capital stock or other Equity
Interests thereof created or acquired in connection with such Permitted
Acquisition shall be pledged for the benefit of the Secured Parties pursuant to
(and to the extent required by) the Guarantee and Collateral Agreement, to the
extent required pursuant to Section 5.11.

 

(c)                          The Borrower will cause each Subsidiary which is
formed to effect, or is acquired pursuant to, a Permitted Acquisition to comply
with, and to execute and deliver all of the documentation as and to the extent
required by, Section 5.11, to the reasonable satisfaction of the Security Agent.

 

(d)                         The consummation of each Permitted Acquisition shall
be deemed to be a representation and warranty by the Borrower that the
certifications pursuant to this Section 5.19 are true and correct and that all
conditions thereto have been satisfied and that the same is permitted in
accordance with the terms of this Agreement, which representation and warranty
shall be deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Article IV and Article IX.

 

108

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Section 6  Negative Covenants.  So long as any Advance shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Co-Borrower will, at any time:

 

Section 6.01  Liens, Etc.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, except:

 

(a)                                  (x) Liens created under the Loan Documents
and (y) Liens on Collateral owned by the Loan Parties and created by or pursuant
to the Senior Secured Notes Security Documents (in each case subject to the
terms of the Intercreditor Agreement);

 

(b)                                 Permitted Liens;

 

(c)                                  Liens existing on the date hereof and
described on Schedule 6.01 hereto;

 

(d)                                 (i) purchase money Liens upon or in real
property or equipment acquired or held by the Borrower or any of its
Subsidiaries in the ordinary course of business to secure the purchase price of
such property or equipment or to secure Debt incurred solely for the purpose of
financing the acquisition, construction or improvement of any such property or
equipment to be subject to such Liens, or Liens existing on any such property or
equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that do not secure the purchase price), or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount and (ii) Liens to secure Debt incurred within 270 days of the
acquisition, construction or improvement of fixed or capital assets to finance
the acquisition, construction or improvement of such fixed or capital assets or
otherwise incurred during such 270 day period in respect of Capital
Expenditures; provided, however, that no such Lien shall extend to or cover any
property other than the property or equipment being acquired, constructed or
improved, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; and provided further, however, that the aggregate principal amount of
the Debt secured by Liens permitted by this clause (d) shall not exceed the
aggregate amount permitted under Section 6.02(h)) at any time outstanding and
that any such Debt shall not otherwise be prohibited by the terms of the Loan
Documents;

 

(e)                                  Liens arising in connection with
Capitalized Leases permitted under Section 6.02(h)); provided that no such Lien
shall extend to or cover any Collateral or assets other than the assets subject
to such Capitalized Leases;

 

(f)                                    Liens on property of a Person existing at
the time such Person becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any

 

109

--------------------------------------------------------------------------------


 

Subsidiary of the Borrower in accordance with Section 6.03; provided that such
Liens were not created in contemplation of such merger, consolidation or
investments and do not extend to any assets other than those of the Person
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary;

 

(g)                                 the replacement, extension or renewal of any
Lien permitted hereunder upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby;

 

(h)                                 Liens on the assets of Foreign Subsidiaries
to secure Debt permitted to be incurred under Section 6.02(j);

 

(i)                                     Liens on property acquired pursuant to a
Permitted Acquisition, provided that the Debt secured by such Liens is permitted
pursuant to Section 6.02(r) and such Liens are not incurred in connection with,
or in contemplation or anticipation of, such Permitted Acquisition and do not
attached to any asset of the Borrower or any other asset of its Subsidiaries;

 

(j)                                     other Liens on non-ABL Priority
Collateral securing Obligations of the Borrower and its Subsidiaries not
otherwise permitted by Section 6.01 that (x) do not materially impair the use of
such assets in the operation of the business of the Borrower and any of its
Subsidiaries and (y) do not secure Obligations in an aggregate principal amount
exceeding $5,000,000 at any time outstanding; and

 

(k)                                  Liens on non-ABL Priority Collateral
securing Debt incurred pursuant to Section 6.02(t) so long as the Payment
Conditions are satisfied both before and after giving effect to such Liens.

 

Section 6.02  Debt.  Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Debt other
than:

 

(a)                                  Debt under the Loan Documents;

 

(b)                                 the Senior Secured Notes in an aggregate
principal amount outstanding as of the Closing Date (as subsequently reduced by
the amount of any payments or prepayments of principal thereof made after the
Closing Date) and any Permitted Refinancing Debt in respect thereof;

 

(c)                                  the Existing Senior Convertible Notes in an
aggregate principal amount outstanding as of the Closing Date (and any additions
of paid in kind interest to the outstanding principal amount thereof) (as
subsequently reduced by the amount of any payments or prepayments of principal
thereof made after the Closing Date);

 

(d)                                 in the case of the Borrower only,
Subordinated Debt that is (i) additional senior convertible notes issued on
terms that are identical to the Existing Senior Convertible Notes or (ii) other
Subordinated Debt, in each case that (x) is unsecured and subordinated to the
Obligations of the Co-Borrowers hereunder on the terms required by

 

110

--------------------------------------------------------------------------------


 

the definition of “Subordinated Debt” and (y) has a scheduled maturity that is
later than six (6) months following the scheduled final maturity date of the
Facility (all Subordinated Debt satisfying the foregoing, “Permitted
Subordinated Debt”) in each case so long as the Payment Conditions are satisfied
both before and after giving effect to the incurrence of such Debt;

 

(e)                                  in the case of Subsidiary Guarantors only,
guaranty Obligations in respect of (i) the Senior Secured Notes, (ii) Permitted
Subordinated Debt of the Borrower or (iii) Other Permitted Debt; provided that
such guaranty Obligations of Permitted Subordinated Debt are unsecured and
subordinated on the same terms as the Obligations of the Borrower in respect of
such Permitted Subordinated Debt are subordinated;

 

(f)                                    the Existing Debt and any Debt extending
the maturity of, or refunding or refinancing, in whole or in part, any Existing
Debt; provided that the terms of any such extending, refunding or refinancing
Debt, and of any agreement entered into and of any instrument issued in
connection therewith, are not prohibited by the Loan Documents; provided further
that the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing plus the amount of fees and expenses incurred in
connection with such extension, refunding or refinancing, and the direct and
contingent obligors therefor shall not be changed, as a result of or in
connection with such extension, refunding or refinancing;

 

(g)                                 in the case of Accuride Canada only, Debt
incurred on the Closing Date in the form of an intercompany loan made by the
Borrower, the proceeds of which are to be used to repay outstanding obligations
of Accuride Canada under the Existing Credit Agreement, provided that the
conditions in the proviso to Section 6.02(p) are satisfied;

 

(h)                                 Debt secured by Liens permitted by
Section 6.01(d) and Capitalized Leases not to exceed an aggregate principal
amount equal to $15,000,000 at any time outstanding;

 

(i)                                     Debt in respect of Hedge Agreements
incurred in the ordinary course of business and providing protection to the
Borrower and its Subsidiaries against fluctuations in currency values or
commodity prices in connection with the Borrower’s or its Subsidiaries’
operations, in either case; provided that such Hedge Agreements are bona fide
hedging activities and are not entered into for speculative purposes;

 

(j)                                     in the case of any Foreign Subsidiary
only,  Debt in an aggregate principal amount, when aggregated with any Debt
incurred by all other Foreign Subsidiaries pursuant to this clause (j), not to
exceed $10,000,000 at any time outstanding;

 

(k)                                  Debt consisting of an undertaking by the
Borrower to guaranty the obligations of Foreign Subsidiaries  with respect to
Debt in an aggregate principal amount not to exceed the amount of Debt permitted
to be incurred by such Foreign Subsidiaries pursuant to Section 6.02(j);

 

111

--------------------------------------------------------------------------------


 

(l)                                     Debt consisting of promissory notes
issued with respect to any repurchase of capital stock (and/or options or
warrants in respect thereof) permitted to be purchased pursuant to
Section 6.06(c) in an aggregate principal amount not to exceed $1,000,000 during
the term of the Facility; and

 

(m)                               endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

 

(n)                                 Debt consisting of guaranty Obligations in
the ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of the Borrower and its Subsidiaries;

 

(o)                                 Debt in respect of any bankers’ acceptance,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business; and

 

(p)                                 (i) Debt owed by any Loan Party to any other
Loan Party, (ii) Debt owed by any non-Loan Party to any other non-Loan Party,
(iii) Debt owed by any Loan Party to any non-Loan Party and (iv) Debt owed to
any Loan Party by any non-Loan Party in an amount not exceeding the amount of
any Investment made pursuant to, and permitted under, Section 6.05(g) and/or
Section 6.05(h), provided that, (x) to the extent that the Administrative Agent
requires that an intercompany loan is evidenced by a promissory note, such
promissory note shall be in form and substance reasonably satisfactory to the
Administrative Agent, (y) each intercompany loan owed by a Loan Party to a
non-Loan Party shall be subject to subordination provisions or a subordination
agreement substantially in the form attached hereto as Exhibit P or otherwise in
form and substance reasonably satisfactory to the Administrative Agent (such
agreement, the “Subordination Agreement”), subordinating the obligations of such
Loan Party thereunder to the Obligations of such Loan Party under this Agreement
and the other Loan Documents and (z) each intercompany loan owed to a Loan Party
shall be pledged by that Loan Party as security under the Collateral Documents;

 

(q)                                 Debt of any Person existing at the time such
Person is merged into or consolidated or amalgamated with the Borrower or any
Subsidiary or becomes a Subsidiary of the Borrower or any other Loan Party in
accordance with the provisions of Section 6.05(l); provided that (x) such Debt
was not incurred in contemplation of such merger, consolidation, amalgamation or
investment and (y) the aggregate principal amount of all Debt incurred under
this clause (q) shall in no event exceed $10,000,000 in the aggregate at any
time outstanding;

 

(r)                                    Debt of any Person acquired pursuant to a
Permitted Acquisition (or Debt assumed at the time of a Permitted Acquisition)
(any such Debt, “Permitted Acquired Debt”), provided that (x) neither the
Borrower nor any Subsidiary which consummated such Permitted Acquisition is
liable for such Debt, (y) such Debt was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition and (z) Payment
Conditions are satisfied both before and after giving effect to the incurrence
of such Debt;

 

112

--------------------------------------------------------------------------------


 

(s)                                  other Debt outstanding in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding (such Debt
incurred pursuant to this clause (s), “Other Permitted Debt”); and

 

(t)                                    Debt of any Person incurred in order to
finance a Permitted Acquisition so long as the Payment Conditions are satisfied
both before and after giving effect to the incurrence of such Debt.

 

Section 6.03  Mergers, Etc.  Merge into or consolidate or amalgamate with any
Person or permit any Person to merge into or consolidate or amalgamate with it,
or permit any of its Subsidiaries to do so, except that:

 

(a)                                  any Subsidiary of the Borrower may merge
into or amalgamate with or consolidate with any other Subsidiary of the
Borrower; provided that, in the case of any such merger, amalgamation or
consolidation involving a Subsidiary which is a Loan Party, the Person formed by
such merger or consolidation or the amalgamated entity shall be a Loan Party;

 

(b)                                 any Subsidiary of the Borrower may merge
into or amalgamate with or consolidate with the Borrower; provided that such
Subsidiary shall have no Debt, other than Debt permitted to be incurred by the
Borrower under Section 6.02 and provided further the Borrower shall be the
surviving entity in any such merger or consolidation;

 

(c)                                  Permitted Acquisitions may be consummated
in accordance with Section 5.19; and

 

(d)                                 in connection with any Investment permitted
under Section 6.05, the Borrower or any Loan Party may merge into or amalgamate
with or consolidate with any other Person or permit any other Person to merge
into or amalgamate with or consolidate with it; provided that (w) in the case of
any such merger, amalgamation or consolidation involving a Loan Party, the
Person surviving such merger, amalgamation or consolidation shall be the
Borrower or a Loan Party, as the case may be, or shall assume all obligations of
the Borrower or such Loan Party, as the case may be, under the Loan Documents in
a manner reasonably satisfactory to the Administrative Agent, (x) such merger,
amalgamation or consolidation shall not result in a Change of Control,
(y) immediately after such transaction no Event of Default or Default exists and
(z) the Person surviving such merger or consolidation or the amalgamated entity
shall have no Debt other than Debt permitted to be incurred under Section 6.02.

 

Section 6.04  Sales, Etc., of Assets.  Sell, lease, transfer or otherwise
dispose of, or permit any of its Subsidiaries to sell, lease, transfer or
otherwise dispose of, any assets, or grant any option or other right to
purchase, lease or otherwise acquire any assets, except:

 

(a)                                  sales, transfers or other dispositions of
used or surplus equipment, vehicles, inventory or other assets in the ordinary
course of its business;

 

(b)                                 sales or contributions of equipment or other
personal property or all or part of any business to Subsidiaries; provided that
(x) in the case of any transfer to a

 

113

--------------------------------------------------------------------------------


 

Subsidiary that is a Loan Party, any security interests granted to the Security
Agent for the benefit of the Secured Parties pursuant to the Collateral
Documents in the assets so transferred shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
transfer) and all actions required to maintain such perfected status have been
taken, (y) that the aggregate fair market value of the assets so sold or
contributed to Foreign Subsidiaries by the Borrower or any Domestic Subsidiary
(determined, in each case, at the time of such sale or contribution) does not
exceed $5,000,000 during the term of this Agreement and (z) for such sales
generating Net Cash Proceeds in excess of $2,500,000 or for such sales or
contributions comprised of assets in the Borrowing Base, the Borrower delivers
to the Administrative Agent a pro forma Borrowing Base Certificate showing the
effects of such transaction on the Borrowing Base;

 

(c)                                  sales or contributions of equipment or
other personal property or all or part of any business to joint ventures;
provided that (x) the aggregate fair market value of the assets so sold or
contributed to joint ventures by the Borrower or any Domestic Subsidiary
(determined, in each case, at the time of such sale or contribution) does not
exceed $5,000,000 during the term of this Agreement and (y) for such sales
generating Net Cash Proceeds in excess of $2,500,000 or for sales or
contributions comprised of assets in the Borrowing Base, the Borrower delivers
to the Administrative Agent a pro forma Borrowing Base Certificate showing the
effects of such transaction on the Borrowing Base;

 

(d)                                 any lease (as lessee) or license (as
licensee) of real or personal property (so long as any such lease or license
does not create a Capitalized Lease except to the extent permitted by
Section 6.02(h));

 

(e)                                  any grant of any licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries, in each case so long
as no such grant otherwise affects the Security Agent’s security interest in the
asset or property subject thereto;

 

(f)                                    any liquidation or other disposal of Cash
Equivalents in the ordinary course of business, in each case for cash at fair
market value; and

 

(g)                                 sales of assets for fair value in an
aggregate amount not to exceed $50,000,000 during the term of this Agreement;
provided that (x) immediately before and after giving effect to such sale, no
Default shall have occurred and be continuing or would result therefrom and
(y) no sale or other disposition of assets shall be permitted by this clause
(g) unless such disposition is for at least 75% cash consideration; provided
that any liabilities (as shown on the Borrower’s or any Subsidiary’s most recent
balance sheet or in the footnotes thereto) of the Borrower or such Subsidiary,
other than liabilities that are by their terms subordinated to the Obligations
under this Agreement, that are assumed by the purchaser of such assets and for
which the Borrower and each other Loan Party have been validly released by all
creditors in writing shall be deemed to be cash for purposes of this clause
(g) and for no other purpose.

 

114

--------------------------------------------------------------------------------


 

Section 6.05  Investments in Other Persons.  Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person other than:

 

(a)                                  Investments existing on the Closing Date
and described on Schedule 6.05(a), and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (measured by the amount actually invested) is not increased at any time
above the amount of such Investments existing on the Closing Date;

 

(b)                                 loans and advances to employees in the
ordinary course of business of  the Borrower and its Subsidiaries as presently
conducted in an aggregate amount not to exceed $2,000,000 at any time
outstanding and other loans and advances to employees solely for the purchase of
capital stock of the Borrower not to exceed $2,500,000 at any time outstanding,
provided that each such loan and advance shall be evidenced by a promissory note
which shall be pledged to the Security Agent for the benefit of the Secured
Parties pursuant to the Guarantee and Collateral Agreement as security for the
Obligations of such pledgor thereunder;

 

(c)                                  Investments by the Borrower and its
Subsidiaries in Cash Equivalents;

 

(d)                                 Investments by the Borrower in Hedge
Agreements permitted under Section 6.02(i);

 

(e)                                  Investments consisting of intercompany Debt
permitted under Section 6.02(g) and Section 6.02(p);

 

(f)                                    Investments received in connection with
the bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
ordinary course of business;

 

(g)                                 Investments in a Foreign Subsidiary,
provided that (x) immediately before and after giving effect thereto, the
Payment Conditions are satisfied and (y) the aggregate amount of all such
Investments in such Foreign Subsidiary as permitted by this clause (g) and made
after the Closing Date, when aggregated with all other Investments in any other
Foreign Subsidiaries, shall not exceed $20,000,000 in the aggregate at any time
outstanding plus the aggregate fair market of assets contributed to such Foreign
Subsidiaries as permitted by Section 6.04(b);

 

(h)                                 Investments to the extent that payment for
such Investment is made solely with Equity Interests (other than Disqualified
Equity Interests) of the Borrower;

 

(i)                                     Investments constituting non-cash
proceeds of sales, transfers and other dispositions of assets permitted pursuant
to Section 6.04(g);

 

(j)                                     Investments that constitute a Permitted
Acquisition consummated in accordance with Section 5.19;

 

115

--------------------------------------------------------------------------------


 

(k)                                  in addition to the investments permitted by
clauses (a) through (j) and (l) of this Section 6.05, the Borrower and its
Subsidiaries may make additional Investments to or in another Person in an
aggregate amount for all Investments made pursuant to this clause
(k) (determined without regard to any write-downs or write-offs thereof), net of
cash repayments of principal in the case of loans, sale proceeds in the case of
Investments in the form of debt instruments and cash equity returns (whether as
a distribution, dividend, redemption or sale) in the case of equity Investments,
not to exceed $5,000,000; and

 

(l)                                     in addition to the Investments permitted
by clauses (a) through (k) of this Section 6.05, additional Investments by the
Borrower and the other Loan Parties not otherwise permitted by this Section 6.05
so long as the Payment Conditions would be satisfied both before and after
giving effect to such additional Investments and any other Investments permitted
under this Section 6.05, in aggregate; provided that to the extent any
Investment made pursuant to this clause (l) would constitute a “Permitted
Acquisition”, the requirements of Section 5.l9 must be met at the time of such
Investment.

 

Section 6.06  Dividends, Etc.  In the case only of the Borrower, declare or pay
any dividends, purchase, redeem, retire, defease or otherwise acquire for value
any of its capital stock or any warrants, rights or options to acquire such
capital stock, now or hereafter outstanding, return any capital to its
stockholders as such, make any distribution of assets, capital stock, warrants,
rights, options, obligations or securities to its stockholders as such, or
permit any of its Subsidiaries to purchase, redeem, retire, defease or otherwise
acquire for value any capital stock of the Borrower or any warrants, rights or
options to acquire such capital stock or to issue or sell any such capital stock
or any warrants, rights or options to acquire such capital stock, except that,
so long as no Default shall have occurred and be continuing at the time of any
action described below or would result therefrom, (a) the Borrower may declare
and pay dividends and distributions payable only in Equity Interests (other than
Disqualified Equity Interests) of the Borrower, (b) the Borrower may redeem in
whole or in part any capital stock of the Borrower for another class of capital
stock or rights to acquire capital stock of the Borrower or with proceeds from
substantially concurrent equity contributions or issuances of new shares of
capital stock; provided that such other class of capital stock contains terms
and provisions at least as advantageous to the Lender Parties as those contained
in the capital stock redeemed thereby, (c) the Borrower may repurchase shares of
its capital stock (and/or options or warrants in respect thereof) held by its
officers, directors and employees, so long as such repurchase is pursuant to,
and in accordance with the terms of any management and/or employee stock plans,
stock subscription agreements or shareholder agreements; provided that aggregate
amount of cash paid (including cash paid on promissory notes issued pursuant to
Section 6.02(l)) in respect of any such repurchases pursuant to this clause
(c) does not exceed $500,000 in any calendar year (or such greater amount as the
Administrative Agent may agree), and (d) the Borrower may make cash payments in
lieu of issuing fractional shares in connection with any exchange of any
Subordinated Debt for preferred or common stock of the Borrower, provided,
however, that the aggregate payment under this clause (d) does not exceed in any
calendar year $5,000,000 (or such greater amount as the Administrative Agent may
agree); provided further that such $5,000,000 amount (or such greater amount
agreed to by the Administrative Agent) in any calendar year may be increased by
an amount not to exceed (i) the cash proceeds from the sale of

 

116

--------------------------------------------------------------------------------


 

capital stock of the Borrower to members of management, directors or consultants
(or their heirs or estates) of Borrower and its Subsidiaries that occurs after
the date hereof plus (ii) the cash proceeds of key man life insurance policies
received by the Borrower and any of its Subsidiaries after the date hereof. 
Notwithstanding anything herein to the contrary, cancellation of Debt owing to
the Borrower from members of management in connection with a purchase of capital
stock of the Borrower by such members of management (in an amount not less than
such Debt and financed from a source other than such Debt) will not be deemed to
constitute a payment in violation of this Section 6.06 or any other provision
hereof.  Notwithstanding the foregoing, the Borrower may declare and pay cash
dividends and make other distributions so long as the Payment Conditions are
satisfied both before and after giving effect to such payment.

 

Section 6.07  Prepayments, Etc., of Debt.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Existing Senior
Convertible Note, any Senior Secured Note, or any Permitted Subordinated Debt,
other than (a) any prepayment of Debt owed by any Loan Party to any other Loan
Party, (b) any prepayment or redemption of outstanding Senior Secured Notes as
required by the Senior Secured Notes Documents as a result of any asset sale,
recovery event, change of control or similar event and to the extent permitted
by this Agreement and/or the Intercreditor Agreement, (c) any prepayment or
redemption of outstanding Senior Secured Notes in full pursuant to an issuance
of Permitted Refinancing Debt relating thereto, (d) any exchange of Permitted
Subordinated Debt (including exchanges or conversions of Existing Senior
Convertible Notes) for preferred or common stock of the Borrower, (e) cash
payments in lieu of issuing fractional shares in connection with any exchange of
Permitted Subordinated Debt (including exchanges or conversions of Existing
Senior Convertible Notes) for preferred or common stock of the Borrower and
(f) prepayments, redemptions, defeasances and other satisfactions of Permitted
Subordinated Debt with the proceeds of other Permitted Subordinated Debt or of
Equity Interests (other than Disqualified Equity Interests) of the Borrower,
provided, however, that (i) in the case of the preceding clause (b), such
exchange shall not result in any Change of Control, (ii) in the case of the
preceding clause (c), (d) or (e), such exchange (x) is made in satisfaction of
any Obligations owed by the Borrower under, or in connection with, such
Permitted Subordinated Debt and (y) shall not result in any Change of Control
and (iii) in the case of the preceding clause (d), such cash payment does not
exceed in any calendar year $2,500,000; provided further that such $2,500,000
amount in any calendar year may be increased by an amount not to exceed (x) the
cash proceeds from the sale of capital stock of the Borrower to members of
management, directors or consultants (or their heirs or estates) of Borrower and
its Subsidiaries that occurs after the date hereof plus (y) the cash proceeds of
key man life insurance policies received by the Borrower and any of its
Subsidiaries after the date hereof.  The foregoing will not restrict any other
prepayment, repurchase, redemption, defeasance or other satisfaction of Debt so
long as the Payment Conditions are satisfied both before and after giving effect
to such prepayment, repurchase, redemptions, defeasance or other satisfaction,
as the case may be.  Notwithstanding anything herein to the contrary,
cancellation of Debt owing to the Borrower from members of management in
connection with a purchase of capital stock of the Borrower by such members of
management (in an amount not less than such Debt and financed from a source
other than such Debt) will not be deemed to constitute a payment in violation of
this Section 6.07 or any other provision hereof.

 

117

--------------------------------------------------------------------------------


 

Section 6.08  Amendment, Etc. of Documents.  (a) Amend, modify or change (or
permit any of Subsidiary to amend, modify or change) its certificate or articles
of incorporation (including, without limitation, by the filing or modification
of any certificate or articles of designation), certificate of formation,
limited liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, or any agreement entered into by it with respect to
its capital stock or other Equity Interests (including any Disqualified Equity
Interest), or enter into any new agreement with respect to its capital stock or
other Equity Interests, unless such amendment, modification, change or other
action contemplated by this clause (a) could not reasonably be expected to be
adverse to the interests of the Lender Parties in any material respect and the
terms of any such amendment, modification, change or other action will not
violate any of the other provisions of this Agreement or any other Loan
Document, (b) amend or otherwise change, or consent to any amendment or change
of, any of the terms of any Existing Senior Convertible Notes Document or any
Subordinated Debt Document, in each case, in a manner that would (i) be adverse
to the Lender Parties in any material respect or (ii) result in such
Subordinated Debt ceasing to qualify as Permitted Subordinated Debt as provided
for in the definition thereof, or permit any of its Subsidiaries to do any of
the foregoing, (c) amend or otherwise change or consent to any amendment or
change of any of the terms of any Senior Secured Notes Document in a manner
which is adverse to the interests of the Lenders in any material respect or in a
manner which is prohibited by the terms of the Intercreditor Agreement,
(d) designate any Debt (other than the Obligations of the Loan Parties pursuant
to the Loan Documents and the Obligations of the Senior Secured Noteholders
pursuant to the Senior Secured Notes Documents) as “Designated Senior
Indebtedness” (or any other defined term having a similar meaning) for purposes
of the Existing Senior Convertible Notes Indenture or any other Subordinated
Debt Document.

 

Section 6.09  Partnerships, Etc.  Become a general partner in any general or
limited partnership or joint venture which is not a limited liability entity, or
permit any of its Subsidiaries to do so, other than any Subsidiary the sole
assets of which consist of its interest in such partnership or joint venture.

 

Section 6.10  Negative Pledge.  Enter into or suffer to exist, or permit any of
its Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets to securing the Obligations to the Secured Parties other than (a) in
favor of the Secured Parties or (b) in connection with (i) any Existing Debt,
(ii) any Permitted Subordinated Debt or (iii) the Senior Secured Notes or
(c) customary restrictions in Subordinated Debt Documents requiring equal and
ratable liens if other Permitted Subordinated Debt is secured, provided that the
foregoing (x) shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale so long as
such restrictions and conditions only apply to the Subsidiary that is to be sold
and such sale is permitted hereunder and (y) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Debt permitted hereunder
if such restrictions or conditions apply only to the property or assets securing
such Debt.

 

Section 6.11  No Additional Deposit Accounts, Etc.  With respect to the Loan
Parties, open, maintain or otherwise have, any checking, savings, deposit,
securities or other accounts at any bank or other financial institution where
cash or Cash Equivalents are or may be deposited or maintained with any Person,
other than (a) the Core Concentration Accounts set

 

118

--------------------------------------------------------------------------------


 

forth on Part A of Schedule 6.11, (b) the Lockbox Accounts set forth on Part B
of Schedule 6.11, (c) the Disbursement Accounts set forth on Part C of Schedule
6.11 and (d) the Excluded Accounts set forth on Part D of Schedule 6.11;
provided that any Co-Borrower or any other Loan Party may open a new Core
Concentration Account, Lockbox Account, Disbursement Account, Excluded Accounts
or other Deposit Accounts not set forth in such Schedule 6.11, so long as
(i) prior to opening any such account (other than Excluded Accounts) (A) the
Funds Administrator shall give the Administrative Agent at least ten (10) days’
prior notice of any such account to be opened, (B) the Funds Administrator has
delivered an updated Schedule 6.11 to the Administrative Agent listing such new
account and (C) the financial institution with which such account is opened,
together with the Funds Administrator or the other Loan Party that has opened
such account and the Security Agent, have executed and delivered to the Security
Agent a Cash Management Control Agreement reasonably acceptable to the Security
Agent and (ii) in respect of any account that is an Excluded Account, the
Borrower notifies the Administrative Agent and the Security Agent that it has
opened such Excluded Account.

 

ARTICLE VII

 

Reporting Requirements

 

Section 7  Reporting Requirements.  So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Funds Administrator will furnish to the Administrative
Agent for distribution to the Co-Collateral Agents and the Lender Parties:

 

Section 7.01  Annual Financials.  As soon as available and in any event within
ninety (90) days after the end of each Fiscal Year, a Consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Year and the
related Consolidated statements of income and cash flow for such Fiscal Year
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, accompanied by an opinion which shall be unqualified as to
the scope of the audit and as to the going concern status of the Borrower and
its Subsidiaries, taken as a whole, of Deloitte & Touche LLP or other
independent public accountants of recognized standing reasonably acceptable to
the Administrative Agent, together with:

 

(a)                                  management’s discussion and analysis of the
important operational and financial developments during such Fiscal Year,

 

(b)                                 a certificate of such independent public
accountants to the Lender Parties stating that in the course of the regular
audit of the business of the Borrower and its Subsidiaries which audit was
conducted by such independent public accountants in accordance with generally
accepted auditing standards, such independent public accountants obtained no
knowledge that a Default has occurred and is continuing, or if, in the opinion
of such independent public accountants, a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof,

 

119

--------------------------------------------------------------------------------


 

(c)                                  if applicable, a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
the Borrower in determining, as of the end of such Fiscal Year, compliance with
the covenant contained in Section 8 (including, for purposes of determining
compliance with Section 8, the aggregate amount of Restructuring Charges
incurred as of the end of such Fiscal Year); provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if required pursuant to Section 1.03, a statement
of reconciliation which reconciles such financial statements to GAAP used to
prepare the financial statements referred to in Section 4.01(f)(i), and

 

(d)                                 a certificate of the chief financial officer
of the Borrower stating that no Default has occurred and is continuing or, if a
default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower and its Subsidiaries have taken and propose to take
with respect thereto.

 

Section 7.02  Quarterly Financials.  As soon as available and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, a Consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter and the related
Consolidated statements of income and cash flow for the period commencing at the
end of the previous Fiscal Quarter and ending with the end of such Fiscal
Quarter and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding period of
(a) the preceding Fiscal Year, and (b) the applicable annual forecast delivered
pursuant to Section 7.05, all in reasonable detail and duly certified (subject
to normal year-end and audit adjustments and the absence of footnotes) by the
chief financial officer of the Borrower as fairly presenting in all material
respects in accordance with GAAP the financial position or results of operations
of the Borrower and its Subsidiaries for such Fiscal Quarter, together with:

 

(i)                                     a certificate of such officer stating
that no Default has occurred and is continuing or, if a Default has occurred and
is continuing, a statement as to the nature thereof and the action that the
Borrower and its Subsidiaries have taken and propose to take with respect
thereto,

 

(ii)                                  management’s discussion and analysis of
the important operational and financial developments during such Fiscal Quarter,

 

(iii)                               if applicable, a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the
Borrower in determining compliance with the covenant contained in Section 8;
provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if required pursuant to
Section 1.03, a statement of reconciliation which reconciles such financial
statements to GAAP used to prepare the financial statements referred to in
Section 4.01(f)(i); and

 

120

--------------------------------------------------------------------------------


 

(iv)                              a certificate of such officer attaching a
schedule in form reasonably satisfactory to the Co-Collateral Agents setting
forth all existing locations at which any assets included in the Borrowing Base
are located.

 

Section 7.03  Monthly Financials. As soon as available and in any event within
thirty (30) days after the end of each calendar month ending (a) during the
initial 12-month period ended on the first anniversary of the Closing Date or
(b) during a Compliance Period (in each case excluding the last calendar month
in any Fiscal Quarter during any such period), a Consolidated management
internally generated balance sheet of the Borrower and its Subsidiaries as of
the end of such month and the related Consolidated statements of income and cash
flow for the period commencing at the end of the previous month and ending with
the end of such month, setting forth in comparative form the corresponding
figures for the corresponding period of (i) the preceding Fiscal Year, and
(ii) the applicable annual forecast delivered pursuant to Section 7.05, all in
reasonable detail and duly certified (subject to normal year-end and audit
adjustments and the absence of footnotes) by the chief financial officer of the
Borrower as being prepared on a consistent basis with its accounting and
bookkeeping practices and fairly presenting in all material respects the
financial position or results of operations of the Borrower and its Subsidiaries
for such month.

 

Section 7.04  Accounts Information.  The following information (the “Accounts
Information”):  at any time upon the Administrative Agent’s request, on the date
of occurrence of any Compliance Period or on the date of occurrence of any Event
of Default and, thereafter, on the fifteenth (15th) day of each month while such
Compliance Period or Event of Default is continuing, summary accounts payable
and accounts receivable aging reports (including the names and, if reasonably
requested from time to time by the Co-Collateral Agents, addresses of all
account debtors, and with such accounts receivable and accounts payable divided
into such time intervals as the Co-Collateral Agents may reasonably request) of
the Co-Borrowers and any Subsidiary of the Co-Borrowers.

 

Section 7.05  Annual Forecasts.  As soon as available and in any event no later
than sixty (60) days after the beginning of each Fiscal Year, forecasts prepared
by management of the Borrower, in reasonable detail and in form customarily
prepared by management of the Borrower for its internal use and setting forth an
explanation for the principal assumptions on which such forecasts were based, of
balance sheets, income statements and cash flow statements on a quarterly basis
for the Fiscal Year following such Fiscal Year then ended and on an annual basis
for each of the four Fiscal Years thereafter.

 

Section 7.06  ERISA.  Promptly after any Loan Party or any ERISA Affiliate
obtains knowledge, or has reason to know, of the occurrence of any of the
following events that individually or in the aggregate (including in the
aggregate such events previously disclosed or exempt from disclosure hereunder,
to the extent the liability therefor remains outstanding), would be reasonably
likely to have a Material Adverse Effect, a certificate of a Responsible Officer
of the Borrower setting forth details as to such occurrence and the action, if
any, that any Loan Party or any ERISA Affiliate is required or proposes to take,
together with any notices (required, proposed or otherwise) given to or filed
with or by or received by any Loan Party, any ERISA Affiliate, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or  the Plan administrator with respect thereto:  that a Reportable
Event

 

121

--------------------------------------------------------------------------------


 

has occurred; that a Plan has failed to satisfy the minimum funding standard,
within the meaning of Section 412 of the Internal Revenue Code or Section 302 of
ERISA, or an application has been or is to be made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 412 of the Internal Revenue Code with respect to a Plan; that a
Plan has been or is to be terminated under Title IV of ERISA (including the
giving of written notice thereof); that a Plan has an Unfunded Current
Liability; that a Multiemployer Plan is in reorganization, liquidation or in
endangered or critical status within the meaning of Section 432 of the Internal
Revenue Code or Section 305 of ERISA; that proceedings are reasonably expected
to be or have been instituted to terminate a Plan (including the giving of
written notice thereof); that a proceeding has been instituted by the PBGC
against any Loan Party or any ERISA Affiliate pursuant to Section 515 of ERISA
to collect a delinquent contribution to a Multiemployer Plan; that the PBGC has
notified any Loan Party or any ERISA Affiliate of its intention to appoint a
trustee to administer any Plan; that any Loan Party or any ERISA Affiliate has
failed to make a required installment or other payment pursuant to Section 412
of the Internal Revenue Code with respect to a Plan; that any Loan Party or any
ERISA Affiliate has incurred or is reasonably expected to incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or  on account of a Plan pursuant to Section 515,
4062, 4063, 4064 or 4069 of ERISA or Section 4971 or 4975 or the Internal
Revenue Code , or that any Loan Party has incurred or is reasonably expected to
incur (or has been notified in writing that it will incur) any liability
(including any contingent or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i) or 502(l) of ERISA or Section 436(f) of the
Internal Revenue Code; or that any Loan Party or any ERISA Affiliate has
incurred or is reasonably expected to incur (or has been notified in writing
that it will incur) any liability (including any contingent or secondary
liability) to or on account of any Multiemployer Plan pursuant to Sections 4201,
4204 or 4212 of ERISA.

 

Section 7.07  Environmental Conditions.  Promptly after obtaining knowledge of
any one or more of the following environmental matters, unless such
environmental matters would not reasonably be expected to result in a Material
Adverse Effect:

 

(a)                                  notice of any pending or threatened
Environmental Action against the Borrower or any of its Subsidiaries or any Real
Estate (as defined below);

 

(b)                                 notice of any condition or occurrence on any
Real Estate that (x) results in noncompliance by the Borrower or any of its
Subsidiaries with any applicable Environmental Law or (y) could reasonably be
anticipated to form the basis of an Environmental Action against the Borrower or
any of its Subsidiaries or any Real Estate;

 

(c)                                  notice of any condition or occurrence on
any Real Estate that could reasonably be anticipated to cause such Real Estate
to be subject to any material restrictions on the ownership, occupancy, current
use or transferability of such Real Estate under any Environmental Law; and

 

(d)                                 notice of the taking of any removal or
remedial action in response to the actual or alleged presence of any Hazardous
Material on any Real Estate.

 

122

--------------------------------------------------------------------------------


 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto.  The term “Real Estate” as used in this
Section shall mean land, buildings and improvements owned or leased by the
Borrower or any of its Subsidiaries, but excluding all operating fixtures and
equipment, whether or not incorporated into improvements.

 

Section 7.08  Default or Litigation Notice.  Promptly upon any Responsible
Officer of the Borrower or any of its Subsidiaries obtaining knowledge thereof,
notice of (a) the commencement of a Dominion Period or a Compliance Period,
(b) the occurrence of any event that constitutes a Default or an Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Funds Administrator proposes to take with respect
thereto, and (c) any litigation or governmental proceeding pending against the
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect.

 

Section 7.09  Amendment of Documents.  Promptly after the same shall become
effective, copies of any amendment or supplement to, or other modification of,
any Senior Secured Notes Document, any Subordinated Debt Document or any Other
Permitted Debt Document.

 

Section 7.10  Management Letters.  Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its independent public accountants and management’s response thereto.

 

Section 7.11  Securities Reports/Other Information.  Promptly after the sending
or filing thereof, copies of all proxy statements, financial statements and
reports that any Loan Party or any of its Subsidiaries sends to its stockholders
or the trustee and/or the holders of the Senior Secured Notes or the Existing
Senior Convertible Notes, and copies of all regular, periodic and special
reports, and all registration statements or prospectuses, that any Loan Party or
any of its Subsidiaries files with the Securities and Exchange Commission or any
governmental authority that may be substituted therefor, or with any national,
state or provincial securities regulator (in each case to the extent not
theretofore delivered to the Lender Parties pursuant to this Agreement).

 

Section 7.12  Borrowing Base Certificate.  (a) On the Closing Date, the Initial
Borrowing Base Certificate and (b) thereafter (i) by 9:00 A.M. (New York City
time) on the twentieth (20th) day of each calendar month (or more frequently,
but not more frequently than once per week, as either the Co-Collateral Agents
may reasonably request or as the Borrower may elect, as the case may be),
(ii) at any time during a Compliance Period, by 9:00 A.M. (New York City time)
on the third (3rd) Business Day of the next succeeding calendar week after the
week in which such Compliance Period commences and the third (3rd) Business Day
of the next succeeding calendar week after each week thereafter while such
Compliance Period continues, (iii) on the date on which any Collateral included
in the Borrowing Base with a value in excess of $5,000,000 is sold or disposed
of in any non-ordinary course of business sale or disposition to any Person
other than a Loan Party concurrently with such sale or disposal and (iv) during
the continuance of an Event of Default, as frequently as the Co-Collateral
Agents may request, in each case a certificate substantially in the form of
Exhibit J setting forth the Borrowing Base

 

123

--------------------------------------------------------------------------------


 

(with supporting calculations) in form and substance reasonably satisfactory to
the Co-Collateral Agents, appropriately completed (with such modifications as to
format and presentation as may be reasonably requested by the Co-Collateral
Agents upon five (5) Business Days’ notice) together with all attachments and
supporting documentation as contemplated thereby and certified as true, correct
and complete in all material respects by a Responsible Officer of the Borrower
(each, a “Bring Down Borrowing Base Certificate”).  The Borrowing Base
Certificates shall be prepared (1) as of June 30, 2010, in the case of the
Initial Borrowing Base Certificate, (2) in the case of the Bring Down Borrowing
Base Certificate to be delivered monthly, as of the last Business Day of the
preceding month (or, in the case of any more frequent delivery of a Bring Down
Borrowing Base Certificate, a subsequent date no more than five (5) Business
Days prior to the date of such Bring Down Borrowing Base Certificate), (3) in
the case of the Bring Down Borrowing Base Certificate to be delivered every
week, as of the last Business Day of the preceding week, (4) in the case of any
Bring Down Borrowing Base Certificate to be delivered at the request of the
Co-Collateral Agents or at the election of the Borrower, as of the Business Day
specified in the request (provided that such date shall be no more than five
(5) Business Days prior to the date of such Bring Down Borrowing Base
Certificate) and (5) in the case of any Bring Down Borrowing Base Certificate to
be delivered after any non-ordinary course of business sale or disposal of
Collateral included in the Borrowing Base in excess of $5,000,000, as of the
last Business Day of the week in which such sale or disposal is completed.  Each
such Borrowing Base Certificate shall include such other supporting information
as may be reasonably requested from time to time by the Co-Collateral Agents
including information concerning the amount, composition and manner of
calculation of the Borrowing Base.

 

Section 7.13  Damage of Collateral.  The Borrower shall promptly notify the
Administrative Agent, the Co-Collateral Agents and the Security Agent if any
material portion of the ABL Priority Collateral is damaged or destroyed.

 

Section 7.14  Additional Information.  Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries, or compliance with the
terms of any Loan Document, as the Administrative Agent, the Co-Collateral
Agents and the Security Agent (each on behalf of itself or any Lender) may
reasonably request.

 

Section 7.15  Delivery of Documents.  Documents required to be delivered
pursuant to Article VII may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (a) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the internet at accuridecorp.com, or (b) on which such documents are posted on
the Borrower’s behalf on an internet or intranet website, if any, to which each
Lender Party, the Administrative Agent and the Co-Collateral Agents have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent or any Co-Collateral Agent) including, to the extent the
Lender Parties, the Administrative Agent and the Co-Collateral Agents have
access thereto and such documents are available thereon, the EDGAR database and
sec.gov.  Except for the Borrowing Base Certificates, the Administrative Agent
shall have no obligation to request the delivery of or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender Party shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

124

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Financial Covenant

 

Section 8  Consolidated Fixed Charge Coverage Ratio.  During each Compliance
Period, the Borrower shall not permit (i) the Consolidated Fixed Charge Coverage
Ratio for the most recent Measurement Period ended prior to the beginning of
such Compliance Period for which financial statements are required to be
delivered pursuant to Section 7.01 or 7.02 to be less than 1.10:1.00 or (ii) the
Consolidated Fixed Charge Coverage Ratio for any Measurement Period for which
financial statements are  required to be delivered pursuant to Section 7.01 or
7.02 during such Compliance Period to be less than 1.10:1.00.

 

ARTICLE IX

 

Events of Default and Application of Funds

 

PART I

 

Events of Default

 

Section 9  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

Section 9.01  Non-payment.  any Co-Borrower shall (a) fail to pay any principal
of any Advance owing by it when the same shall become due and payable or
(b) fail to pay any interest on any Advance owing by it, or any fees payable
pursuant to Section 2.08, or any other amounts owing by it under any Loan
Document, in each case with respect to this clause (b) only within five days
after the due date thereof; or

 

Section 9.02  Representations and Warranties.  any representation or warranty
made by any Loan Party in any Loan Document or any certificate delivered or
required to be delivered pursuant thereto shall prove to have been untrue in any
material respect on the date as of which made or deemed made; or

 

Section 9.03  Specific Covenants.  any Loan Party shall default in the due
performance or observance by it of any term, covenant or agreement required to
be performed or observed by it contained in Section 2.14, 5.11, 5.15, 5.16,
5.19, 7.01, 7.02, 7.08, 7.12 or Articles VI or VIII; or

 

Section 9.04  Other Defaults.  any Loan Party shall default in the due
performance or observance by it of any other term, covenant or agreement
contained in any Loan Document on its part to be performed or observed if such
failure shall remain unremedied for thirty (30) days after written notice
thereof shall have been given to the Funds Administrator by the Administrative
Agent or the Majority Lenders; or

 

Section 9.05  Cross Default.  any Loan Party or any of its Subsidiaries shall
fail to pay any principal of, premium or interest on or any other amount payable
in respect of any Debt

 

125

--------------------------------------------------------------------------------


 

that is outstanding in a principal amount of at least $10,000,000 (or its
equivalent in another currency) either individually or in the aggregate (but
excluding Debt outstanding hereunder) of such Loan Party or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made other than in
connection with a sale of assets permitted by Section 6.04, in each case prior
to the stated maturity thereof; or

 

Section 9.06  Bankruptcy, Etc.  any Loan Party or any of its Subsidiaries shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Loan Party or any of its Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, compromise, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law (including, without limitation, any
corporate laws) relating to bankruptcy, insolvency or reorganization or relief
of debtors, or seeking the entry of an order for relief or the appointment of a
receiver, interim receiver, receiver and manager, monitor, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of sixty (60) days or any of
the actions sought in such proceeding (including, without limitation, the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
Section 9.06; or

 

Section 9.07  Judgments.  one or more judgments or decrees shall be entered
against the Borrower or any of its Subsidiaries involving a liability of
$10,000,000 or more in the aggregate for all such judgments and decrees for the
Borrower and its Subsidiaries (to the extent not paid or fully covered by
insurance provided by a carrier not disputing coverage) and any such judgments
or decrees shall remain unsatisfied, unvacated, undischarged or unstayed or not
bonded pending appeal for a period of thirty (30) consecutive days following the
entry thereof; or

 

Section 9.08  Invalidity of Loan Documents.  any provision of any Loan Document
after delivery thereof pursuant to Sections 3.01 or 5.11 hereof shall for any
reason cease to be valid and binding on or enforceable against any Loan Party to
it, or any such Loan Party shall so state in writing or any of the Loan Parties
shall so assert in any pleading filed in any court; or

 

126

--------------------------------------------------------------------------------


 

Section 9.09  Collateral Documents.  any Collateral Document after delivery
thereof pursuant to Sections 3.01 or 5.11 hereof shall for any reason (other
than pursuant to the terms thereof) cease to create a valid and perfected lien
on and security interest in the  Collateral purported to be covered thereby,
superior to and prior to the rights of all third Persons (except as provided for
pursuant to the Intercreditor Agreement and the Senior Secured Notes Documents
and except as otherwise permitted by Section 6.01), and subject to no other
Liens (except as permitted by Section 6.01); or

 

Section 9.10  Intercreditor Agreement.  the Intercreditor Agreement or any
provision thereof shall cease to be in full force or effect (except in
accordance with its terms in all material respects), any parties thereto shall
deny or disaffirm their respective obligations thereunder or any parties thereto
shall default in the due performance or observance of any term, covenant or
agreement on their part to be performed or observed pursuant to the terms
thereof; or

 

Section 9.11  Change of Control.  any Change of Control shall occur; or

 

Section 9.12  ERISA.  (a) a Reportable Event shall occur; (b) any Plan is or
shall have been terminated by the PBGC or is the subject of termination
proceedings by the PBGC under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); (c) any Plan shall
fail to satisfy the minimum funding standards of Section 412 or 430 of the Code
or Sections 302 and 303 of ERISA or a waiver of such standard or extension of
any amortization period is sought or granted under Section 412 of the Internal
Revenue Code; (d) any Loan Party or any ERISA Affiliate has incurred or is
likely to incur a liability to or on account of a Plan under Section 515, 4062,
4063, 4064 or 4069 of ERISA or Section 4971 or 4975 of the Internal Revenue Code
(including the giving of written notice thereof), or that any Loan Party has
incurred or is likely to incur a liability to or on account of a Plan under
Section 409, 502(i) or 502(l) of ERISA or Section 436(f) of the Internal Revenue
Code (including the giving of written notice thereof), or (e) any Loan Party or
any ERISA Affiliate has incurred or is likely to incur a liability to a
Multiemployer Plan under Sections 515, 4201, 4204 or 4212 of ERISA, and each of
the events set forth in clauses (a) through (e) would reasonably likely result
in the imposition of a lien, the granting of a security interest, or a
liability, or the reasonable likelihood of incurring a lien, security interest
or liability, and such lien, security interest or liability will or would be
reasonably likely to result in a liability on any Loan Party or any ERISA
Affiliate, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect; or

 

Section 9.13  Failure of Debt to be Subordinated.  the Permitted Subordinated
Debt or Existing Senior Convertible Notes shall cease, for any reason, to be
validly subordinated, to the extent required by this Agreement, to the
Obligations of the Co-Borrowers and the Subsidiary Guarantors under the Loan
Documents,

 

then, and in any such event referred to in Section 9.01 through Section 9.13,
inclusive, the Administrative Agent shall at the request, or may with the
consent, of the Majority Lenders, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent, any Lender or the
holder of any Note to enforce its claim against any Loan Party:  (a) declare the

 

127

--------------------------------------------------------------------------------


 

obligation of each Lender to make Advances (other than Letter of Credit Advances
by an Issuing Bank pursuant to Section 2.03(e)(i)) and the obligations of the
Swingline Bank to make Swingline Advances) and of any Issuing Bank to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, (b) by notice to the Borrower, declare the Notes, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, (c) by notice to each party
required under the terms of any agreement in support of which a standby Letter
of Credit is issued, request that all Obligations under such agreement be
declared to be due and payable, (d) direct the Borrower to cash collateralize
Letters of Credit in accordance with Section 2.03(f)(iii), (e) set off amounts
in the Cash Collateral Account or any other accounts maintained with the
Administrative Agent or the Security Agent and apply such amounts to the
obligations of the Loan Parties hereunder and in the other Loan Documents and
(f) exercise any and all remedies under the Loan Documents and under applicable
law available to the Administrative Agent, the Security Agent and the Lender
Parties; provided, however, that in the event of an actual or deemed entry of an
order for relief with respect to any Loan Party or any of its Subsidiaries under
the Bankruptcy Code, the Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Co-Borrower.

 

PART II

 

Application of Funds

 

Section 9.14  Application of Funds.  (a) (I) Subject to the terms of the
Intercreditor Agreement, on or after the exercise of any of the remedies
provided in the last paragraph of Part I of Article IX, and subject to
Section 9.14(a)(II) (x) all moneys collected by the Administrative Agent (or, to
the extent any Collateral Document executed by a Loan Party requires proceeds of
Collateral thereunder which constitutes ABL Priority Collateral, to be applied
in accordance with the provisions of this Agreement, by the Security Agent or
other pledgee, assignee, mortgagee or other corresponding party under such
Collateral Document) upon any sale or other disposition of the ABL Priority
Collateral and (y) all other moneys received by the Administrative Agent
hereunder (or, to the extent any Collateral Document executed by a Loan Party
requires proceeds of collateral thereunder to be applied in accordance with the
provisions of this Agreement, by the Security Agent or other pledgee, assignee,
mortgagee or other corresponding party under such Collateral Document) upon any
exercise of remedies hereunder, in each case on account of the Obligations, the
Secured Hedging Obligations or the Cash Management Obligations, shall be applied
by the Administrative Agent or the Security Agent in the following order:

 

(i)                             First, to payment of any and all sums advanced
by the Administrative Agent or the Security Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;

 

(ii)                          Second, to the extent proceeds remain after the
application pursuant to the preceding clause, in the event of any proceeding for
the collection or enforcement of

 

128

--------------------------------------------------------------------------------


 

any Obligations pursuant to the Loan Documents or Secured Hedging Obligations,
after an Event of Default shall have occurred and be continuing, the expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Administrative
Agent or the Security Agent of its respective rights hereunder or under the
applicable Loan Document, together with reasonable attorneys’ fees and court
costs;

 

(iii)                       Third, to the extend proceeds remain after the
application pursuant to the preceding clause, all amounts owing to the
Administrative Agent in its capacity as such, any Co-Collateral Agent in its
capacity as such or to the Security Agent in its capacity as such;

 

(iv)                      Fourth, to the extent proceeds remain after the
application pursuant to the preceding clause, to payment of that portion of the
Obligations pursuant to the Loan Documents that are Primary Obligations
constituting fees, indemnities, expenses and other amounts (other than principal
and interest, but including fees and expenses of counsel to the Administrative
Agent, the Co-Collateral Agents, the Security Agent and the Lender Parties)
payable to the Secured Parties (other than the Cash Management Creditors and the
Secured Hedge Agreement Counterparties) ratably among them in proportion to the
amounts described in this clause Fourth payable to them;

 

(v)                         Fifth, to the extent proceeds remain after the
application pursuant to the preceding clause, to payment of that portion of the
Obligations pursuant to the Loan Documents constituting accrued and unpaid
interest on the Advances that are Primary Obligations, ratably among the Secured
Parties (other than the Cash Management Creditors and the Secured Hedge
Agreement Counterparties) in proportion to the respective amounts described in
this clause Fifth payable to them;

 

(vi)                      Sixth, to the extent proceeds remain after the
application pursuant to the preceding clause, (i) to payment of that portion of
the Obligations pursuant to the Loan Documents constituting unpaid principal of
the Advances, (ii) to payment of that portion of the Secured Hedging Obligations
constituting unpaid principal and (iii) to cash collateralize the aggregate
Available LC Amount of all outstanding Letters of Credit in accordance with the
requirements of Section 2.03(f), in each case that are Primary Obligations,
ratably among the Secured Parties (other than the Cash Management Creditors) in
proportion to the respective amounts described in this clause Sixth payable to
them;

 

(vii)                   Seventh, to the extent proceeds remain after the
application pursuant to the preceding clause, to the payment of all other
Obligations pursuant to the Loan Documents and Secured Hedging Obligations
(other than Unmatured Surviving Obligations) of the Loan Parties owing under or
in respect of the Loan Documents and/or the Hedge Agreements that are due and
payable to the Administrative Agent, the Co-Collateral Agents, the Security
Agent and the other Secured Parties on such date, in each case that are Primary
Obligations, ratably based upon the respective aggregate amounts of all such
Obligations pursuant to the Loan Documents and Secured Hedging Obligations
(other than Unmatured Surviving Obligations) owing to the Administrative

 

129

--------------------------------------------------------------------------------


 

Agent, the Co-Collateral Agents, the Security Agent and the other Secured
Parties (other than the Cash Management Creditors) on such date;

 

(viii)                Eighth, to the extent proceeds remain after the
application pursuant to the preceding clause, to payment of that portion of the
Cash Management Obligations and Secured Hedging Obligations that are Secondary
Obligations constituting fees, indemnities, expenses and other amounts (other
than principal and interest, but including fees and expenses of counsel to the
respective Cash Management Creditors and the respective Secured Hedge Agreement
Counterparties) payable to the respective Cash Management Creditors and the
respective Secured Hedge Agreement Counterparties ratably among them in
proportion to the amounts described in this clause Eighth payable to them;

 

(ix)                        Ninth, to the extent proceeds remain after the
application pursuant to the preceding clause, to payment of that portion of the
Cash Management Obligations and the Secured Hedging Obligations that are
Secondary Obligations constituting accrued and unpaid interest, ratably among
the respective Cash Management Creditors and the respective Secured Hedge
Agreement Counterparties in proportion to the respective amounts described in
this clause Ninth payable to them;

 

(x)                           Tenth, to the extent proceeds remain after the
application pursuant to the preceding clause, to payment of that portion of the
Cash Management Obligations constituting unpaid principal and payments of
Secured Hedging Obligations, that are Secondary Obligations, ratably among the
respective Cash Management Creditors and the respective Secured Hedging
Agreement Counterparties in proportion to the respective amounts described in
this clause Tenth payable to them;

 

(xi)                        Eleventh, to the extent proceeds remain after the
application pursuant to the preceding clause, to the payment of all other Cash
Management Obligations (other than Unmatured Surviving Obligations) of the Loan
Parties owing under or in respect of the Secured Cash Management Agreements and
all other Secured Hedging Obligations (other than Unmatured Surviving
Obligations) in respect of Hedge Agreements due and payable to the respective
Cash Management Creditors and the respective Secured Hedge Agreement
Counterparties on such date, that are Secondary Obligations, ratably based upon
the respective aggregate amounts of all such Cash Management Obligations and all
such Secured Hedging Obligations (other than Unmatured Surviving Obligations)
owing to the respective Cash Management Creditors and the respective Secured
Hedge Agreement Counterparties on such date;

 

(xii)                     Twelfth, to the extent proceeds remain after the
application pursuant to the preceding clause (xi), if the Senior Secured Notes
Obligations Termination Date has not occurred prior to such time, amounts equal
to the outstanding Senior Secured Noteholder Obligations shall be paid to the
Senior Secured Noteholder Collateral Agent for application to the Senior Secured
Noteholder Obligations in accordance with section 4.1 of the Intercreditor
Agreement; and

 

130

--------------------------------------------------------------------------------


 

(xiii)      Last, to the extent proceeds remain after the application pursuant
to the preceding clause, the balance, if any, after all of the Obligations
pursuant to the Loan Documents, all of the Secured Hedging Obligations and all
of the Cash Management Obligations (other than Unmatured Surviving Obligations)
have been indefeasibly paid in full, no Letters of Credit shall be outstanding
that have not been cash collateralized in a manner reasonably satisfactory to
the Administrative Agent and each Issuing Bank that issued them and the
Commitments shall have been terminated, to the Co-Borrowers or other Loan
Parties or as otherwise required by law.

 

(II)  Subject to the terms of the Intercreditor Agreement, on or after the
exercise of any of the remedies provided in the last paragraph of Part I of
Article IX all moneys collected by the Administrative Agent (or, to the extent
any other Collateral Document requires proceeds of any Collateral thereunder
that constitutes Senior Secured Notes Priority Collateral to be applied in
accordance with the provisions of this Agreement, by the Security Agent or other
pledgee, assignee, mortgagee or other corresponding party under such Collateral
Document) upon any sale or other disposition of the Senior Secured Notes
Priority Collateral, together with all other moneys received by the
Administrative  Agent hereunder (or by the Security Agent or other pledge,
assignee, mortgagee or other corresponding party thereunder respectively) with
respect to, or derived from, any such Senior Secured Notes Priority Collateral,
shall be applied as follows:

 

(i)            first, in accordance with article IV of the Intercreditor
Agreement, to the Senior Secured Notes Collateral Agent for application to the
Senior Secured Notes Obligations until the same have been repaid in full;

 

(ii)           second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), as otherwise provided in
Section 9.14(a)(I).

 

(b)           Each of the Secured Parties, by their acceptance of the benefits
hereof and of the Collateral Documents executed by a Loan Party, agrees and
acknowledges that if the Secured Parties receive a distribution on account of
undrawn amounts with respect to Letters of Credit issued under this Agreement
(which shall only occur after all Letter of Credit Advances have been paid in
full), such amounts shall be paid to the Security Agent and held by it, for the
equal and ratable benefit of the Secured Parties, as cash security for the
repayment of Obligations owing by the Loan Parties to the Secured Parties as
such.  If any amounts are held as cash security pursuant to the immediately
preceding sentence, then upon the termination of all outstanding Letters of
Credit under this Agreement, and after the application of all such cash security
to the repayment of all other Obligations owing by the Loan Parties to the
Secured Parties after giving effect to the termination of all such Letters of
Credit, if there remains any excess cash, such excess cash shall be returned by
the Security Agent to the Administrative Agent for distribution in accordance
with Section 9.14(a).

 

(c)           Subject to the terms of the Intercreditor Agreement, all payments
required to be made hereunder shall be made (x) if to the Lender Parties, to the
Administrative Agent for the account of the Lender Parties, (y) if to the
Secured Hedge Agreement Counterparties, to the trustee, paying agent or other
similar representative (each, a “Representative”) for the Secured Hedge
Agreement Counterparties or, in the absence of such a Representative, directly
to the

 

131

--------------------------------------------------------------------------------


 

Secured Hedge Agreement Counterparties and (z) if to the Cash Management
Creditors, directly to the Cash Management Creditors.

 

(d)           For the purposes of applying payments received in accordance with
this Section 9.14 and subject to the terms of the Intercreditor Agreement, the
Administrative Agent and the Security Agent shall be entitled to rely upon
(i) the Cash Management Creditors and (ii) the Representative or, in the absence
of such a Representative, the Secured Hedge Agreement Counterparties for a
determination (which each Cash Management Creditor and each Secured Hedge
Agreement Counterparty agrees (or shall agree) to provide upon request of the
Administrative Agent and the Security Agent) of the outstanding Cash Management
Obligations and/or the Secured Hedging Obligations, as the case may be, of the
Loan Parties owed to the Cash Management Creditors and/or the Secured Hedge
Agreement Counterparties.  Unless it has received written notice from a Cash
Management Creditor and/or the Representative or, in the absence of such a
Representative, a Secured Hedge Agreement Counterparty to the contrary, the
Administrative Agent and the Security Agent, in acting hereunder, shall be
entitled to assume that no Secured Cash Management Agreements or Approved Hedge
Agreement Obligations are in existence.

 

(e)           Subject to the other limitations (if any) set forth herein and in
the other Loan Documents, the Hedge Agreements and the Secured Cash Management
Agreements, it is understood that the Loan Parties shall remain liable (as and
to the extent set forth in the Loan Documents, the Hedge Agreements and the
Secured Cash Management Agreements) to the extent of any deficiency between the
amount of the proceeds of the Collateral and the aggregate amount of the
Obligations, the Secured Hedging Obligations and the Cash Management Obligations
of the Loan Parties.

 

(f)            It is understood and agreed by all parties hereto that the
Administrative Agent and the Security Agent shall have no liability for any
determinations made by it in this Section 9.14 (including, without limitation,
as to whether given Collateral constitutes Senior Secured Notes Priority
Collateral or ABL Priority Collateral), in each case except to the extent
resulting from the gross negligence or willful misconduct of the Administrative
Agent or the Security Agent (as determined by a court of competent jurisdiction
in a final and non-appealable decision).  The parties also agree that the
Administrative Agent and the Security Agent may (but shall not be required to),
at any time and in its sole discretion, and with no liability resulting
therefrom, petition a court of competent jurisdiction regarding any application
of Collateral in accordance with the requirements hereof and of the
Intercreditor Agreement, and the Administrative Agent and the Security Agent
shall be entitled to wait for, and may conclusively rely on, any such
determination.

 

ARTICLE X

 

The Administrative Agent and the Co-Collateral Agents

 

Section 10.01  Authorization and Action.  Each Lender Party (in its capacities
as a Lender, the Swingline Bank (if applicable) and an Issuing Bank (if
applicable)) hereby irrevocably appoints and authorizes the Administrative Agent
(for purposes of this Article X and Section 11.04, the term “Administrative
Agent” also shall include Deutsche Bank Trust

 

132

--------------------------------------------------------------------------------


 

Company Americas in its capacity as Security Agent pursuant to the Collateral
Documents) and each Co-Collateral Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent or, as the
case may be, the Co-Collateral Agents by the terms hereof and thereof, together
with such powers and discretion as are reasonably incidental thereto.  Neither
the Administrative Agent nor the Co-Collateral Agents shall have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Loan Documents, and the Administrative Agent or, as the case may be, the
Co-Collateral Agents may perform any of its or their respective duties hereunder
by or through its or their officers, directors, agents, employees or
affiliates.  The duties of the Administrative Agent shall be mechanical and
administrative in nature. Neither the Administrative Agent nor the Co-Collateral
Agents shall have by reason of this Agreement or any other Loan Document a
fiduciary relationship in respect of any Lender Party or the holder of any Note.
Nothing in this Agreement or in any other Loan Document, expressed or implied,
is intended to or shall be so construed as to impose upon the Administrative
Agent or, as the case may be, any Co-Collateral Agent any obligations in respect
of this Agreement or any other Loan Document except as expressly set forth
herein or therein. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of the
Notes), neither the Administrative Agent nor the Co-Collateral Agents shall be
required to exercise any discretion or take any action, but the Administrative
Agent shall be required to act or to refrain from acting (and shall not incur
any liability to any Lender Party and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that neither the Administrative Agent nor the Co-Collateral
Agents shall be required to take any action that exposes the Administrative
Agent or, as the case may be, the applicable Co-Collateral Agent to personal
liability or that is contrary to this Agreement or applicable law.  Without
limiting the foregoing, neither any Lender Party nor the holder of any Note
shall have any right of action whatsoever against the Administrative Agent or
any Co-Collateral Agent as a result of the Administrative Agent or such
Co-Collateral Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Majority Lenders
(or, if so specified by this Agreement, any applicable greater percentage of
Lenders).  The Administrative Agent agrees to give to each Lender Party prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

 

Section 10.02  Administrative Agent’s and Co-Collateral Agent’s Reliance, Etc. 
Neither the Administrative Agent nor any Co-Collateral Agent, nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).  Without limitation of the generality of the
foregoing, the Administrative Agent and each Co-Collateral Agent:  (a) may deem
and treat the payee of any Note as the holder thereof until the Administrative
Agent receives and accepts an Assignment and Acceptance entered into by the
Lender that is the payee of such Note, as assignor, and an Eligible Assignee, as
assignee, as provided in Section 11.07; (b) with respect to any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note, may consider as
conclusive and binding any such request, authority or consent of  such Person,
as applicable, on any subsequent holder, transferee,

 

133

--------------------------------------------------------------------------------


 

assignee or endorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefore; (c) may consult with legal counsel (including
counsel for any Loan Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (d) makes no warranty or representation to any Lender
Party and shall not be responsible to any Lender Party for any recitals,
statements, information, warranties or representations (whether written or oral)
made in or in connection with the Loan Documents; (e) shall not have any duty to
ascertain or to inquire as to (x) the performance or observance of any of the
terms, provisions, covenants or conditions of this Agreement or any Loan
Document on the part of any Loan Party, (y) the financial condition of any Loan
Party or (z) the existence or possible existence of any Default; (f) shall not
have any duty to inspect the property (including the books and records) of any
Loan Party; (g) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, collectability,
sufficiency or value of any Loan Document, the financial condition of the
Borrower or any of its Subsidiaries or the perfection or priority of any lien or
security interest created or purported to be created under or in connection
with, any Loan Document or any other instrument or document furnished pursuant
thereto; and (h) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, statement, consent, order, certificate or
other instrument or writing (which may be by telegram, telecopy, telex,
cablegram or electronic mail) or telephone message believed by it to be genuine
and signed, sent or made by the proper party or parties.

 

Section 10.03  DBTCA and Affiliates.  With respect to its Commitments, the
Advances made or required to be made by it and the Notes issued to it, DBTCA
shall have the same rights and powers under the Loan Documents as any other
Lender Party and may exercise the same as though it were not the Administrative
Agent; and the term “Lender Party” or “Lender Parties” or any similar terms
shall, unless otherwise expressly indicated, include DBTCA in its individual
capacity.  DBTCA and its Affiliates may accept deposits from, lend money to, act
as trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to, any Loan Party, any of its
Subsidiaries and any Person who may do business with or own securities of any
Loan Party or any such Subsidiary, all as if DBTCA were not the Administrative
Agent and without any duty to account therefor to the Lender Parties.  DBTCA may
accept fees and other consideration from any Loan Party or any Affiliate of any
Loan Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lender Parties.

 

Section 10.04  Lender Party Credit Decision.  Each Lender Party acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01(f) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.  Except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender Party or the holder

 

134

--------------------------------------------------------------------------------


 

of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Advances or at any time or
times thereafter.

 

Section 10.05  Indemnification.  (a)  Each Lender Party severally agrees to
indemnify the Administrative Agent and each Co-Collateral Agent (to the extent
not promptly reimbursed by the Borrower) from and against such Lender Party’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent or any
Co-Collateral Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Loan Document or in any way relating to or arising
out of the Loan Documents or any action taken or omitted by the Administrative
Agent or any Co-Collateral Agent under the Loan Documents; provided, however,
that no Lender Party shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or any
Co-Collateral Agent’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision). 
Without limitation of the foregoing, each Lender Party agrees to reimburse the
Administrative Agent and each Co-Collateral Agent, as applicable, promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) payable by the Borrower
under Section 11.04, to the extent that the Administrative Agent or such
Co-Collateral Agent is not promptly reimbursed for such costs and expenses by
the Borrower.  For purposes of this Section 10.05, the Lender Parties’
respective ratable shares of any amount shall be determined, at any time,
according to the sum of (i) the aggregate principal amount of the Advances
outstanding at such time and owing to the respective Lender Parties, (ii) their
respective Pro Rata Shares of the aggregate principal amount of all Swingline
Advances outstanding at such time made by the Swingline Bank, (iii) their
respective Pro Rata Shares of the aggregate Available LC Amount of all Letters
of Credit outstanding at such time and (iv) their respective Unused Commitments
at such time; provided that the aggregate principal amount of Swingline Advances
owing to the Swingline Bank and the aggregate principal amount of Letter of
Credit Advances owing to each Issuing Bank shall be considered to be owed to the
Lenders ratably in accordance with their respective Commitments.  In the event
that any Defaulted Advance shall be owing by any Defaulting Lender at any time,
such Lender Party’s Commitment shall be considered to be unused for purposes of
this Section 10.05(a) to the extent of the amount of such Defaulted Advance. 
The failure of any Lender Party to reimburse the Administrative Agent or any
Co-Collateral Agent promptly upon demand for its ratable share of any amount
required to be paid by the Lender Party to the Administrative Agent or such
Co-Collateral Agent as provided herein shall not relieve any other Lender Party
of its obligation hereunder to reimburse the Administrative Agent or such
Co-Collateral Agent for its ratable share of such amount, but no Lender Party
shall be responsible for the failure of any other Lender Party to reimburse the
Administrative Agent or any Co-Collateral Agent for such other Lender Party’s
ratable share of such amount.  Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender Party contained in this Section 10.05 shall survive the payment in full
of principal, interest and all other amounts payable hereunder and under the
other Loan Documents.

 

(b)           Each Lender severally agrees to indemnify the Swingline Bank and
each Issuing Bank (to the extent not promptly reimbursed by the Borrower) from
and against such

 

135

--------------------------------------------------------------------------------


 

Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Swingline Bank and each Issuing
Bank in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Swingline Bank and each Issuing Bank under the Loan
Documents; provided, however, that no Lender Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Swingline
Bank’s or such Issuing Bank’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).  Without limitation of the foregoing, each such Lender Party agrees
to reimburse the Swingline Bank and each Issuing Bank promptly upon demand for
its ratable share of any costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) payable by the Borrower under
Section 11.04, to the extent that the Swingline Bank or such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.  For purposes
of this Section 10.05(b), the Lender Parties’ respective ratable shares of any
amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Advances outstanding at such time and owing to
the respective Lender Parties, (ii) their respective Pro Rata Shares of the
aggregate principal amount of all Swingline Advances outstanding at such time
made by the Swingline Bank, (iii) their respective Pro Rata Shares of the
aggregate Available LC Amount of all Letters of Credit outstanding at such time
issued by such Issuing Bank and (iv) their respective Unused Commitments at such
time; provided that the aggregate principal amount of Swingline Advances owing
to the Swingline Bank and the aggregate principal amount of Letter of Credit
Advances owing to such Issuing Bank shall be considered to be owed to the
Lenders ratably in accordance with their respective Commitments.  In the event
that any Defaulted Advance shall be owing by any Defaulting Lender at any time,
such Lender Party’s Commitment shall be considered to be unused for purposes of
this Section 10.05(b) to the extent of the amount of such Defaulted Advance. 
The failure of any such Lender Party to reimburse the Swingline Bank or any
Issuing Bank promptly upon demand for its ratable share of any amount required
to be paid by the Lender Parties to the Swingline Bank or such Issuing Bank as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse the Swingline Bank or such Issuing Bank for its ratable
share of such amount, but no Lender Party shall be responsible for the failure
of any other Lender Party to reimburse the Swingline Bank or such Issuing Bank
for such other Lender Party’s ratable share of such amount.  Without prejudice
to the survival of any other agreement of any Lender Party hereunder, the
agreement and obligations of each such Lender Party contained in this
Section 10.05(b) shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.

 

Section 10.06  Successor Administrative Agents.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lender Parties and
the Borrower.  Any such resignation by the Administrative Agent shall also
constitute its resignation as the Swingline Bank and as an Issuing Bank, in
which case the resigning Administrative Agent (x) shall not be required to make
any additional Swingline Advances or issue any further Letters of Credit
hereunder and (y) shall maintain all of its rights as Swingline Bank, as the
case may be, with respect to any Swingline Advances made by it, or any Letters
of Credit issued by it, prior to the date of such resignation.  Upon any such
resignation, the Majority Lenders shall, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed and such

 

136

--------------------------------------------------------------------------------


 

consent not to be required if an Event of Default then exists) have the right to
appoint a successor Administrative Agent.  Such successor Administrative Agent
shall serve until such time, if any, as the Majority Lenders appoint a new
successor Administrative Agent as provided above.  If no successor
Administrative Agent has been appointed by the twentieth (20th) Business Day
after the date such notice of resignation was given by the retiring
Administrative Agent, such retiring Administrative Agent’s resignation shall
become effective and the Majority Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Loan
Document until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent as provided above.  If no successor Administrative Agent
shall have been so appointed by the Majority Lenders and consented to by the
Borrower, and shall have accepted such appointment, within fifteen (15) Business
Days after the retiring Administrative Agent’s giving of notice of resignation,
then the retiring Administrative Agent may, on behalf of the Lender Parties and
with the consent of the Borrower (such consent not to be unreasonably withheld
or delayed and such consent not to be required if an Event of Default then
exists) appoint a successor Administrative Agent, which shall be a commercial
bank or trust company organized under the laws of the United States or of any
State thereof and having a combined capital and surplus of at least
$250,000,000.  Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor Administrative Agent and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as the
Majority Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, discretion, privileges and duties of the retiring Administrative Agent,
and the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  Notwithstanding the foregoing, the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents upon the effectiveness
of its resignation pursuant to the fourth sentence of this Section 10.06.  After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, such retiring Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents, and the provisions of
this Article X and Section 11.04 (and the analogous provisions of the other Loan
Documents) shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

 

Section 10.07  Lead Arrangers, Syndication Agent and Documentation Agent. 
Neither the Lead Arrangers, nor the Syndication Agent nor the Documentation
Agents shall have any duties or obligations under this Agreement or the other
Loan Documents in their capacities as Lead Arrangers, Syndication Agent or
Documentation Agents respectively.

 

Section 10.08  Collateral Matters.  (a)  Each Lender Party authorizes and
directs the Security Agent to enter into the Collateral Documents and the
Intercreditor Agreement for the benefit of the Lender Parties and the other
Secured Parties.  Each Lender Party hereby agrees, and each holder of any Note
by the acceptance thereof will be deemed to agree, that, except as otherwise set
forth herein, any action taken by the Majority Lenders in accordance with the
provisions of this Agreement, the Collateral Documents or the Intercreditor
Agreement, and the exercise by the Majority Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lender Parties.  The
Security Agent is hereby authorized on behalf of all of the Lender Parties,

 

137

--------------------------------------------------------------------------------


 

without the necessity of any notice to or further consent from any Lender Party,
from time to time prior to an Event of Default, to take any action with respect
to any Collateral, Collateral Documents or the Intercreditor Agreement which may
be necessary to perfect and maintain perfected the security interest in and
liens upon the Collateral granted pursuant to the Collateral Documents.

 

(b)           The Security Agent shall have no obligation whatsoever to the
Lender Parties or to any other Person to assure that the Collateral exists or is
owned by any Loan Party or is cared for, protected or insured or that the Liens
granted to the Security Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Security Agent in
this Section 10.08, in any of the Collateral Documents or the Intercreditor
Agreement, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Security Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Security
Agent’s own interest in the Collateral as one of the Lender Parties and that the
Security Agent shall have no duty or liability whatsoever to the Lender Parties,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

Section 10.09  Delivery of Information.  The Administrative Agent shall not be
required to deliver to any Lender Party originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Loan Party, any Subsidiary of any Loan Party, the
Majority Lenders, any Lender Party or any other Person under or in connection
with this Agreement or any other Loan Document except (i) as specifically
provided in this Agreement or any other Loan Document and (ii) as specifically
requested from time to time in writing by any Lender Party with respect to a
specific document, instrument, notice or other written communication received by
and in the possession of the Administrative Agent at the time of receipt of such
request and then only in accordance with such specific request.

 

Section 10.10  Co-Collateral Agents.  (a)  Any Co-Collateral Agent may resign at
any time upon written notice to the Borrower, the Administrative Agent and each
Lender and the resignation of such Co-Collateral Agent shall become effective
immediately upon the delivery of such written notice.

 

(b)           Upon a resignation of any Co-Collateral Agent pursuant to
Section 10.10(a), any Co-Collateral Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Section 10.10 (and the analogous provisions of the other Loan Documents)
shall continue in effect for the benefit of such Co-Collateral Agent for all of
its actions and inactions while serving as such Co-Collateral Agent hereunder
and under the other Loan Documents.

 

(c)           (i) If the Commitments of SunTrust Bank are less than $15,000,000
or SunTrust Bank is a Defaulting Lender, SunTrust Bank may be removed as a
Co-Collateral Agent by the Borrower or the Majority Lenders upon written notice
to it as Co-Collateral Agent and with such removal to become effective
immediately upon the delivery of such written notice,

 

138

--------------------------------------------------------------------------------


 

(ii) if the Commitments of Wells Fargo Capital Finance, LLC are less than
$15,000,000 or Wells Fargo Capital Finance, LLC is a Defaulting Lender, Wells
Fargo Capital Finance, LLC may be removed as a Co-Collateral Agent by the
Borrower or the Majority Lenders upon written notice to it as Co-Collateral
Agent and with such removal to become effective immediately upon the delivery of
such written notice.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, no Co-Collateral Agent may assign its role and responsibilities in
connection with any assignment permitted by Section 11.07.

 

(e)           If a Co-Collateral Agent proposes an adjustment or revision to
Borrowing Base eligibility standards, advance rates applicable to the Borrowing
Base or reserves, or makes any other proposal regarding a determination or
action which may be made by the Co-Collateral Agents pursuant to this Agreement
or any other Loan Document, the other Co-Collateral Agents shall respond to such
proposal within three Business Days of their receipt of such written proposal. 
In the event that the Co-Collateral Agents cannot agree on Borrowing Base
eligibility standards, advance rates applicable to the Borrowing Base or
reserves or any other action or determination which may be made by the
Co-Collateral Agents pursuant to this Agreement or any other Loan Document, the
consenting vote of 2 of the 3 Co-Collateral Agents shall be required; provided
that if there are only two Co-Collateral Agents at the time of such
determination, the determination shall be made by the individual Co-Collateral
Agent either asserting the more conservative credit judgment, the numerically
larger reserve or declining to permit the requested action for which consent is
being sought by the relevant Co-Borrowers, as applicable; provided further in
the event an issue cannot be resolved by either the more conservative credit
judgment, the numerically larger reserve or declining to permit a requested
action by the Co-Borrowers (such as the selection or replacement of an appraisal
firm), then the decision of the Security Agent shall be final.

 

ARTICLE XI

 

Miscellaneous

 

Section 11.01  Amendments, Etc.  (a)  General.  No amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by the Funds Administrator therefrom, shall in any event be
effective unless the same shall be in writing and signed (or, in the case of the
Collateral Documents, consented to) by (i) the Funds Administrator (or in the
case of any Collateral Document, the Loan Party or Loan Parties party to such
Collateral Document), (ii) the Majority Lenders and (iii) any other Lender
Party, the consent of which is required pursuant to any of
Section 11.01(b) through (f), and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

(b)           All Lenders.  No amendment, waiver or consent shall, unless in
writing and signed by all of the Lenders (other than any such Lender that is, at
such time, a Defaulting Lender), do any of the following at any time:

 

(i)            waive any of the conditions specified in Section 3.01 or, in the
case of the

 

139

--------------------------------------------------------------------------------


 

initial Borrowings under this Agreement, Section 3.02,

 

(ii)           change the percentage of (x) the Commitments, (y) the aggregate
unpaid principal amount of the Revolving Advances or (z) the aggregate Available
LC Amount of outstanding Letters of Credit that, in each case, shall be required
for the Lenders or any of them to take any action hereunder,

 

(iii)          amend the definition of “Majority Lenders” or “Supermajority
Lenders”,

 

(iv)          amend, waive or modify any provision this Section 11.01,

 

(v)           increase the advance rate used in the calculation of Inventory
Formula Amount or Accounts Formula Amount,

 

(vi)          (other than pursuant to any transaction permitted under
Section 6.04 or except as expressly provided for in any Loan Document), release
all or substantially all of the Collateral in any transaction or series of
related transactions,

 

(vii)         (other than pursuant to any transaction permitted under
Section 6.03 or Section 6.04 or except as expressly provided for in any Loan
Document), release all or substantially all of the Loan Parties (other than the
Borrower) from their obligations as guarantors under the Collateral Documents in
any transaction or series of related transactions, or

 

(viii)        (other than pursuant to any transaction permitted under
Section 6.03 or Section 6.04 or except as expressly provided for in any Loan
Document), otherwise release the Borrower or all or substantially all of the
Co-Borrowers (other than the Borrower) from their liability with respect to the
Obligations owing to the Administrative Agent, the Co-Collateral Agents, the
Security Agent and the Lender Parties under any of the Loan Documents in any
transaction or series of related transactions.

 

(c)           Affected Lenders.  No amendment, waiver or consent shall, unless
in writing and signed by the Majority Lenders and by each affected Lender (other
than any such Lender that is, at such time, a Defaulting Lender, provided that
the consent of each affected Defaulting Lender shall be required in connection
with any matter requiring any consent or approval under clause (iii) below):

 

(i)            reduce, postpone or change the order of application of, or right
to decline to receive, any repayment or prepayment of principal required to be
paid pursuant to Sections 2.04 or 2.06,

 

(ii)           amend, waive or modify Section 9.14 if such amendment, waiver or
modification would adversely affect such Lender,

 

(iii)          increase the Commitment of any Lender or subject any Lender to
any additional obligations,

 

(iv)          postpone any date fixed for any payment of principal or interest
on the

 

140

--------------------------------------------------------------------------------


 

Notes or any reimbursement obligation in respect of any Swingline Advance or
Letter of Credit or Letter of Credit Advance or any fees or other amounts
payable hereunder or postpone the final maturity date of the Facility, or

 

(v)           reduce the principal of, or interest (other than a waiver of
increased interest following a Default pursuant to Section 2.07(b)) on, the
Notes or any reimbursement obligation in respect of any Swingline Advance or
Letter of Credit or Letter of Credit Advance or any fees or other amounts
payable hereunder.

 

(d)           Supermajority Lenders.  No amendment, waiver or consent shall,
unless in writing and signed by the Supermajority Lenders amend or expand any of
the following definitions, in each case the effect of which would be to increase
the amounts available for borrowing hereunder: “Availability Reserves”,
“Borrowing Base”, “Eligible Accounts” and “Eligible Inventory” (including, in
each case, the defined terms used therein), provided that the Co-Collateral
Agents can in accordance with the terms hereof introduce new criteria the effect
of which would be to reduce the amounts available for borrowing hereunder and,
following such introduction, may modify or eliminate such new criteria, in each
case with respect to “Availability Reserves”, “Eligible Accounts” and “Eligible
Inventory” and any such change will not be deemed to require a Supermajority
Lender consent.

 

(e)           Swingline Bank, Issuing Bank, Administrative Agent, Security Agent
and Co-Collateral Agents.  No amendment, waiver or consent shall, unless in
writing and signed by the Swingline Bank and each affected Issuing Bank, as the
case may be, in addition to the Lenders required above to take such action,
affect the rights or obligations of the Swingline Bank or such Issuing Bank, as
the case may be, under this Agreement; and no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement; and no amendment, waiver or
consent shall, unless in writing and signed by the Security Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Security Agent under this Agreement; and no amendment, waiver or consent
shall, unless in writing and signed by any Co-Collateral Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
such Co-Collateral Agent under this Agreement.

 

(f)            Notwithstanding anything to the contrary contained in this
Section 11.01, the Funds Administrator, the Administrative Agent and each
Incremental Lender may, in accordance with the provisions of Section 2.16, as
applicable, enter into an Incremental Commitment Agreement, provided that after
the execution and delivery by the Funds Administrator, the Administrative Agent
and each such Incremental Lender of such Incremental Commitment Agreement, such
Incremental Commitment Agreement may thereafter only be modified in accordance
with the requirements of this Section 11.01.

 

Section 11.02  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including telecopy or electronic mail
communication) and mailed, or transmitted by telecopier or electronic mail, or
delivered, if to the Funds Administrator, to its address at P.O. Box 15600, 7140
Office Circle, Evansville, IN 47715, Attn:  Office of General Counsel; if to any
Initial Lender or the Initial Issuing Bank, to its Lending Office specified

 

141

--------------------------------------------------------------------------------


 

opposite its name on Schedule I hereto; if to any other Lender, to its Lending
Office specified in the Assignment and Acceptance pursuant to which it became a
Lender; if to the Administrative Agent or DBTCA as Co-Collateral Agent, to its
address at Deutsche Bank Trust Company Americas, 60 Wall Street, MS NYC60-0208,
New York, New York 10005, Attention: Omayra Laucella; if to SunTrust Bank as
Co-Collateral Agent, to its address at SunTrust Bank, 303 Peachtree Street, 23rd
Fl. GA-Atlanta-1981, Atlanta, Georgia 30303, Attention: B. Earl Garris; if to
Wells Fargo Capital Finance, LLC as Co-Collateral Agent, to its address at Wells
Fargo Capital Finance, LLC, 301 S. College Street MAC D1053-221, Charlotte,
North Carolina 28202, Attention: Brian Mobley; or, as to the Funds Administrator
or the Administrative Agent, to such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Funds Administrator and the Administrative Agent pursuant to this
Section 11.02; provided that materials required to be delivered pursuant to
Sections 7.02, 7.03 and 7.11 shall be delivered to the Administrative Agent in
an electronic medium in a format reasonably acceptable to the Administrative
Agent.  All such notices and communications shall, when mailed, or transmitted
by telecopier or electronic mail, be effective when deposited in the mail,
transmitted by telecopier or confirmed by e-mail, respectively, except that
notices and communications to the Administrative Agent pursuant to
Sections 2.03(a) and 2.06(a) and with respect to selected Interest Periods in
respect of LIBOR Advances shall not be effective until received by the
Administrative Agent.  Delivery by telecopier, electronic mail in PDF format or
other electronic format of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

 

Section 11.03  No Waiver; Remedies.  No failure on the part of any Lender Party,
the Administrative Agent or any Co-Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

Section 11.04  Costs, Expenses. (a)  Each Co-Borrower agrees to pay on demand
(i) all costs and expenses of the Administrative Agent and each Co-Collateral
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents (including, without limitation,
(A) all reasonable due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses, (B) the reasonable fees and
expenses of White & Case LLP, special New York counsel and Mexican counsel, and
Stikeman Elliott LLP, Canadian counsel for the Administrative Agent with respect
thereto and one other local counsel acting in each other material jurisdiction,
in each case acting jointly for the Administrative Agent and the Co-Collateral
Agents, and (C) the reasonable fees and expenses of one counsel to the
Administrative Agent (acting jointly for the Administrative Agent and the
Co-Collateral Agents) (and in the event of any conflict of interest not more
than one additional counsel) with respect to advising the Administrative Agent
as to its rights and responsibilities, or the perfection, protection or
preservation of rights or interests, under the Loan Documents, with respect to
negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a

 

142

--------------------------------------------------------------------------------


 

Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto), (ii) all
costs and expenses of the Administrative Agent, the Co-Collateral Agents and the
Lender Parties in connection with the enforcement of the Loan Documents, whether
in any action, suit or litigation, any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally (including, without limitation,
the reasonable fees and expenses of one counsel for the Administrative Agent and
each Co-Collateral Agent and in the event of any conflict of interest not more
than one additional counsel) and (iii) all reasonable costs and expenses of the
Swingline Bank and each Issuing Bank in connection with the Back-Stop
Arrangements entered into by such Persons.

 

(b)           Each Co-Borrower agrees to indemnify and hold harmless the
Administrative Agent, each Co-Collateral Agent, each Lender Party and each of
their Affiliates and their officers, directors, trustees, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facility, any real property owned by, leased by or
leased to any Loan Party, the actual or proposed use of the proceeds of the
Advances or the Letters of Credit, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent, in each case, such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 11.04(b) applies,
such indemnity shall be effective whether or not such investigation, litigation
or proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party or any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.

 

(c)           If any payment of principal of, or Conversion of, any LIBOR
Advance is made by any Co-Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Sections 2.03, 2.06(b)(i) or 2.07(c),
acceleration of the maturity of the Notes pursuant to Part I of Article IX or
for any other reason (other than as a result of  the Administrative Agent giving
notice under Section 2.07(d), or any Lender giving notice under Section 2.07(d))
the applicable Co-Borrower shall, upon demand by such Lender Party (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender
Party to fund or maintain such Advance.

 

143

--------------------------------------------------------------------------------


 

(d)           If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent, any Co-Collateral
Agent or any Lender Party, in its sole discretion.

 

(e)           Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Co-Borrowers contained in Sections 2.07 and 2.09 and this
Section 11.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under any of the other Loan Documents.

 

Section 11.05  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Part I of Article IX to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Part I of Article IX, each Lender Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set-off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender Party or such
Affiliate to or for the credit or the account of any Co-Borrower against any and
all of the Obligations of the Co-Borrowers now or hereafter existing under this
Agreement and the Note or Notes (if any) held by such Lender Party, irrespective
of whether such Lender Party shall have made any demand under this Agreement or
such Note or Notes and although such obligations may be unmatured.  Each Lender
Party agrees promptly to notify the Funds Administrator after any such set-off
and application; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.  The rights of each
Lender Party and its respective Affiliates under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that such Lender Party and its respective Affiliates may have.

 

Section 11.06  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Funds Administrator, each Co-Borrower, the
Administrative Agent and each Co-Collateral Agent and when the Administrative
Agent shall have been notified by each Initial Lender, the Swingline Bank and
the Initial Issuing Bank that such Person has executed it and thereafter shall
be binding upon and inure to the benefit of the Funds Administrator, each
Co-Borrower, the Administrative Agent, each Co-Collateral Agent and each Lender
Party and their respective successors and assigns, except that neither the Funds
Administrator nor any Co-Borrower shall have the right to assign its rights or
Obligations hereunder or any interest herein without the prior written consent
of the Lender Parties.

 

Section 11.07  Assignments and Participations.  (a)  Each Lender may, with the
consent of the Administrative Agent (and, regardless of the identity of the
assignee each Issuing Bank), and, so long as no Event of Default has occurred
and is continuing, with the consent of the Funds Administrator (in each case,
such consent not to be unreasonably withheld or delayed), assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment or
Commitments, its obligation to purchase a participation in any Letter of Credit
pursuant to Section 2.03(d), the Advances owing to it and the Note or Notes held
by it); provided, however, that no consent by

 

144

--------------------------------------------------------------------------------


 

the Funds Administrator or the Administrative Agent shall be required for an
assignment to any Person who is an Affiliate or a Related Fund of such Lender,
and provided further that (i) each such assignment shall be of a uniform, and
not a varying, percentage of all rights and obligations under and in respect of
the Facility, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or a Related Fund of any Lender or an assignment which will result in a group of
Lenders which are managed by the same Person holding a Commitment, an obligation
to purchase a participation in a Letter of Credit pursuant to Section 2.03(d) or
an Advance (as the case may be) of not less than $5,000,000 or an assignment of
all of a Lender’s rights and obligations under this Agreement, the amount of the
Commitment, or the obligation to purchase a participation in a Letter of Credit
pursuant to Section 2.03(d), or the participation in the Advances, in each case
of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 (or integral multiples of
$200,000 in excess thereof), (iii) each such assignment shall be to an Eligible
Assignee and (iv) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, other than in the case of an assignment to an Affiliate of such
Lender, a processing and recordation fee of $3,500, provided that only one such
fee shall be payable in connection with simultaneous assignments by or to two or
more Related Funds.

 

(b)           Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (y) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.07, 2.09 and 11.04).

 

(c)           By executing and delivering an Assignment and Acceptance, the
Lender Party assignor thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows:  (i) other than
as provided in such Assignment and Acceptance, such assigning Lender Party makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, this Agreement or any other Loan Document or any
other instrument or document furnished pursuant hereto or thereto; (ii) such
assigning Lender Party makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any
other Loan Party or the performance or observance by any Loan Party of any of
its obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial

 

145

--------------------------------------------------------------------------------


 

statements referred to in Section 4.01(f) and the most recent financial
statements delivered pursuant to Sections 7.01, 7.02 and 7.03, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Lender Party or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to the Administrative Agent by the terms hereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender or Issuing Bank, as the case may be.

 

(d)           The Administrative Agent, acting for this purpose (but only for
this purpose) as the agent of the Co-Borrowers, shall maintain at its address
referred to in Section 11.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lender Parties and the Commitment of, and principal amount of
the Advances owing under each Facility to each Lender Party from time to time
(the “Register”).  Any provision of Incremental Commitments pursuant to
Section 2.16 shall be recorded by the Administrative Agent on the Register only
upon the acceptance of the Administrative Agent of a properly executed and
delivered Incremental Commitment Agreement.  The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the
Co-Borrowers, the Administrative Agent and the Lender Parties shall treat each
Person whose name is recorded in the Register as a Lender Party hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Funds Administrator or any Lender Party at any reasonable time and from
time to time upon reasonable prior notice.

 

(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit E
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Funds Administrator.  In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the Funds Administrator, at its
own expense, shall execute and deliver to the Administrative Agent in exchange
for the surrendered Note or Notes a new Note to the order of such Eligible
Assignee in an amount equal to the Commitment, Advances, or obligations to
purchase a participation in any Letter of Credit pursuant to
Section 2.03(d) assumed by it under the Facility pursuant to such Assignment and
Acceptance and, if the assigning Lender has retained a Commitment, a
participation in any Advances or any obligation to purchase a participation in
any Letter of Credit pursuant to Section 2.03(d) hereunder, a new Note to the
order of the assigning Lender in an amount equal to the Commitment,
participation in such Advances or obligations to purchase a participation in any
Letter of Credit pursuant to Section 2.03(d) retained by it hereunder.  Such new
Note or Notes shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Note or Notes,

 

146

--------------------------------------------------------------------------------


 

shall be dated the Closing Date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A-1 or A-2 hereto, as the case
may be.

 

(f)            The Issuing Bank may, with the consent of the Administrative
Agent, and, so long as no Event of Default shall have occurred and be
continuing, with the consent of the Funds Administrator (such consent not to be
unreasonably withheld), assign to an Eligible Assignee all of its rights and
obligations under this Agreement with respect to the Letters of Credit;
provided, however, that (i) each such assignment shall be to an Eligible
Assignee and (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500.

 

(g)           Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and the
Note or Notes (if any) held by it); provided, however, that (i) such Lender
Party’s rights and obligations under this Agreement (including, without
limitation, its Commitments) shall remain unchanged, (ii) such Lender Party
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender Party shall remain the holder of any such
Note for all purposes of this Agreement, (iv) the Funds Administrator, the
Administrative Agent and the other Lender Parties shall continue to deal solely
and directly with such Lender Party in connection with such Lender Party’s
rights and obligations under this Agreement, (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest (other than increased interest
following Default pursuant to Section 2.07(b)) on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, postpone any Termination Date or date fixed for payment of
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or release the any  
Co-Borrower from its Obligations under Article IX hereof, and (vi) no
Co-Borrower shall  be subject to any increased liability to any Lender Party
pursuant to this Agreement by virtue of such participation.

 

(h)           Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 11.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Co-Borrowers furnished to such
Lender Party by or on behalf of the Funds Administrator; provided, however,
that, prior to any such disclosure, the assignee or participant or proposed
assignee or participant shall agree to preserve the confidentiality of any
Confidential Information received by it from such Lender Party.

 

(i)            Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

 

147

--------------------------------------------------------------------------------


 

(j)            Notwithstanding anything to the contrary contained herein, any
Lender that is a fund that invests in bank loans may create a security interest
in all or any portion of the Advances owing to it and the Note or Notes held by
it to the trustee or other representative for holders of obligations owed, or
securities issued, by such fund as security for such obligations or securities,
provided that, unless and until such trustee or other representative actually
becomes a Lender in compliance with the other provisions of this Section 11.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee or representative shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee or representative may have acquired ownership rights with
respect to the pledged interest through foreclosure or otherwise.

 

Section 11.08  Replacements of Lenders Under Certain Circumstances.  The Funds
Administrator shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.03(g) or 2.10, (b) is
affected in the manner described in Section 2.10(c) and as a result thereof any
of the actions described in such Section is required to be taken, (c) becomes a
Defaulting Lender or (d) does not consent to any proposed change, waiver,
discharge or termination of or to any provisions of this Agreement as
contemplated by Sections 11.01(b), 11.01(c) or 11.01(d) and the consent of the
Majority Lenders is obtained for such proposed change, waiver, discharge or
termination of or to such provision of this Agreement, with a replacement bank
or other financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) (A) the
replacement bank or institution shall purchase at par all Advances and accrued
and unpaid fees and interest thereon and (B) the Funds Administrator shall pay
all other amounts (other than any disputed amounts) required to be paid to such
Lender pursuant to this Agreement, in each case under this clause (iii) through
the date of such replacement, (iv) the replacement bank or institution shall pay
to the Swingline Bank an amount equal to such replaced Lender’s Pro Rata Share
of any Mandatory Borrowing to the extent that such amount was not previously
made available by the replaced Lender to the Swingline Bank in accordance with
Section 2.02(c)), in each case prior to the date of replacement, (v) the
replacement bank or institution shall pay to each Issuing Bank an amount equal
to such replaced Lender’s participation in Letter of Credit Outstandings (to the
extent that at such time any Letter of Credit Advances have not been reimbursed
in accordance with Section 2.03(e)(i) by such replaced Lender), in each case
prior to the date of replacement, (vi) the replacement bank or institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 11.07 (provided that the Borrower
shall be obligated to pay or cause to be paid the registration and processing
fee referred to therein) and (viii) any such replacement shall not be deemed to
be a waiver of any rights that the Funds Administrator, any Co-Borrower, the
Administrative Agent, the Co-Collateral Agents, the Security Agent, the
Swingline Bank, any Issuing Bank or any other Lender shall have against the
replaced Lender.

 

Section 11.09  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

148

--------------------------------------------------------------------------------


 

Section 11.10  No Liability of an Issuing Bank.  The Co-Borrowers assume all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for: 
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by any Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that each Co-Borrower shall
have a claim against an Issuing Bank, and such Issuing Bank shall be liable to
such Co-Borrower, to the extent of any direct, but not consequential, damages
suffered by that Co-Borrower which it proves were caused by such Issuing Bank’s
willful misconduct or gross negligence (as determined in a final, non appealable
judgment by a court of competent jurisdiction) in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or willful failure (as determined in a final, non appealable judgment by
a court of competent jurisdiction) to make lawful payment under a Letter of
Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit.  In furtherance
and not in limitation of the foregoing, an Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.

 

Section 11.11  Confidentiality.  (a)  The Administrative Agent, each
Co-Collateral Agent and each Lender Party shall hold all non-public information
furnished by or on behalf of the Co-Borrowers by the Funds Administator in
connection with such Lender Party’s evaluation of whether to become a Lender
Party hereunder or obtained by such Lender Party, any Co-Collateral Agent or the
Administrative Agent pursuant to the requirements of this Agreement
(“Confidential Information”), in accordance with its customary procedure for
handling confidential information of this nature and (in the case of a
Co-Collateral Agent or a Lender Party that is a bank) in accordance with safe
and sound banking practices.  The Administrative Agent, the Co-Collateral Agents
and the Lender Parties shall not disclose any Confidential Information to any
Person without the consent of the Funds Administrator, other than (i) to the
Administrative Agent’s, such Co-Collateral Agent’s or such Lender Party’s
Affiliates and their officers, directors, trustees, employees, agents and
advisors, to pledgees under Section 11.07(i) and to actual or prospective
Eligible Assignees and participants, and then only on a confidential basis,
(ii) as required by any law, rule or regulation or judicial process and (iii) as
requested or required by any state, federal or foreign authority or examiner
regulating such Lender Party, such Co-Collateral Agent or the Administrative
Agent.

 

(b)           The Funds Administrator, each Co-Borrower, the Administrative
Agent, each Co-Collateral Agent and each Lender Party (and each of their
respective officers, directors, employees, accountants, attorneys and other
advisors, agents and representatives) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
the transactions contemplated by this Agreement or any other Loan Document and
all materials of any kind (including opinions and other tax analyses) that are
provided to any of them  relating to such U.S. tax treatment and U.S. tax
structure.

 

149

--------------------------------------------------------------------------------


 

Section 11.12  Release of Collateral.  (a)  Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the Security Agent will, at the Co-Borrower
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents.

 

(b)           Upon the sale, lease, transfer or other disposition of all of the
capital stock of any Loan Party that is a Subsidiary Guarantor in accordance
with the terms of the Loan Documents, the Security Agent will, at the
Co-Borrowers’ expense, execute and deliver to such Loan Party such documents as
such Loan Party may reasonably request to evidence its release as a Subsidiary
Guarantor from its Obligations under the Guarantee and Collateral Agreement in
accordance with the terms of the Loan Documents.

 

Section 11.13  USA Patriot Act.  Each Lender Party and each Co-Collateral Agent
that is subject to the USA Patriot Act and the Administrative Agent (for itself
and not on behalf of any Lender Party) hereby notifies each Loan Party that,
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender Party,
such Co-Collateral Agent or the Administrative Agent, as applicable, to identify
such Loan Party in accordance with the USA Patriot Act.  This notice is given in
accordance with the requirements of the USA Patriot Act and is effective as to
the Lender Parties and the Administrative Agent.

 

Section 11.14  OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT;
ETC.  (a) EACH LENDER PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS
SHALL BE CREATED ON THE COLLATERAL PURSUANT TO THE SENIOR SECURED NOTES
DOCUMENTS, WHICH LIENS SHALL BE SUBJECT TO TERMS AND CONDITIONS OF THE
INTERCREDITOR AGREEMENT.  PURSUANT TO THE EXPRESS TERMS OF THE INTERCREDITOR
AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

 

(b)           EACH LENDER PARTY AUTHORIZES AND INSTRUCTS THE SECURITY AGENT TO
ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDER PARTIES IN
ACCORDANCE WITH THIS AGREEMENT, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL
DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF
THE INTERCREDITOR AGREEMENT.

 

(c)           THE PROVISIONS OF THIS SECTION 11.14 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR

 

150

--------------------------------------------------------------------------------


 

AGREEMENT, THE FORM OF WHICH IS ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. 
REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENTS ITSELF TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF.  EACH LENDER PARTY IS RESPONSIBLE FOR MAKING ITS
OWN ANALYSIS AND REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND
PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT, THE SECURITY AGENT NOR
ANY OF THEIR RESPECTIVE AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER PARTY
AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.

 

Section 11.15  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court.  Each
Co-Borrower irrevocably consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to the Funds Administrator at its address specified in Section 11.02 and agrees
that nothing herein shall affect the right to effect service of process in any
other manner permitted by law or shall limit the right to sue in any other
jurisdiction.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Security Agent or any Lender Party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any other jurisdiction.

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

Section 11.16  Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under any of the other
Loan Documents in U.S. Dollars into another currency, the parties hereto agree,
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase U.S. Dollars with such other currency at
DBTCA on the Business Day preceding that on which final judgment is given.

 

(b)           The obligation of each Co-Borrower in respect of any sum due from
it to any Lender Party, the Administrative Agent, the Co-Collateral Agents or
the Security Agent

 

151

--------------------------------------------------------------------------------


 

hereunder or under any of the other Loan Documents held by such Lender Party
shall, notwithstanding any judgment in a currency other than U.S. Dollars, be
discharged only to the extent that on the Business Day of receipt by such Lender
Party, or the Administrative Agent or Co-Collateral Agents or the Security Agent
(as the case may be) of any sum adjudged to be so due in such other currency
such Lender Party, or the Administrative Agent or the Co-Collateral Agents or
the Security Agent (as the case may be) may in accordance with normal banking
procedures purchase U.S. Dollars with such other currency; if the U.S. Dollars
so purchased are less than the sum originally due by such Co-Borrower to such
Lender Party, or the Administrative Agent Co-Collateral Agents or the Security
Agent (as the case may be) in U.S. Dollars, such Co-Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender Party, or the Administrative Agent or Co-Collateral Agents or the
Security Agent (as the case may be) against such loss, and if the U.S. Dollars
so purchased exceed the sum originally due by the Borrower to any Lender Party,
or the Administrative Agent or Co-Collateral Agents or the Security Agent (as
the case may be) in U.S. Dollars, such Lender Party, or the Administrative Agent
or Co-Collateral Agents or the Security Agent (as the case may be) agrees to
remit to such Co-Borrower such excess.

 

Section 11.17  Governing Law.  THIS AGREEMENT AND THE LENDER NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, UNITED STATES.

 

Section 11.18  Waiver of Jury Trial.  EACH OF THE CO-BORROWERS, THE
ADMINISTRATIVE AGENT, THE CO-COLLATERAL AGENTS, THE SECURITY AGENT AND THE OTHER
LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES OR THE
ACTIONS OF THE ADMINISTRATIVE AGENT, THE CO-COLLATERAL AGENTS, THE SECURITY
AGENT OR ANY OTHER LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.

 

Section 11.19  Approved Hedge Agreement Obligations.  (a)  At any time after the
Borrower enters into a Hedge Agreement permitted by this Agreement with a
Secured Hedge Agreement Counterparty, if the Borrower and the Secured Hedge
Agreement Counterparty desire that the monetary obligations in respect of such
Hedge Agreement shall be designated and treated as “Approved Hedge Agreement
Obligations” hereunder having rights in respect of the payment of proceeds of
the Collateral in accordance with the waterfall provisions set forth in
Section 9.14 (each such monetary obligation in respect of such Hedge Agreement,
so designated, an “Approved Hedge Agreement Obligation”), (i) the Borrower shall
notify the Administrative Agent in writing (which notice the Administrative
Agent shall promptly provide to the Collateral Agent) (to be acknowledged by the
Administrative Agent and the Security Agent) that it desires such Hedge
Agreement to be treated as an Approved Hedge Agreement Obligation, (ii) the
Secured Hedge Agreement Counterparty shall have delivered written notice thereof
to the Administrative Agent and the Security Agent (to be acknowledged by the
Administrative Agent and the Security Agent) stating the maximum amount of the
Borrower’s liabilities in respect thereof and the then aggregate marked to
market exposure of the Borrower thereunder, and (iii) 

 

152

--------------------------------------------------------------------------------


 

the Co-Collateral Agents shall establish the Hedging Reserve with respect
thereto and agree to respond promptly to inquiries from any Secured Hedge
Agreement Counterparty with respect to the amount of such Hedging Reserves.

 

(b)        Until such time as the Borrower and the Secured Hedge Agreement
Counterparty deliver (and the Administrative Agent and the Security Agent
acknowledge) such notices as described in Section 11.19(a) above, such Hedge
Agreement shall not constitute an Approved Hedge Agreement Obligation.

 

(c)         Notwithstanding any such designation of a Hedge Agreement as an
Approved Hedge Agreement Obligation, no counterparty in respect of any such
Approved Hedge Agreement Obligations shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
of such Hedge Agreement or the beneficiary of the Secured Hedging Obligations
owing thereunder, nor shall its consent be required (other than in its capacity
as a Lender to the extent applicable) for any matter hereunder or under any of
the other Loan Documents, including, without limitation, as to any matter
relating to the Collateral or the release of Collateral or any Loan Parties. 
The Administrative Agent and the Security Agent accept no responsibility and
shall have no liability for the calculation of the exposure owing by the
Borrower under any such Hedge Agreement, and shall be entitled in all cases to
rely on the applicable counterparty and the Borrower party to such Hedge
Agreement for the calculation thereof.

 

(d)        Each Secured Hedge Agreement Counterparty party to a Hedge Agreement
designated as an Approved Hedge Agreement Obligation hereunder and the Borrower
party to any such Hedge Agreement each agrees to provide the Administrative
Agent and the Security Agent with the calculations of all such exposures and
reserves, if any, at such times as the Administrative Agent or the Security
Agent shall reasonably request, and in any event, not less than quarterly
(unless otherwise agreed to by the Administrative Agent and the Security Agent).

 

ARTICLE XII

 

Nature of Obligations

 

Section 12.01  Nature of Obligations.  Notwithstanding anything to the contrary
contained elsewhere in this Agreement, it is understood and agreed by the
various parties to this Agreement that all Obligations pursuant to the Loan
Documents to repay principal of, interest on, and all other amounts with respect
to, all Revolving Advances, Swingline Advances, Letter of Credit Advances, Agent
Advances, Letters of Credit and all other Obligations pursuant to this Agreement
and each other Loan Document (including, without limitation, all fees,
indemnities, taxes and other Obligations in connection therewith or in
connection with the related Commitments) shall constitute the joint and several
obligations of each of the Co-Borrowers.  In addition to the direct (and joint
and several) obligations of the Co-Borrowers with respect to the Obligations as
described above, all such Obligations shall be guaranteed pursuant to, and in
accordance with the terms of, the Guarantee and Collateral Agreement, provided
that the obligations of a Co-Borrower with respect to the Obligations as
described above shall not be

 

153

--------------------------------------------------------------------------------


 

limited by any provision of the Guarantee and Collateral Agreement entered into
by such Co-Borrower.

 

Section 12.02  Independent Obligation.  The Obligations of each Co-Borrower are
independent of the Obligations pursuant to the Loan Documents of each other
Co-Borrower or any other Loan Party under its guarantee under the Guarantee and
Collateral Agreement of such Obligations under the Loan Documents, and a
separate action or actions may be brought and prosecuted against each
Co-Borrower, whether or not any other Co-Borrower or any other Loan Party is
joined in any such action or actions.  Each Co-Borrower waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.  Any payment by any Co-Borrower
or other circumstance which operates to toll any statute of limitations as to
any Co-Borrower shall, to the fullest extent permitted by law, operate to toll
the statute of limitations as to each Co-Borrower.

 

Section 12.03  Authorization.  Each of the Co-Borrowers authorizes the
Administrative Agent, the Security Agent, the Swingline Bank, the Co-Collateral
Agents, each Issuing Bank and the Lenders without notice or demand (except as
shall be required by applicable statute and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to, to the
maximum extent permitted by applicable law and the Loan Documents to:

 

(a)         exercise or refrain from exercising any rights against any other
Co-Borrower or any other Loan Party or others or otherwise act or refrain from
acting;

 

(b)        release or substitute any other Co-Borrower, endorsers, other Loan
Parties or other obligors;

 

(c)         settle or compromise any of the Obligations under the Loan Documents
of any other Co-Borrower or any other Loan Party, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of any Co-Borrower
to its creditors other than the Lenders;

 

(d)        apply any sums paid by any other Co-Borrower or any other Person,
howsoever realized to any liability or liabilities of such other Co-Borrower or
other Person regardless of what liability or liabilities of such other
Co-Borrower or other Person remain unpaid; and/or

 

(e)         consent to or waive any breach of, or act, omission or default
under, this Agreement or any of the instruments or agreements referred to
herein, or otherwise, by any other Co-Borrower or any other Person.

 

Section 12.04  Reliance.  It is not necessary for the Administrative Agent, the
Security Agent, the Swingline Bank, any Issuing Bank, any Co-Collateral Agent or
any Lender to inquire into the capacity or powers of any Co-Borrower or any
other U.S. Subsidiary or the officers, directors, members, partners or agents
acting or purporting to act on behalf of any Co-Borrower, and any Obligations
made or created in reliance upon the professed exercise of such

 

154

--------------------------------------------------------------------------------


 

powers shall constitute the joint and several obligations of the respective
Co-Borrowers hereunder.

 

Section 12.05  Contribution; Subrogation.  No Co-Borrower shall exercise any
rights of contribution or subrogation with respect to any other Co-Borrower as a
result of payments made by it hereunder, in each case unless and until (i) the
Total Commitment and all Letters of Credit have been terminated and (ii) all of
the Obligations pursuant to the Loan Documents have been paid in full in cash. 
To the extent that any Loan Party shall be required to pay a portion of the
Obligations pursuant to the Loan Documents which shall exceed the amount of
loans, advances or other extensions of credit received by such Loan Party and
all interest, costs, fees and expenses attributable to such loans, advances or
other extensions of credit, then such Loan Party shall be reimbursed by the
other Loan Parties for the amount of such excess, subject to the restrictions of
the previous sentence.  This Section 12.05 is intended only to define the
relative rights of the Loan Parties, and nothing set forth in this Section 12.05
is intended to or shall impair the obligations of each Loan Party to pay the
Obligations pursuant to the Loan Documents as and when the same shall become due
and payable in accordance with the terms hereof.

 

Section 12.06  Waiver.  Each Co-Borrower waives any right to require the
Administrative Agent, the Security Agent, the Swingline Bank, the Co-Collateral
Agents, any Issuing Bank or the Lenders to (i) proceed against any other
Co-Borrower, any other Loan Party or any other party, (ii) proceed against or
exhaust any security held from any Co-Borrower, any other Loan Party or any
other party or (iii) pursue any other remedy in the Administrative Agent’s, the
Security Agent’s, the Swingline Bank’s, any Co-Collateral Agent’s, any Issuing
Bank’s or any Lender’s power whatsoever.  Each Co-Borrower waives any defense
based on or arising out of suretyship or any impairment of security held from
any Co-Borrower, any other Loan Party or any other party or on or arising out of
any defense of any other Co-Borrower, any other Loan Party or any other party
other than payment in full in cash of its Obligations, including, without
limitation, any defense based on or arising out of the disability of any other
Co-Borrower, any other Loan Party or any other party, or the unenforceability of
its Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of any other Co-Borrower, in each case other than as a
result of the payment in full in cash of its Obligations.

 

Section 12.07  Rights and Obligations.  The obligations of the Swingline Bank,
each Issuing Bank and each Lender under this Agreement bind each of them
severally.  Failure by the Swingline Bank, any Issuing Bank or any Lender, as
the case may be, to perform its obligations under this Agreement does not affect
the obligations of any other party under this Agreement.  The Swingline Bank,
each Issuing Bank and each Lender is not responsible for the obligations of the
Swingline Bank, any other Issuing Bank or any other Lender, as the case may be,
under this Agreement.  The rights, powers and remedies of the Swingline Bank,
each Issuing Bank and each Lender in connection with this Agreement are separate
and independent rights, powers and remedies and any debt arising under this
Agreement to or for the account of the Swingline Bank, any Issuing Bank or any
Lender from a Loan Party is a separate and independent debt.

 

*     *     *

 

155

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ACCURIDE CORPORATION, as Co-Borrower and as Funds Administrator

 

 

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: President

 

 

 

ACCURIDE CUYAHOGA FALLS, INC.

 

ACCURIDE DISTRIBUTING, LLC

 

ACCURIDE EMI, LLC

 

AOT INC.

 

ERIE LAND HOLDING, INC.

 

BOSTROM HOLDINGS, INC.

 

BOSTROM SEATING, INC.

 

BOSTROM SPECIALTY SEATING, INC.

 

BRILLION IRON WORKS, INC.

 

FABCO AUTOMOTIVE CORPORATION

 

GUNITE CORPORATION

 

IMPERIAL GROUP HOLDING CORP. - 1

 

IMPERIAL GROUP HOLDING CORP. - 2

 

JAII MANAGEMENT COMPANY

 

TRANSPORTATION TECHNOLOGIES INDUSTRIES, INC.

 

TRUCK COMPONENTS INC.,

 

each as a Co-Borrower

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

Name: William M. Lasky

 

 

Title: Authorized Officer

 

--------------------------------------------------------------------------------


 

 

ACCURIDE ERIE L.P.,

 

as a Co-Borrower

 

 

 

By: AKW GENERAL PARTNER L.L.C.,

 

 

as General Partner

 

 

 

 

 

By: ACCURIDE CORPORATION,

 

 

 

as Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

 

 

Name: William M. Lasky

 

 

 

 

Title: President

 

 

 

 

ACCURIDE HENDERSON LIMITED LIABILITY COMPANY

 

AKW GENERAL PARTNER L.L.C.,

 

each as a Co-Borrower

 

 

 

By: ACCURIDE CORPORATION,

 

 

as Sole Member

 

 

 

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

 

Name: William M. Lasky

 

 

 

Title: President

 

 

 

 

IMPERIAL GROUP, L.P.,

 

as a Co-Borrower

 

 

 

 

By: IMPERIAL GROUP HOLDING CORP. - 1, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ William M. Lasky

 

 

 

Name: William M. Lasky

 

 

 

Title: President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent, Security Agent,
Co-Collateral Agent, Swingline Bank, Initial Issuing Bank and Initial Lender

 

 

 

 

 

By:

/s/ Omayra Laucella

 

 

Name: Omayra Laucella

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Paul O’Leary

 

 

Name: Paul O’Leary

 

 

Title: Director

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Initial Lender

 

 

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name: Bill O’Daly

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Christopher Reo Day

 

 

Name: Christopher Reo Day

 

 

Title: Associate

 

 

 

 

 

 

 

SUNTRUST BANK,

 

 

as Co-Collateral Agent and Initial Lender

 

 

 

 

 

 

 

By:

/s/ Mark Bohntinsky

 

 

Name: Mark Bohntinsky

 

 

Title: Director

 

 

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

 

as Co-Collateral Agent and Initial Lender

 

 

 

 

 

 

 

By:

/s/ Jeff Royston

 

 

Name: Jeff Royston

 

 

Title: Vice President

 

--------------------------------------------------------------------------------